Exhibit 10.15














ex1015_image1a01.gif [ex1015_image1a01.gif]














EL POLLO LOCO® FRANCHISE AGREEMENT


Dated: ____________________










Location:
Franchisee:
Franchisee Notice Address:
Franchisee Notice Facsimile Number:









(Disclosure Document Control No. 032619)
















TABLE OF CONTENTS:
1.SCOPE AND PURPOSE OF AGREEMENT    4
2.THE EL POLLO LOCO® MARKS & SYSTEM    5
3.TERM    7
4.SITE DEVELOPMENT    7
5.IMPROVEMENTS, FIXTURES AND EQUIPMENT    8
6.FEES, TAXES AND OTHER CHARGES    11
7.FINANCIAL REPORTING, BILLING AND PAYMENT    13
8.ADVERTISING AND MARKETING    19
9.INSURANCE AND INDEMNIFICATION    21
10.VENDING MACHINES    24
11.COMPLIANCE WITH MANUAL AND WITH SYSTEM STANDARDS    24
12.RESTAURANT MAINTENANCE AND REPAIR    27
13.HOURS OF OPERATION    28
14.PERSONNEL STANDARDS    29
15.INSPECTIONS    29
16.TRAINING    31
17.ASSIGNMENT    33
18.DEFAULT AND TERMINATION    40
19.RIGHTS AND OBLIGATIONS UPON TERMINATION    44
20.RIGHTS TO A SUCCESSOR FRANCHISE    46
21.PROPRIETARY RIGHTS AND UNFAIR COMPETITION    47
22.DISPUTE RESOLUTION    52
23.MISCELLANEOUS PROVISIONS    53
24.EFFECTIVE DATE    58
25.ACKNOWLEDGMENTS    58
26.ANTI-TERRORISM LAW    59
27.SIGNATURES    61




EXHIBITS AND SCHEDULES:
EXHIBIT 1: MEMORANDUM OF OPENING DATE62
EXHIBIT 2: PERSONAL GUARANTEE OF FRANCHISE AGREEMENT63
EXHIBIT 3: INVESTOR COVENANTS REGARDING CONFIDENTIALITY AND NON-COMPETITION66
EXHIBIT 4: AUTHORIZATION AGREEMENT FOR PREARRANGED PAYMENTS (ACH)70
EXHIBIT 5: ADVERTISING ASSOCIATION DOCUMENTS71
EXHIBIT 6: EL POLLO LOCO® FINANCIAL REPORTING FORM    92
EXHIBIT 7: IT SUPPORT SERVICES AGREEMENT93
EXHIBIT 8: GENERAL RELEASE106
EXHIBIT 9: CONSENT TO AND ASSIGNMENT OF FRANCHISE RIGHTS108
EXHIBIT 10: AMENDMENT TO FRANCHISE AGREEMENT TO APPLY DEVELOPMENT FEE118
EXHIBIT 11: AMENDMENT TO SUCCESSOR FRANCHISE AGREEMENT120
EXHIBIT 12: REMODEL SCHEDULE PARTICIPATION AGREEMENT123
EL POLLO LOCO® FRANCHISE AGREEMENT SCHEDULE 1: PROTECTED AREA    127
EL POLLO LOCO® FRANCHISE AGREEMENT SCHEDULE 2: STATEMENT OF OWNERSHIP OF
FRANCHISEE    128





EL POLLO LOCO® FRANCHISE AGREEMENT


This Franchise Agreement ("Agreement"), dated for identification purposes only
as of ____, 20__, is made and entered into by and between EL POLLO LOCO, INC., a
Delaware corporation (the "Franchisor"), and , an individual ("Franchisee").


A.Franchisor operates and franchises others to operate a number of retail
outlets for the sale of fire-grilled food items and related products, in
connection with the "El Pollo Loco" name and Franchisor's distinctive plan of
food service operation.


B.Franchisee desires to operate a restaurant under Franchisor's name and to
utilize Franchisor's plan of food service operation, all in accordance with the
terms, covenants and conditions of this Agreement.


C.Franchisee understands that the success of the business contemplated by this
Agreement is subject to substantial risks and depends in large part on the
business ability of Franchisee and its active participation in the development
and management of the franchise business.


D.Franchisor and Franchisee (as Developer) entered into a Development Agreement
dated ________________ (“Development Agreement”) for the Territory set forth on
Exhibit A of the Development Agreement, and for restaurants to be developed per
the Development Schedule set forth on Exhibit B of the Development Agreement.




Exhibit D of Multi-State Disclosure Document Control No. 032619
Franchise Agreement - Page 1 of 1

--------------------------------------------------------------------------------





1.
SCOPE AND PURPOSE OF AGREEMENT



1.1.    Franchisee desires and agrees to operate and manage an "El Pollo Loco"
(or “EPL”) restaurant to be located at ____________________________ City of ,
County of ___________, State of (the "Location"). Franchisor owns certain
proprietary and other property rights and interests in and to the "El Pollo
Loco" trademark and service mark, and such other trademarks, service marks, logo
types, insignias, trade dress designs and commercial symbols as Franchisor may
from time to time authorize or direct Franchisee to use in connection with the
operation of a "El Pollo Loco" Restaurant (the "El Pollo Loco® Marks").
Franchisor has a distinctive plan for the operation of retail outlets for the
sale of fire-grilled food items and related products, which plan includes but is
not limited to the El Pollo Loco® Marks and the Operations Manual (the
"Manual"), policies, standards, procedures, recipes, employee uniforms, signs
(including traditional or digital menu boards) and related items, and the
reputation and goodwill of Franchisor's chain of restaurants (collectively, the
"El Pollo Loco® System"). Therefore, in entering into this Agreement, Franchisee
fully understands and agrees that this Agreement is conditioned upon the
continued strict adherence by Franchisee to, and Franchisee agrees to comply
with, all standards, policies, procedures and requirements published or which
may from time to time be published or otherwise brought to Franchisee's
attention by Franchisor for the operation, maintenance or improvement of "El
Pollo Loco" restaurants under the El Pollo Loco® System and the El Pollo Loco®
Marks. Franchisee understands and agrees that strict adherence to these
standards, policies, procedures and requirements is essential to the value of
the El Pollo Loco® System and the El Pollo Loco® Marks.


1.2.    Franchisee represents that it is experienced in and has independent
knowledge of the nature and specifics of the restaurant business. Franchisee
understands that there is not, nor can there be, any assurance or guarantee of
success in the franchise business and that Franchisee's business ability and
attitude are primary in determining Franchisee's success. Franchisee represents
that, in entering into this Agreement, it has relied solely on its personal
knowledge and understanding and has not relied on any representation of
Franchisor or any of its officers, directors, employees or agents, except those
representations contained in any legally required Franchise Disclosure Document
delivered to Franchisee.


a.    In consideration of the foregoing representations and agreements of
Franchisee and other consideration as set forth herein, and subject to all of
the terms, covenants and conditions of this Agreement, Franchisor hereby grants
to Franchisee, and Franchisee hereby accepts from Franchisor, the right and
franchise to operate one (1) “El Pollo Loco” restaurant under the El Pollo Loco®
Marks and in accordance with the El Pollo Loco® System (the “Restaurant”) at the
Location.


Exhibit D of Multi-State Disclosure Document Control No. 032619
Franchise Agreement - Page 2 of 2

--------------------------------------------------------------------------------






1.3.    Except as otherwise provided in this Agreement, after the date of this
Agreement and during the term of this Agreement, and so long as Franchisee is in
compliance with its obligations under this Agreement, Franchisor shall not,
without Franchisee’s prior written consent, establish or franchise any other
person to establish, an El Pollo Loco restaurant at any location within the
“Protected Area” specified in Schedule 1 to this Agreement. Franchisor expressly
retains all other rights and may, among other things, on any terms and
conditions Franchisor deems advisable, and without granting Franchisee any right
therein:


a.    Establish and operate or franchise others to establish and operate El
Pollo Loco® restaurants at any location outside the Protected Area;


b.    Merchandise and distribute goods and services identified by the El Pollo
Loco® Marks (including the same or similar products as sold by Franchisee at the
Restaurant) to customers at any retail location, regardless of its proximity to
the Location, through any method or channel of distribution, including, without
limitation, at retail locations such as grocery or convenience stores and via
the Internet, telemarketing, and direct marketing means, through other non-El
Pollo Loco restaurants having the same or similar menu items or through any
other distribution channel; and


c.    Establish and operate and franchise other restaurants (not using the
Marks) having the same or similar menu items, whether within or outside of the
Protected Area.




1.4.    It is expressly understood and agreed by the parties that Franchisee is
and shall be an independent contractor, that Franchisee is not for any purpose
an employee or agent of Franchisor, and that all of the personnel employed by
Franchisee at the Restaurant will be employees or agents of Franchisee as an
independent contractor and will not be employees or agents of Franchisor.
Franchisee understands and agrees that, as an independent contractor, it does
not have the authority to do anything for or on behalf of Franchisor including,
but not limited to, holding itself out as Franchisor; signing contracts, notes
or other instruments; purchasing, acquiring or disposing of any property; or
incurring any other obligation or liability. It is further understood and agreed
by the parties hereto that no fiduciary relationship is intended or created by
this Agreement.




Exhibit D of Multi-State Disclosure Document Control No. 032619
Franchise Agreement - Page 3 of 3

--------------------------------------------------------------------------------





2.
THE EL POLLO LOCO® MARKS & SYSTEM



2.1.    Upon the terms, covenants and conditions contained herein and during the
term hereof, Franchisee shall have the right to display and use the El Pollo
Loco® Marks, but only for use in connection with retail sales and service of
certain food products which Franchisee is required to prepare and sell to the
general public in and at the Restaurant.


2.2.    Nothing contained herein shall be construed as authorizing or permitting
Franchisee to use the El Pollo Loco® Marks or the El Pollo Loco® System at any
location other than the Location or for any purpose or in any manner other than
that authorized herein; or in connection with the sale of any products for
resale, or any products not required or approved by Franchisor, or any products
prepared at any place other than at the Location; provided, however, that
catering and special event sales may be undertaken by Franchisee in strict
adherence with the limitations and procedures set forth in the Manual.
Notwithstanding anything to the contrary contained herein, Franchisor may
require Franchisee to discontinue the preparation, offer or sale of any product
or item which, in the opinion of Franchisor or any of its representatives, does
not conform to the quality standards or image of Franchisor and its products.


2.3.    Nothing contained herein shall give Franchisee any right, title or
interest in or to any of the El Pollo Loco® Marks excepting only the privilege
and license, during the term hereof, to display and use the same according to
the foregoing limitations. Any and all goodwill arising in connection with
Franchisee's use of the El Pollo Loco® Marks and the El Pollo Loco® System shall
belong to Franchisor.


2.4.    The business franchised hereunder shall be named "El Pollo Loco" without
any suffix or prefix attached thereto. Franchisee shall use signs (including
traditional or digital menu boards) (“Signs”) and other advertising which denote
that the Restaurant is named "El Pollo Loco" and which are approved by
Franchisor in advance. If Franchisee is transferred to an Entity (as defined
below), the name of such corporation shall not contain any of the El Pollo Loco®
Marks.


2.5.    Except as Franchisor may otherwise permit in writing, Franchisee shall
not display or use the trademark, trade name, service mark, logo types, label,
design or other identifying symbol or name of any other person, or Entity in, on
or at the Restaurant or the Location.




Exhibit D of Multi-State Disclosure Document Control No. 032619
Franchise Agreement - Page 4 of 4

--------------------------------------------------------------------------------




2.6.    In all public records, in Franchisee’s relationship with other persons
or companies, and in any offering document, prospectus or similar document,
Franchisee shall indicate clearly that Franchisee's business is independently
owned and that the operations of said business are separate and distinct from
the operation of Franchisor's business. Franchisee shall display at the
Restaurant, in such locations as may be specified by Franchisor and in all
correspondence and forms, a notification that the Restaurant is operated by an
independent operator and not by Franchisor.


2.7.    Franchisee shall not develop, create, generate, own, license, lease or
use in any manner any computer medium or electronic medium (including, without
limitation, any Internet home page, e-mail address, website, domain name,
bulletin board, newsgroup or other Internet-related medium) which in any way
uses or displays, in whole or in part, the El Pollo Loco® Marks, or any of them,
or any words, symbols or terms confusingly similar thereto without Franchisor’s
express written consent, and then only in such manner and in accordance with
such procedures, policies, standards and specifications as Franchisor may
establish from time to time.


2.8.    Franchisor is the owner of, and will retain all right, title and
interest in and to the domain names “elpolloloco” and “crazychicken;” the URLs
and/or websites: www.elpolloloco.com, www.elpolloloco.net, www.elpolloloco.org,
www.myepl.net, www.crazychicken.com, www.eplmarketing.com, www.eplportal.com,
www.eplfranchisee.com, and www.orderelpolloloco.com; all existing and future
domain names, URLs, websites, future addresses and subaddresses using the El
Pollo Loco® Marks in any manner; all software; all content prepared for, or used
on, the above Websites; and all intellectual property rights in and to any of
them.


2.9.    Franchisor reserves all rights to use the El Pollo Loco ® Marks in any
manner.



3.
TERM



3.1.    The term of this Agreement shall commence on the date Franchisee first
opens the Restaurant to the public (the “Opening Date”) and shall end on the
date which is the 20th anniversary of the Opening Date, unless sooner terminated
as provided herein (“Initial Term”). Should Franchisee lease the site of the
Restaurant, the lease or sublease must be for a term which with renewal options
is not less than the Initial Term of the Franchise Agreement, and contain the
provisions required in Section 2 of the Development Agreement. Should Franchisee
be unable to lease the site of the Restaurant for a term equal to the Initial
Term, then as our sole and absolute right to determine, the Initial Term of the
Franchise Agreement may be reduced to match the term of the lease or sublease
and the initial franchise fee will be appropriately pro-rated. Promptly
following the Opening Date, the parties shall execute a Memorandum of Opening
Date attached as Exhibit 1 which shall confirm the Opening Date; provided,
however, if the parties fail to execute such Memorandum of Opening Date, the
Opening Date shall be as determined in good faith by Franchisor. Upon the
expiration or earlier termination of this Agreement, Franchisee shall have no
right or option to extend the term of this Agreement. The sole conditions under
which Franchisee will have the opportunity to obtain a successor Franchise
Agreement upon the expiration of the term of this Agreement are set forth at
Section 20.



4.
SITE DEVELOPMENT



4.1.    After execution of this Agreement, Franchisee will be required to
achieve certain milestones to assure the timely development of the Restaurant


a.    Within six (6) months following the date of Franchisor’s execution of this
Agreement, Franchisee must have completed all of the site development work
(including, but not limited to, engineering, architectural/design, entitlements,
and permitting) and commence construction of the Restaurant.


b.    Within twelve (12) months following the date of Franchisor’s execution of
this Agreement, or the date specified in the Development Agreement, if earlier,
Franchisee must have completed construction of the Restaurant at the Location
and the Restaurant shall be open to the public.


4.2.    Franchisee understands and acknowledges that in accepting Franchisee’s
Location, or by granting a franchise for a Location (whether or not formerly
operated as a Franchisor or franchisee-owned Restaurant), Franchisor does not in
any way endorse, warrant or guarantee either directly or indirectly the
suitability of such Location or the success of the franchise business to be
operated by Franchisee at such Location. The suitability of the Location and the
success of the franchise business depends upon a number of factors outside of
Franchisor's control including, but not limited to, Franchisee’s operational
abilities, site location, consumer trends and such other factors that are within
the direct control of Franchisee. Franchisor may require, as a condition to its
approval of a site, a “Market Study”, which shall include a site description and
analysis, traffic and other demographic information and an analysis of the
impact of the proposed site on other franchise restaurants surrounding or within
the vicinity of such proposed site all in such format as the Franchisor may
require. All such analyses, information and studies shall be prepared at the
sole cost and expense of Franchisee.


4.3.    If Franchisee purchases a currently operating Restaurant from Franchisor
(a “Turnkey Restaurant”), then Franchisee shall begin operation of the
Restaurant on the date possession of the Restaurant is transferred to Franchisee
pursuant to the agreement entered into between Franchisee and Franchisor for the
purchase of the Restaurant. Failure to do so shall constitute a material default
hereunder. With respect to non-Turnkey Restaurants, failure to reach each
milestone described in Section 4.1 above within the specified time frames shall
constitute a material default hereunder. Prior to opening the Restaurant,
Franchisee shall obtain and thereafter maintain throughout the term of this
Agreement all necessary business licenses, permits and other documentation
necessary for the operation of an El Pollo Loco® restaurant.



5.
IMPROVEMENTS, FIXTURES AND EQUIPMENT



5.1.    If the Location is other than a Turnkey Restaurant, then this Section 5
will apply to the building, reconstruction, remodeling, or other changes
necessary to conform the Location to the requirements set forth in this Section
or as provided and updated by Franchisor from time to time in accordance with
this Section.


5.2.    Franchisee, at its sole expense, shall construct or, in the case of an
existing building, remodel the Location and install such Signs, fixtures,
furniture and equipment at the Location as are required in accordance with
Franchisor's current requirements and specifications for same. Franchisee shall
be responsible for obtaining all zoning classifications and clearances which may
be required by state or local laws, ordinances or regulations. Franchisee shall
obtain from applicable governmental authorities all permits, licenses and
certifications required for lawful construction or remodeling work and for the
operation of the Restaurant. If requested by Franchisor, Franchisee shall submit
to Franchisor a copy of all such required permits, licenses and certifications
for the construction or remodeling work prior to commencing the construction or
remodeling of the Location.


5.3.    Franchisor shall provide Franchisee with standard plans and a sample
layout for a typical El Pollo Loco® restaurant and a set of typical
construction, equipment and decor specifications (the "Plans"). At all times,
Franchisee shall use its best efforts to treat and keep the Plans and the
information contained therein as confidential as possible and limit access to
the Plans to employees and independent contractors of Franchisee on a need to
know basis only (including preferred development professionals). Franchisee
acknowledges that the unauthorized use or disclosure of Franchisor's Plans and
the confidential information contained therein will cause irreparable injury to
Franchisor and that damages are not an adequate remedy. Franchisee accordingly
covenants that without Franchisor's prior written consent, Franchisee shall not
disclose (except to such employees, agents, contractors or subcontractors as
must have access to such Plans in order to construct the Restaurant at the
Location) or use or permit the use of such Plans (except as may be required by
applicable law or authorized by this Agreement), or copy, duplicate, record or
otherwise reproduce such Plans, in whole or in part, or otherwise make the same
available to any person or source not authorized in writing by Franchisor to
receive such Plans or the information contained therein at any time during the
term of this Agreement or thereafter.


5.4.    Franchisee, at its sole expense, shall employ licensed architects,
designers, engineers, development consultants or others as may be necessary to
complete, substitute, adapt or modify the Plans for the Restaurant so as to
create a set of final plans and specifications. Creating a set of final plans
and specifications may include, but is not limited to, adapting plans for
structural engineering, architectural requirements, interior and exterior
materials, locally available building materials, local weather requirements and
federal, state and local code requirements. In some cases, these can lead to
substantial changes and costs in the provided plans. FRANCHISEE SHALL SUBMIT TO
FRANCHISOR A COMPLETE SET OF FINAL PLANS AND SPECIFICATIONS, INCLUDING A SITE
PLAN, AND OBTAIN FRANCHISOR'S WRITTEN APPROVAL OF SUCH PLANS AND SPECIFICATIONS
PRIOR TO COMMENCING THE CONSTRUCTION OF THE RESTAURANT OR, IN THE CASE OF AN
EXISTING BUILDING, THE REMODELING WORK FOR THE RESTAURANT. Franchisor shall
review such final plans and specifications promptly and approve or disapprove
the same, and Franchisor may provide comments on the plans and specifications to
Franchisee. Such review and approval by Franchisor will be limited to items and
issues relating to the El Pollo Loco® System only and is not intended to be a
verification or approval of the structure of the building, mechanical systems or
document accuracy. Examples of conceptual areas related to the El Pollo Loco®
System include Signs, logos, finishes, decor and aesthetics, guest comfort, and
ability to serve food within Franchisor's standards for quality, timeliness and
cleanliness.


5.5.    Franchisee shall use a qualified licensed general contractor to perform
the construction or remodeling work at the Restaurant. Franchisees general
contractor shall provide a schedule to Franchisor before the start of
construction. Franchisor shall not be responsible for delays in the
construction, equipping or decoration of the Restaurant or for any loss
resulting from the Restaurant design or construction. All changes in the
Restaurant plans relating to the El Pollo Loco® System, as described in Section
5.4 above, to the construction or remodeling of the Restaurant or the
implementation of such changes are subject to Franchisor’s prior written
approval. FRANCHISEE SHALL PROVIDE WRITTEN NOTICE TO FRANCHISOR OF THE DATE UPON
WHICH CONSTRUCTION OF THE RESTAURANT COMMENCED WITHIN SEVEN (7) DAYS AFTER
COMMENCEMENT AND THEREAFTER SHALL PROVIDE TO FRANCHISOR MONTHLY PROGRESS REPORTS
OF THE STATUS OF THE CONSTRUCTION WORK SIGNED BY FRANCHISEE'S ARCHITECT OR
GENERAL CONTRACTOR. Franchisee's failure to commence the design, construction or
remodeling, equipping and opening of the Restaurant promptly and with due
diligence shall be grounds for the termination of this Agreement. Franchisor
shall make a final inspection of the completed Restaurant and Location and may
require such corrections and modifications as it deems necessary to bring the
Restaurant and the Location into compliance with approved final plans and
specifications. FRANCHISEE SHALL NOTIFY FRANCHISOR OF THE DATE OF COMPLETION OF
CONSTRUCTION AND, WITHIN A REASONABLE TIME THEREAFTER, FRANCHISOR SHALL CONDUCT
THE FINAL INSPECTION OF THE RESTAURANT AND ITS PREMISES. Franchisee acknowledges
and agrees that Franchisee shall not open the Restaurant for business without
the express written authorization of Franchisor and that Franchisor's
authorization to open shall be conditioned upon Franchisee's furnishing to
Franchisor:


a.    A letter from the general contractor responsible for the construction or
remodeling of the Restaurant indicating that the Restaurant has been constructed
or remodeled in substantial conformance with the approved final plans and
specifications, including any changes thereto approved by Franchisor, and in
accordance with all applicable state and local governmental laws, statutes and
ordinances regulating such construction including, without limitation, building,
fire, health and safety codes; and


b.    A temporary or final Certificate of Occupancy issued by the applicable
local governmental entity.


5.6.    Franchisee shall, at its sole expense, purchase all required Signs,
fixtures, furniture and equipment for the Restaurant and Location from a
distributor listed on the Approved Brands and Distributors List (as defined
below) or another distributor approved pursuant to Section 11.4. The items
purchased shall be installed in strict accordance with the specifications of
Franchisor and erected and displayed in the manner and at such locations as are
approved and authorized by Franchisor in writing. Franchisee shall maintain and
display Signs which reflect the current image of El Pollo Loco® restaurants and
shall not place additional Signs at the Restaurant without the prior written
consent of Franchisor. Franchisee shall discontinue the use of and remove, or
modify, as applicable, such Signs that are declared obsolete by Franchisor
within thirty (30) days after Franchisee’s receipt of Franchisor’s written
request, subject to reasonable extension if Franchisee is unable after using
reasonable diligence to obtain required governmental approvals for modification
of such Signs. Proper signage is fundamental to the El Pollo Loco® System and
Franchisee hereby grants to Franchisor the right to enter the Location,
including the Restaurant and any nearby areas where Signs are displayed, in
order to remove and de-identify any unapproved or obsolete Signs in the event
Franchisee has failed to do so within the above-specified time frame.


5.7.    Franchisee is solely responsible for the acts or omissions of its
contractors regarding compliance with all of the provisions of this Section 5,
and Franchisor shall have no responsibility for such acts or omissions.
Franchisor shall not be liable for any loss or damage arising from the design or
plan of the Restaurant by reason of its approval of plans and specifications, or
otherwise. Franchisee shall indemnify Franchisor for any loss, cost or expense,
including attorneys' fees, that may be sustained by Franchisor because of the
acts or omissions of Franchisee's contractors or arising out of the design,
construction or remodeling of the Restaurant, except to the extent that any such
loss, cost or expense arises as a result of the grossly negligent acts or
omissions of Franchisor, its employees and/or agents.


5.8.    Franchisee shall give to Franchisor at least thirty (30) days prior
written notice of the anticipated Opening Date. Franchisee shall not open the
Restaurant to the public until it has received written approval from Franchisor
to open. If Franchisee did not deliver to Franchisor a final Certificate of
Occupancy prior to the Opening Date, Franchisee shall deliver to Franchisor a
copy of an unconditional final Certificate of Occupancy issued by the applicable
local governmental entity no later than ninety (90) days following the Opening
Date.



6.
FEES, TAXES AND OTHER CHARGES



6.1.    Franchisee shall pay to Franchisor during the term of this Agreement the
following:


a.    An initial franchise fee of Forty Thousand Dollars ($40,000.00), in full
within 30 days of delivery of execution copies of this Agreement to Franchisee;
provided, however, if the Restaurant is a Turnkey Restaurant the initial
franchise fee shall be payable upon execution of this Agreement. As our sole and
absolute right to determine, you may be offered an Initial Term of less than 20
years and as such, the initial franchise fee will be appropriately pro-rated.
All such payments shall be made by cashier's check or other form of payment
acceptable to Franchisor. Franchisee hereby acknowledges and agrees that the
grant of this franchise constitutes the sole and only consideration for the
payment of the initial franchise fee and the initial franchise fee shall be
fully earned by Franchisor upon execution of this Agreement. In that regard,
upon the payment of any portion of the initial franchise fee, the entire initial
franchise fee shall be deemed fully earned and non-refundable in consideration
of the administrative and other expenses incurred by Franchisor in granting this
franchise and for Franchisor's lost or deferred opportunity to franchise to
others.


b.    A monthly royalty fee equal to five percent (5%) of Franchisee's
immediately prior month’s Gross Sales (as defined in Section 7.1).


c.    A monthly advertising fee, which shall be used in accordance with Section
8, for advertising, public relations and promotion and for the creation and
development of advertising, public relations and promotional campaigns
(“Advertising Fee”), in the amount of: (i) five percent (5%) of Franchisee's
immediately prior month’s Gross Sales, as defined in Section 7.1 if the
Restaurant is located outside of the Los Angeles (“LA”) Designated Market Area
("DMA") or (ii) four percent (4%) of Franchisee's immediately prior month’s
Gross Sales, as defined in Section 7.1 if the Restaurant is located within the
Los Angeles DMA. If the Restaurant is located within the LA DMA, the Advertising
Fee may be increased, as our sole and absolute right to determine, to not more
than one percent (1%) above your original Advertising Fee during the Initial
Term of your Franchise Agreement and upon 90 days written notice to you. Some
existing franchisees may pay lower Advertising Fees. Restaurants owned and
operated by us will contribute on the same basis as those existing franchisees
within the same DMA. Franchisor also reserves the right to increase the
Advertising Fee in the future by a voting mechanism. Except as otherwise
provided in existing franchise agreements, each operating restaurant (both
company-owned and franchised restaurants) located in the geographical area that
would be affected by such an increase in the Advertising Fee shall be entitled
to one vote. Franchisor must gain an approval vote of fifty-one percent (51%) of
all such operating restaurants within the applicable geographical area. The
minimum geographical area that would be affected by such an increase would be no
smaller than a local DMA, although, multiple local DMAs may be involved.


d.    The amount of all sales taxes, use taxes and similar taxes imposed upon or
required to be collected or paid by Franchisor on account of goods or services
furnished to Franchisee by Franchisor, whether such goods or services are
furnished by sale, lease or otherwise. Franchisee shall reimburse Franchisor for
the invoice amount within seven (7) days after the invoice has been delivered to
Franchisee.


e.    Monthly POP Fees for in-restaurant and drive-thru point-of-purchase
materials.


f.    Monthly Gift Card Discount Fees associated with the sale of gift cards
(charged to the restaurant that redeemed the gift cards and earned the sales
revenue)


g.    Franchisee’s pro-rata share of costs for the Customer Feedback Program(s).


h.    Re-inspection fees per re-inspection of Franchisee’s Restaurant, (required
if a deficiency or unsatisfactory condition is noted and a subsequent
re-inspection is necessary to determine if the deficiency or unsatisfactory
condition has been cured) and a Coaching fees (required if Franchisee’s
Restaurant has failed two (2) consecutive inspections or as determined by
Franchisor in our sole and absolute right in certain circumstances).


i.    A surcharge of twelve cents ($0.12) for each case of chicken (Whole Birds
and Saddles) ordered by franchise and company operators as contributions to the
obsolete inventory fund used to pay for pertinent, unsold inventory of qualified
suppliers at the conclusion of limited time promotions and to expedite the
delivery of products for situations in which sales exceed prior forecasts. We
periodically review the added cost per case and as our sole and absolute right,
determine whether to increase or decrease the cost per case.


6.2.    Franchisee shall pay interest to Franchisor on any amounts which may
become due to Franchisor from Franchisee, if such are not paid when due, at the
rate of fifteen percent (15%) per annum (pro-rated) or the maximum interest rate
permitted by law, whichever is less.



7.
FINANCIAL REPORTING, BILLING AND PAYMENT



7.1.    The term "Gross Sales" as used in this Agreement shall mean the total
revenues derived by Franchisee in and from the Restaurant from all sales of
food, goods, wares, merchandise and all services, rights, and anything else of
value, made in, upon, or from the Restaurant, whether for cash, check, credit or
otherwise, without reserve or deduction for inability or failure to collect the
same, including, without limitation, all revenues derived from delivery,
catering, and special event sales, such sales and services where the orders
therefor originate at and are accepted by Franchisee into the Restaurant but
delivery or performance thereof is made from or at any other place, or other
similar orders are received or billed at or from the Restaurant, and any sums or
receipts derived from the sale of meals to employees of the Restaurant. Gross
Sales shall not include rebates or refunds to customers; or the amount of any
sales taxes or other similar taxes that Franchisee collects from customers and
that are actually paid to any federal, state or local taxing authority.


7.2.    Franchisee shall deliver to Franchisor on or before the sixth (6th)
calendar day after each close of the sales month, a monthly Gross Sales
statement ("Monthly T-Sheet"), in the form specified by Franchisor, setting
forth the amount of Gross Sales for the preceding month and a calculation of the
monthly fees payable on such sales. Monthly fees, such as Royalty Fees and
Advertising Fees, in addition to other fees such as POP Fees, Gift Card Discount
Fees, Customer Feedback Costs and Re-Inspection Fees (hereinafter collectively
will be referred to as “Fees”) shall be due and payable on the tenth (10th) day
after the close of the sales month, which closing shall be designated by El
Pollo Loco® as its sole and absolute right upon ten (10) days advance written
notice to Franchisee (“Sales Month Closing”). Franchisee shall make all payments
due hereunder by pre-arranged draft or sweep of Franchisee’s business bank
operating account (“ACH”). Franchisee will give Franchisor authorization in the
format set forth in the Authorization Agreement for Prearranged Payments,
Exhibit 4 attached hereto for direct debits from Franchisee’s business bank
operating account (the “Operating Account”). Franchisee acknowledges it is
Franchisee’s responsibility to notify Franchisor of any changes to the bank
operating account in a timely fashion. Franchisor may choose, as its sole and
absolute right, to accept other forms of payment including check, cashier’s
check and Electronic Funds Transfer (“EFT”). Franchisee will contribute to the
Obsolete Inventory Fund as described above. Contributions are payable to the
vendor at the time of inventory purchase.


7.3.    If Franchisee is delinquent in any payment of such Fees, or if
Franchisee has not submitted the Monthly T-Sheet for more than a two-month
period when due, Franchisor may, as its sole and absolute right initiate an ACH
or/and EFT transfer from the Operating Account an estimated amount of Fees due
Franchisor for such period which shall be based on the average of the
immediately preceding three (3) months’ Gross Sales. If, at any time, Franchisor
determines that Franchisee has under-reported the monthly Gross Sales of the
Restaurant, or underpaid the monthly royalty, advertising Fees, DMA Advertising
Fee, or other amounts due to Franchisor under this Agreement, or any other
agreement, Franchisor may, in addition to exercising all other rights and
remedies available to it under this Agreement, initiate an immediate transfer
from the Operating Account in the amount equal to the unpaid Fees in accordance
with the foregoing procedure, including interest as provided in Section 6.2
above. Any overpayment of Fees will be credited to the Operating Account
effective as of the first Due Date after Franchisor and Franchisee determine
that such credit is due.


7.4.    In connection with payment of the monthly Fees by ACH or EFT, Franchisee
shall: (1) comply with procedures specified by Franchisor relating to ACH or EFT
transfers; (2) perform those acts and sign and deliver those documents as may be
necessary to accomplish payment by ACH or EFT as described in Section 7.2 and
7.4; (3) give Franchisor an authorization in the form designated by Franchisor
to initiate debit entries and/or credit correction entries to the Operating
Account for payments of the monthly royalty and advertising Fees, or other
amounts due to Franchisor under this Agreement, or any other agreement,
including any interest charges; and (4) make sufficient funds available in the
Operating Account for withdrawal by ACH or EFT of Fees due no later than each
Due Date.


7.5.    In addition to the sales data required to be provided in the Monthly
T-Sheet to be delivered pursuant to Section 7.2, Franchisee shall deliver (in
the manner prescribed by Franchisor) to Franchisor on or before the tenth (10th)
day after the end of each sales month during the term of this Agreement any
other sales and menu mix data reasonably requested by Franchisor with respect to
the preceding sales month, whether specified in the Manual or otherwise.


7.6.    Thirty (30) days after the end of each calendar quarter and one hundred
twenty (120) days after the end of each calendar year during the term of this
Agreement, Franchisee shall provide to Franchisor a financial statement of the
franchise business which shall include such information and data as specified in
the financial reporting format set forth in Exhibit 6 attached hereto or in such
other format reasonably approved by Franchisor. Such fiscal year‑end financial
statements must be signed by Franchisee, Franchisee's treasurer or Franchisee's
chief financial officer and contain a representation that the financial
statements present fairly the financial position of Franchisee and the results
of operations of the franchise business during the period covered.


7.7.    Franchisee shall make all payments when due to third parties for
obligations arising out of or in any way connected with the existence, operation
or maintenance of the Restaurant, including, but not limited to, rental and
mortgage payments and payments for utilities, services, products, equipment,
supplies, goods, inventory, materials, taxes, labor and other matters. In the
event that Franchisee fails to make any such payment in accordance with the
foregoing and the nonpayment results or may reasonably result in a condition or
event which threatens public safety or health or which may materially and
adversely affect the ownership, condition or operation of the Restaurant, in
either case in the reasonable judgment of Franchisor, Franchisor shall have the
sole and absolute right, after five (5) days written notice to Franchisee, but
not the obligation, to make such payment on behalf of Franchisee. Such payment
shall be without prejudice and in addition to all other available rights and
remedies. Any payment made by Franchisor pursuant to this Section 7.7 shall be
paid by Franchisee to Franchisor as an additional amount for the monthly billing
period in which such payment is made by Franchisor.


7.8.    Franchisee shall maintain accurate and complete books and records
pertaining to the operation and maintenance of the Restaurant as required by the
standards, policies and procedures established by Franchisor in accordance with
the Manual. Franchisee shall be solely responsible for performing all record
keeping duties, and the cost for all such services shall be borne solely by
Franchisee.


7.9.    Franchisee shall obtain, install, and use the computer system that
Franchisor requires or approves in writing. The term “Computer System” means
communications, computer systems, and hardware to be used by the Restaurant,
including (a) back office and point of sale systems, (b) cash register systems;
(c) physical, electronic, and other security systems; (d) printers and other
peripheral devices; (e) archival back-up systems; and (f) internet access mode
(for example, Franchisee’s telecommunications connection). In connection with
the Computer System:


a.    Franchisee must obtain, install, and use the computer software programs
required by Franchisor (the “Required Software”) from time to time. Franchisee
must utilize any proprietary software program that Franchisor may develop
internally or with the assistance of outside suppliers or consultants or that
Franchisor may license for use by the El Pollo Loco® System.


b.    Franchisor may modify specifications for and components of the Computer
System and Required Software. The Computer System and Required Software must be
purchased or leased from Franchisor or from suppliers approved by Franchisor,
and must be installed by Franchisor or by suppliers approved by Franchisor at
Franchisee’s expense. (Franchisor may be the only approved supplier of the
Computer System and Required Software.) All Computer System components must be
installed in accordance with Franchisor’s standards and procedures. Franchisor’s
modification of specifications for the Computer System and Required Software may
require Franchisee, at Franchisee’s expense, to purchase, lease, and/or license
new or modified computer hardware and/or software and/or communications
capabilities. Franchisee will not be required to replace the Computer System
more than once every four (4) years during the term of this Agreement.
Franchisee shall be required to enter into an El Pollo Loco® IT Support Services
Agreement (a “Support Agreement”) in connection with the operation of the
Computer System. The Support Agreement is attached to this Agreement as Exhibit
7.


c.    The Computer System is for use by Franchisee only in connection with
operational and management tasks of the Restaurant. Franchisee may not use the
Computer System for email, word processing, spreadsheets, web surfing, or any
other personal application or purpose not approved in writing by Franchisor
(“Personal Applications”). However, Franchisee may run such Personal
Applications on a separate personal computer and network provided by Franchisee,
but the personal computer and network must run in “stand alone, isolated mode”
and Franchisee must not interconnect such computer(s) with the Computer System.
Franchisor reserves the right require Franchisee to shut down Personal
Applications interfaces if Franchisor determines that such interfaces interfere
with the Computer System operations, or the operation of the Restaurant. In
addition, Franchisee will only install Franchisor approved Wi-Fi hardware to
ensure security and controls are in place to protect and segment networks.


d.    Franchisor shall have the right from time to time, and at any time, to
retrieve data and information from Franchisee’s Computer System, by modem or
other means, and use it for any reasonable business purpose both during and
after the term of this Agreement. Franchisor may, from time to time, specify in
the Manual or otherwise in writing the information that Franchisee shall collect
and maintain on the Computer System, and Franchisee shall provide to Franchisor
such reports as Franchisor may reasonably request from the data so collected and
maintained.


7.10.    All of the accounts, books, records and federal, state and local tax
returns and reports of Franchisee, so far as they pertain to the business
transacted under this Agreement, shall be open to inspection, examination and
audit by Franchisor and its authorized representatives at any and all times, and
copies thereof may be made by Franchisor and retained for its own use. All of
such records shall be maintained and retained by Franchisee for seven (7) years,
and following the termination or expiration of this Agreement, the books and
records for the preceding seven (7) years shall be maintained and retained by
Franchisee for five (5) years. Franchisor may inspect, examine audit and copy
any and all books and records of the Franchisee’s business. Any such inspection,
examination and audit shall be at Franchisee's cost and expense as a result of
Franchisee's failure to prepare and deliver its transmittal reports to
Franchisor as required herein, or to maintain books and records as hereinabove
provided, or unless any such transmittal report is determined to be in error to
an extent of two percent (2%) or more for the period audited. Any such cost and
expense shall be set forth in a written invoice delivered to Franchisee by
Franchisor. Franchisee shall reimburse Franchisor for the invoice amount within
seven (7) days after the invoice has been delivered to Franchisee.


7.11.    Franchisee shall sell or otherwise issue the stored value cards or gift
cards and certificates (together “Gift Cards”) that have been prepared utilizing
the standard form of Gift Card provided or designated by Franchisor, and only in
the manner specified by Franchisor in the Manual or otherwise in writing.
Franchisee shall fully honor all Gift Cards that are in the form provided or
approved by Franchisor regardless of whether a Gift Card was issued by
Franchisee or another Restaurant or purchased at any other location including
without limitation, retail stores, internet sales or other means of
distribution. Franchisee shall sell, issue, and redeem (without any offset
against any royalty fees) Gift Cards in accordance with procedures and policies
specified by Franchisor in the Manual or otherwise in writing (the “Gift Card
Program”), including those relating to procedures by which Franchisee shall
request reimbursement for Gift Cards issued by other Restaurants and for making
timely payment to Franchisor, other operators of Restaurants, or a third-party
service provider for Gift Cards issued from the Restaurant that are honored by
Franchisee, Franchisor or other Restaurant operators. Franchisee acknowledges
and agrees that, in connection with the Gift Card Program, Franchisee may be
required to:


a.    Enter into a separate agreement with a third party provider of Gift Card
services under the terms and conditions as may reasonably be required by such
third party for participation in the Gift Card Program;


b.    Purchase and maintain a sufficient number of Gift Cards, in a form
approved by Franchisor, as may reasonably be required for participation in the
Gift Card Program;


c.    Purchase or upgrade, as applicable, such hardware, software and equipment
as shall be necessary to participate in the Gift Card Program;


d.    Promote and sell the Gift Cards in Franchisee’s Restaurants using only
marketing methods and materials approved by Franchisor;


e.    Comply in all material respects with all applicable laws, statutes and
regulations in performing Franchisee’s obligations under this Agreement and
otherwise in connection with Franchisee’s participation in the Gift Card
Program; and


f.    Execute such forms or documents or take such other actions reasonably
necessary or requested by Franchisor to effectuate Franchisee’s participation in
the Gift Card Program.


7.12.    Franchisee acknowledges and agrees that Franchisor reserves the right
to discontinue or modify the Gift Card Program at any time, as its sole and
absolute right. Upon receipt of written notice from Franchisor of its intent to
discontinue or modify the Gift Card Program, Franchisee shall, as applicable,
immediately cease offering and accepting Gift Cards and/or make such
modifications as Franchisor shall require.


7.13.    Franchisee shall participate in the Remote Ordering Program, Loyalty
Program, Third Party Delivery Program, Self-Order Kiosk Program and Call Center
Program (collectively referred to as “Programs”) Franchisee shall comply with
procedures and policies of the Programs specified by Franchisor in the Manual or
otherwise in writing including those relating to making timely payment to
third-party service providers for such Programs. Franchisee acknowledges and
agrees that, in connection with the Programs, Franchisee may be required to:


a.    Enter into a separate agreement with third party service providers of the
Programs under the terms and conditions as may reasonably be required by such
third parties for participation in the Programs;


b.    Purchase or upgrade, as applicable, such hardware, software and equipment
as shall be necessary to participate in the Programs;


c.    Comply in all material respects with all applicable laws, statutes and
regulations in performing Franchisee’s obligations under this Agreement and
otherwise in connection with Franchisee’s participation in the Programs; and


d.    Execute such forms or documents or take such other actions reasonably
necessary or requested by Franchisor to effectuate Franchisee’s participation in
the Programs.


7.14.    We may discontinue or modify the Programs at any time, and upon
receiving notice from us that we intend to do so, you must immediately cease the
Programs or make the modifications that we require.


7.15.    Franchisee acknowledges and agrees that it is in the best interest of
the business conducted at the Restaurant and the System as a whole, to
participate in the Payment Card Industry (“PCI”) Data Security Standard (“DSS”)
Program offered through a third party vendor. This is a set of security
requirements that uses current technology and physical security best practices
to protect credit cardholder data. The size of Franchisee’s business and the
number of transactions processed by Franchisee will determine Franchisee’s
specific requirements for achieving PCI compliance. Currently, the monthly cost
of quarterly firewall scans is included with the Micros Platinum service monthly
fees, however such monthly cost may increase as detailed in the El Pollo Loco®
IT Support Services Agreement, attached and incorporated herein as Exhibit 7. If
Franchisee is found to be non-compliant with the PCI/DSS and remediation is
required, a third party vendor will work directly with Franchisee to resolve any
outstanding issues and Franchisee may have to pay additional fees. All
franchisees are required to participate in this program from a third party
vendor as to which we, as our sole and absolute right, may require approval.
Franchisee further promises that the results of the PCI review of Franchisee’s
operations, in so far as they pertain to the business transacted under this
Agreement, shall be open to inspection, examination and audit by Franchisor and
its authorized representatives at any and all times, and copies thereof may be
made by Franchisor and retained for its own use. All of such records shall be
maintained and retained by Franchisee as required by the PCI DSS. Franchisee
understands and agrees that Franchisee is solely responsible for meeting the
requirements for the PCI DSS Program. Failure to do so shall be considered
grounds for termination of this Agreement as provided in Section 18 hereof.



8.
ADVERTISING AND MARKETING



8.1.    Recognizing the value of marketing and advertising to the goodwill and
public image of the El Pollo Loco® System, Franchisor administers funds for
advertising, public relations, marketing research and promotion into which
franchisees contribute an “Advertising Fee”. El Pollo Loco® restaurants owned
and operated by Franchisor contribute on the same basis as franchisees within
the same DMA.


8.2.    The entire Advertising Fee will be deposited into the Advertising Fund
to be allocated as Franchisor’s sole and absolute right.


8.3.    Franchisor shall have the sole and absolute right to determine the
expenditures, investments and all aspects of activities funded by the
Advertising Fund, including media plans and buying, creative concepts,
materials, endorsements and agency relationships. The Advertising Fund may be
used to pay for production costs for materials and programs Franchisor chooses,
including advertising agency fees, market research, concept development, design
development (store prototypes and advertising), product research and
development, video, audio, electronic, written advertising materials, media and
public relations programs. The Advertising Fund will be accounted for separately
from Franchisor’s other funds. Although it has been Franchisor’s practice to
spend all advertising funds in the fiscal year in which they are collected,
Franchisor reserves the right to spend such advertising funds in the next fiscal
year to the extent Franchisor deems appropriate. Franchisor may spend in any
fiscal year an amount greater or less than the aggregate contributions made by
El Pollo Loco® restaurants to the Advertising Fund in that year, and the
Advertising Fund may borrow from Franchisor or from other lenders to cover
deficits in the Advertising Fund or cause the Advertising Fund to invest any
surplus for future use by the Advertising Fund. Upon request, but not more
frequently than annually, Franchisor will provide Franchisee with a written
description of the expenditures made by the Advertising Fund during the fiscal
year immediately preceding the request of the advertising fees received from
franchisees. The statement of expenditures is not required to be audited.


8.4.    If Franchisee is located outside the Los Angeles DMA, as Franchisor’s
sole and absolute right, a portion of Franchisee’s Advertising Fee may be
allocated to a Local Advertising Fund (“LAF”) pertaining to the Restaurant.
Franchisee will be required to pay the Advertising Fee to Franchisor at the same
time as Franchisee’s royalty payments pursuant to the Authorization Agreement
for Prearranged Payments (Exhibit 4 to the Franchise Agreement). Franchisee must
use current approved vendors for Franchisee’s advertising order, and Franchisor
will pay the approved vendor directly upon approval of the order and
confirmation of receipt of the order with Franchisee. The LAF monies will also
be used to reimburse Franchisee for the cost of implementing local marketing
plans developed by Franchisee and approved by Franchisor (up to an amount not to
exceed the LAF contributions collected). The LAF monies will be used to
reimburse Franchisee for the cost of implementing local marketing plans
developed by Franchisee and approved by Franchisor in writing. For these
purposes, qualifying LAF expenditures include, but are not limited to: (a)
amounts contributed to Advertising Associations (defined below); and (b) amounts
spent for advertising media, such as television, radio, newspaper, billboards,
posters, direct mail, collateral and promotional items, advertising on vehicles
(excluding the cost of any vehicle), and, if not provided by Franchisor, the
cost of producing approved materials necessary to participate in such media.
Non-qualifying LAF expenditures include amounts spent for items which
Franchisor, in its reasonable judgment, deems inappropriate for meeting the
minimum advertising requirement, including, but not limited to: permanent
on-premises Signs and traditional or digital menu boards, transportation
vehicles, marketing personnel salaries, public relations or advertising agency
retainer, highway signs or any other signage for directional purposes only,
store labor costs associated with the execution of any marketing program,
lighting, administrative costs, Yellow Pages advertising, discounts/coupons
offers, free offers, employee incentive programs, and any unapproved marketing
or advertising materials.


8.5.    Franchisee shall not engage in any advertising activities without
Franchisor’s prior written consent. Should Franchisee submit advertising that is
not approved by Franchisor, Franchisee will be required to revise and resubmit
such advertising again for written approval, prior to use of such advertising.
Franchisee shall submit to Franchisor for Franchisor’s prior approval, at least
thirty (30) days prior to the beginning of each fiscal year, a marketing plan
for Franchisee’s DMA. This marketing plan may be submitted by all franchisees in
Franchisee’s DMA through an area advertising association. If Franchisee is using
materials not prepared by Franchisor and which vary from Franchisor’s standard
advertising and promotional materials, such materials must be submitted to
Franchisor for approval no less than forty-five (45) days prior to the beginning
of such promotion or program. Franchisor will review any materials submitted for
Franchisor’s approval within ten (10) business days of receipt of such
materials. Franchisee shall not use any advertising or promotional materials
that Franchisor has disapproved, or that Franchisor has not approved.


8.6.    Franchisor shall have the right to establish local and/or regional
advertising associations (“Advertising Associations”) for El Pollo Loco®
restaurants in Franchisee’s local or regional area, covering the geographic
areas Franchisor may designate from time to time. Franchisor has the right to
form, change, dissolve or merge the Advertising Associations. If Franchisor has
established an Advertising Association in Franchisee’s DMA, Franchisee must
participate in the Advertising Association and its programs and abide by its
by-laws. Each El Pollo Loco® restaurant located within the area governed by the
Advertising Association will have one (1) vote. Franchisee must contribute the
amounts to the Advertising Association(s) as determined by the Advertising
Association members from time to time in accordance with their bylaws. Any El
Pollo Loco® Restaurant owned by Franchisor in Franchisee’s DMA or regional
market area(s) will contribute to the Advertising Association on the same basis
as Franchisee contributes for its Restaurant. Contributions to the local and
regional Advertising Associations are credited toward the LAF advertising
expenditures required pursuant to Section 8.4 above; however, if Franchisor
provides Franchisee and Franchisee’s Advertising Association ninety (90) days’
notice of a special promotion, including, but not limited to, any regional
promotions, Franchisee must participate in the promotion and also pay Franchisor
any special promotion advertising fees assessed in connection with the program,
beginning on the effective date of the notice and continuing until the special
promotion is concluded. Any special promotion advertising fees will be in
addition to, and not credited towards, the LAF advertising expenditure required
pursuant to Section 8.4 above. The Advertising Association Membership Agreement
is attached to this Agreement as Exhibit 5. Franchisor may administer the
Advertising Associations and collect Franchisee’s Advertising Association
contributions by automatic electronic withdrawal.


8.7.    Franchisor shall be under no obligation to use the Advertising Fund to
advertise equally for all markets or for all DMAs. All advertising fee
contributions from Franchisor-operated restaurants shall be deposited in the
Advertising Fund. Franchisor shall be under no obligation to determine the
incremental cost of franchise sales advertising and investor relations sections
of any internet web sites established by Franchisor and funded in whole or in
part by the Advertising Fund.


8.8.    In addition to Advertising Fees payable pursuant to Section 6.1 of this
Agreement, Franchisee shall expend $5,000.00 per Restaurant to conduct grand
opening advertising and local store marketing and promotion programs for
Franchisee’s Restaurant, utilizing advertising and promotional materials
approved by Franchisor. Such grand opening advertising shall be conducted in
accordance with Franchisor’s specifications and standards and in accordance with
a grand opening plan (which will cover advertising and promotion for the 15 days
prior to the Opening Date and 45 days following the Opening Date) which
Franchisee prepares and submits to Franchisor for approval at least 30 days
prior to the anticipated Opening Date. Franchisee shall submit to Franchisor not
later than 15 days following the conclusion of such grand opening promotion,
written receipts and other evidence reasonably satisfactory to Franchisor
evidencing all amounts spent by Franchisee to conduct the grand opening
promotion.



9.
INSURANCE AND INDEMNIFICATION



9.1.    Throughout the term hereof, Franchisee shall obtain and maintain
insurance coverage with insurance carriers acceptable to Franchisor in
accordance with Franchisor's current insurance requirements as modified from
time to time. The coverage shall commence when the Location is secured by
Franchisee by executed deed or lease and shall comply with the requirements of
Franchisee's lease, if any, for product liability and broad form contractual
liability coverage in the amount of at least two million dollars ($2,000,000.00)
combined single limit and not less than $1,000,000.00 per occurrence. Franchisee
shall also carry property and extended coverage insurance with a maximum
deductible of $10,000.00 and with endorsements for vandalism and malicious
mischief, covering the building, structures, equipment, improvements and the
contents thereof in and at the Restaurant, on a full replacement cost basis,
insuring against all risks of direct physical loss (except for unusual perils
such as nuclear attack, earth movement and war), and business interruption
insurance sustained form covering the rental of the Location, previous profit
margins, maintenance of competent personnel and other fixed expenses. Franchisee
shall also carry such worker's compensation insurance as may be required by
applicable law. In connection with and prior to commencing any construction,
reimage or remodeling of the Restaurant, Franchisee shall maintain Builder's All
Risks Insurance and performance and completion bonds in forms and amounts, and
written by a carrier or carriers, acceptable to Franchisor. As proof of such
insurance, a certificate of insurance shall be submitted by Franchisee for
Franchisor's approval prior to Franchisee's commencement of any activities or
services to be performed under this Agreement. Franchisee shall deliver a
complete copy of Franchisee's then‑prevailing policies of insurance to
Franchisor within thirty (30) days following the delivery of the certificate of
insurance.


9.2.    Franchisor shall be named as an additional insured on all of such
policies referenced in Section 9.1 above to the extent of its interests and
shall be provided by Franchisee with certificates of insurance evidencing such
coverage prior to the Opening Date and promptly following the date any policy of
insurance is renewed, modified or replaced during the term of this Agreement.
All policies must contain provisions denying to the insurer acquisition of
rights of recovery against any named insured by subrogation. All coverages shall
be placed with a financially stable insurer with a minimum AM Best Ratings of
A-VII. All public liability and property damage policies shall contain a
provision that Franchisor, although named as an additional insured, shall
nevertheless be entitled to recover under such policies on any loss occasioned
to it, its affiliates, officers, agents and employees by reason of the
negligence of Franchisor, Franchisee, or their respective principals,
contractors, agents or employees. All policies shall extend to and provide
indemnity for all obligations assumed by Franchisee hereunder and all other
items for which Franchisee is required to indemnify Franchisor under the
provisions of this Agreement, whether or not the liability arose from the
negligence of Franchisor, its principals, contractors, agents or employees, and
shall provide Franchisor with at least thirty (30) days prior written notice of
cancellation, termination or material reduction of coverage. Franchisor reserves
the right to specify reasonable changes (which may include increases) in the
types and amounts of insurance coverage required by this Section 9. Should
Franchisee fail or refuse to procure the required insurance coverage from an
insurance carrier acceptable to Franchisor or to maintain it throughout the term
of this Agreement, Franchisor may as its sole and absolute right, but without
any obligation to do so, obtain such coverage for Franchisee, in which event
Franchisee shall pay on demand the required premiums and any related fees or
costs (such as, but not limited to, broker’s fees, taxes or service fees) or
reimburse Franchisor therefore. The amount of such premiums and any related fees
or costs shall be set forth in a written invoice delivered to Franchisee by
Franchisor. Franchisee shall reimburse Franchisor for the invoice amount within
seven (7) days after the invoice has been delivered to Franchisee pursuant to
Section 23.3 of this Agreement. Failure to maintain the required insurance or to
promptly reimburse Franchisor for any premiums and any related fees or costs
paid on behalf of Franchisee by Franchisor shall constitute a default hereunder.
Should Franchisor elect to obtain such coverage for Franchisee, then Franchisee
will assist Franchisor by providing the necessary information and access to
enable Franchisor to obtain coverage for Franchisee. In the event of any claim,
lawsuit, complaint, cross complaint, arbitration, demand, allegation, or liens
and damages (collectively “Claim”), Franchisee shall immediately notify
Franchisor in writing of the Claim and the facts surrounding such Claim pursuant
to Section 23.3 of this Agreement.


9.3.    Franchisee shall defend immediately upon tender of defense, at its own
cost, Franchisor, its subsidiaries, parent and affiliates, shareholders,
directors, officers, employees and agents (collectively referred to, for this
Sections 9.3 and 9.4 only, as “Franchisor”), from and against any and all
claims, lawsuits, complaints, cross complaints, arbitrations, demands,
allegations, costs embraced by indemnity, loss, costs, expenses (including
attorneys’ fees), liens and damages (collectively referred to, for Sections 9.3
and 9.4 only, as “Losses”), however caused, and reimburse Franchisor for all
costs and expenses (including attorneys’ fees) incurred by Franchisor in defense
of any Losses, resulting directly or indirectly from or pertaining to or arising
out of, or alleged to arise out of, or in connection with the use, operation,
maintenance, condition, construction, equipment, decorating, signage (including
traditional or digital menu boards), sidewalks, exterior, interior, parking lot,
food preparation, sales and service of Franchisee’s restaurant, including any
labor, any employee related claims whatsoever, including, without limitation any
claims made by an employee of Franchisee resulting from the employee’s training
in a Franchisor operated facility or restaurant, and including Franchisee’s
failure for any reason to fully inform any third party of Franchisee’s lack of
authority to bind Franchisor for any purpose. Such Losses shall include, without
limitation, those arising from latent or other defects in the restaurant whether
or not discoverable by Franchisor, and those arising from the death of or injury
to any person or arising from damage to the property of Franchisee or
Franchisor, or any third person, firm or corporation, whether or not resulting
from any strict liability imposed by fact, law, statute, or ordinance, on
Franchisor. Franchisee further agrees that Franchisee’s duty to defend
Franchisor is separate from, independent of and free-standing of Franchisee’s
duty to indemnify Franchisor and applies whether the issue of Franchisee’s
negligence, breach of contract, or other fault or obligation has been
determined. Franchisee’s duty to defend is regardless of the outcome of
liability even if Franchisee is ultimately found not negligent and not dependent
on the ultimate resolution of issues arising out of any claims, lawsuits,
complaints, cross complaints, arbitration, demands, allegations, costs embraced
by indemnity, loss, costs, expenses (including attorneys’ fees), liens or
damages.


9.4.    Franchisee shall indemnify and hold harmless Franchisor from and against
any and all Losses, however caused, resulting directly or indirectly from or
pertaining to or arising out of or in connection with the use, operation,
maintenance, condition, construction, equipment, decorating, signage (including
traditional or digital menu boards), sidewalks, exterior, interior, parking lot,
food preparation, sales and service of Franchisee’s restaurant, including any
labor, any employee related claims whatsoever, including, without limitation any
claims made by an employee of Franchisee resulting from the employee’s training
in a Franchisor operated facility or restaurant, and including Franchisee’s
failure for any reason to fully inform any third party of Franchisee’s lack of
authority to bind Franchisor for any purpose. Such Losses shall include, without
limitation, those arising from latent or other defects in the restaurant whether
or not discoverable by Franchisor, and those arising from the death of or injury
to any person or arising from damage to the property of Franchisee or
Franchisor, or any third person, firm or corporation, whether or not resulting
from any strict liability imposed by fact, law, statute, or ordinance, on
Franchisor. Franchisee further shall indemnify and hold harmless Franchisor from
all said Losses and shall pay for and be responsible for all said Losses,
however caused, whether by any individual, employee, third person or party,
vendor, visitor, invitee, trespasser or any firm or corporation whatsoever,
whether caused by or contributed to by Franchisor, the combined conduct of
Franchisee and Franchisor, or active or passive negligence of Franchisor, but
for the sole negligence or willful misconduct of Franchisor.



10.
VENDING MACHINES



10.1.    Franchisee shall not install a video game machine, juke box, cigarette
machine, public telephone or other type of vending machine or device, whether or
not coin operated in the Restaurant, or on its premises, without prior written
approval of Franchisor, which approval will be granted or denied as Franchisor’s
sole and absolute right. The revenues received by Franchisee from any approved
machines shall be included in Franchisee's Gross Sales.



11.
COMPLIANCE WITH MANUAL AND WITH SYSTEM STANDARDS



11.1.    Franchisee acknowledges and agrees that strict and continued adherence
by Franchisee to Franchisor's standards, policies, procedures and requirements,
as set forth in this Section 11, is required and that failure on the part of
Franchisee to so perform will be grounds for termination of this Agreement as
provided in Section 18 hereof. Franchisee acknowledges that changes,
modifications, deletions and additions to the standards, specifications,
procedures and menu items comprising the El Pollo Loco® System may be necessary
and desirable from time to time. Franchisor may make such modifications,
revisions, deletions and additions, including without limitation modifications,
revisions, deletions and additions to the Manual and to the menu items required
to be offered by Franchisee, which Franchisor, in good faith and exercising its
judgment believes to be desirable. Franchisee agrees to comply with any such
modification, revision, deletion or addition as of the date that such
modification, revision, deletion or addition becomes effective. Franchisee
acknowledges that it shall receive one (1) copy of the Manual for the Restaurant
on loan from Franchisor and that the Manual shall at all times remain the sole
property of Franchisor. Franchisee understands that Franchisor has entered into
this Agreement in reliance upon Franchisee's representation that it will
strictly comply with all the provisions of the Manual. For purposes of this
Agreement, the Manual shall be deemed to include all written directions
delivered to Franchisee by Franchisor from time to time setting forth standards,
specifications and procedures for the operation of Franchisee's El Pollo Loco®
restaurant.


11.2.    Franchisee acknowledges and agrees that it is in the best interest of
the business conducted at the Restaurant to prepare and serve food in the
Restaurant only from ingredients which meet the product specifications as
communicated by Franchisor to Franchisee from time to time (the
"Specifications"), and Franchisee further promises that all products, equipment,
goods, inventory and supplies used in connection with the Restaurant will comply
with the Specifications. Furthermore, Franchisee shall not offer or sell any
product, service or other item at the Restaurant except those prior approved in
writing by Franchisor.


a.    All menu items shall be made in strict compliance with Franchisor's
written recipes and requirements, which Franchisor may change from time to time
by amendments to the Manual.


b.    Franchisee acknowledges and agrees that all proprietary El Pollo Loco®
marinades, marinade mixes and marinated ingredients used in the preparation of
the required and approved El Pollo Loco® food products are unique. Their
formulae and the process of their manufacture constitute trade secrets.
Franchisee shall purchase such marinades, marinade mixes and marinated
ingredients exclusively from Franchisor or, as Franchisor's sole and absolute
right to determine, from Franchisor's designated distributor. The right to
purchase and use such marinades, marinade mixes and marinated ingredients is
licensed to Franchisee pursuant to this Agreement, and such right is restricted
to use in the franchise business at the Restaurant and solely for the term of
this Agreement.


11.3.    Throughout the term of this Agreement, Franchisee shall be actively
engaged in the management and day-to-day operation of the Restaurant. Franchisee
may appoint an Operations Director to supervise all franchise activities. If
Franchisee appoints an Operations Director, such appointment is subject to
Franchisor’s prior written approval and the Operations Director must
satisfactorily complete the EPL management training program and have received
the ServSafe® certification; and Franchisee must complete either the EPL
management training program or the Executive Franchisee Training Program. The
Operations Director shall be actively engaged in the management and day to day
operations of the restaurant and devote full time and best efforts to the
supervision of EPL Restaurant(s) owned by Franchisee. If at any time, for any
reason, the Operations Director ceases to perform those duties on behalf of the
Restaurant(s), Franchisee shall appoint a new Operations Director within 30 days
subject to Franchisor’s prior written approval, and the newly appointed
Operations Director must satisfactorily complete the EPL management training
program within 90 days of appointment and have received the ServSafe®
certification at Franchisee’s expense; or, Franchisee shall assume the duties of
the Operations Director and complete the EPL management training program within
120 days (if not previously completed). Franchisee must also comply with any
applicable transfer provisions of this Agreement if the change in Franchisee’s
Operations Director results in a change in the equity ownership of the
Restaurant.


11.4.    Franchisee acknowledges that it has received a copy of Franchisor's
list of approved brands and distributors (the "Approved Brands and Distributors
List"). Franchisor has consulted with the distributors set forth on such list
and each distributor has agreed to offer products, services, equipment, goods,
inventory, supplies or paper products which will comply with Franchisor’s
Specifications. Such Approved Brands and Distributors List is furnished to
Franchisee and Franchisee must purchase only those products, equipment, goods,
inventory, supplies and paper products that comply with the Specifications and
only those brands, and only from those distributors, that are on the Approved
Brands and Distributors List. If Franchisee desires to purchase any brands
and/or products from any distributor not named on the Approved Brands and
Distributors List (or any brand and/or product not on the Approved Brands and
Distributors List from a distributor on that list), Franchisee shall first
submit to Franchisor a written request for approval of any such brand, product
and/or distributor whichever is applicable, prior to Franchisee's purchase of
such product from such distributor. Franchisor shall have the right to require
that its representatives be permitted to inspect the distributor's facilities
and that samples from the distributor be delivered either to Franchisor or to an
independent laboratory designated by Franchisor for testing. Upon completion of
Franchisor’s inspection or evaluation of the proposed distributor (including
samples provided by such distributor), and upon submission of any additional
information or data required by Franchisor, Franchisor shall promptly approve or
reject such proposed distributor or services and goods. Franchisor reserves the
right, at its option, to re-inspect the facilities and products of any such
approved distributor or of any distributor on Franchisor's Approved Brands and
Distributors List and to revoke its approval upon the distributor's failure to
continue to meet any of Franchisor's then‑current Specifications and criteria.
Nothing in the foregoing shall require Franchisor to approve any distributor.
Franchisor agrees to evaluate any item which Franchisee is considering procuring
to determine whether such item complies with the Specifications. No charge shall
be made by Franchisor for the services of Franchisor's employees in connection
with such evaluation; however, Franchisee shall reimburse Franchisor for its
reasonable cost and expenses in connection with such evaluation, including any
amounts paid to independent laboratories or consultants chosen by Franchisor as
its sole and absolute right to assist in such evaluation. All such amounts shall
be set forth in a written invoice delivered to Franchisee by Franchisor.
Franchisee shall reimburse Franchisor for the invoice amount within seven (7)
days after the invoice has been delivered to Franchisee pursuant to Section 23.3
of this Agreement. The Approved Brands and Distributors List and any guide
containing such list are proprietary information of El Pollo Loco® and must be
kept strictly confidential by Franchisee. Franchisee shall not copy, distribute,
release or otherwise provide any third party with all or any part of the
information contained in the Approved Brands and Distributors List or guide
without first obtaining the prior written approval of Franchisor, which approval
may be withheld as Franchisor’s sole and absolute right. (Notwithstanding
anything in this Agreement to the contrary, Franchisor may designate itself the
only approved distributor of some or all of the brands and/or products.
Franchisor’s proprietary products must be purchased from Franchisor or its
designated distributor pursuant to Section 11.2.b.


11.5.    As uniformity of appearance and public recognition are important to the
financial success of Franchisee and Franchisor hereunder, Franchisee shall:


a.    Use only uniforms, Signs, cards, posters, notices, displays, decorations,
table tents and other such advertising materials which are identical in
appearance and quality to those furnished or approved by Franchisor. Franchisor
may make available its menu‑stock (pre-printed as to all matters other than menu
prices), including specials and featured items, to Franchisee for printing in
the event that Franchisee elects to charge prices not provided for in
Franchisor's menu codes. Notwithstanding anything in this Agreement to the
contrary, Franchisor reserves the right, to the fullest extent allowed by
applicable law, to: establish maximum, minimum or other pricing requirements
with respect to the prices Franchisee may charge; recommend retail prices;
advertise specific retail prices for some or all products sold by Franchisee,
which prices Franchisee will be compelled to observe; engage in marketing,
promotional and related campaigns, which Franchisee must participate in and
which may directly or indirectly impact Franchisee’s retail prices; and
otherwise mandate, directly or indirectly, the prices which Franchisee may
charge.) Franchisee agrees that all specials or featured items designated by
Franchisor shall be included as part of the menu and shall be made available on
the days and times designated by Franchisor; and


b.    Not authorize or permit in the Restaurant, or on behalf of the Restaurant,
any advertising, Signs, cards, posters, notices, displays, decorations or table
tents other than those described in Section 11.5(a), nor authorize or permit in
or around the Restaurant any products or services which are not authorized by
Franchisor, without the prior written consent of Franchisor.


c.    Franchisee must receive written approval from Franchisor’s Marketing
Department to employ delivery companies as described in the Manual.
Notwithstanding the foregoing, under the System, and as described in Section
7.13 above, Franchisor: has a Remote Ordering Program, a Loyalty Program, and a
Third-Party Delivery Program; is developing a Self-Order Kiosk Program that will
each operate with Micros; and (iii) may develop a centralized Call Center
Program. Franchisee shall be required to participate, offer and conduct such
programs.


11.6.    Franchisor shall have the right to remove any unauthorized material at
Franchisee’s expense.


11.7.    Franchisee shall submit copies of all government health inspections and
food borne illness investigation reports of the Restaurant to Franchisor, or
Franchisor’s designated agent. Additionally, should Franchisee be subject to
Restaurant closure by health officials or receive a “B” or equivalent restaurant
rating, Franchisee will immediately notify Franchisor by the fastest means
available.



12.
RESTAURANT MAINTENANCE AND REPAIR



12.1.    Maintenance and repair of the Restaurant are the sole responsibility
and shall be done at the expense of Franchisee. For the term of this Agreement,
Franchisee, at its sole cost and expense, shall maintain the Restaurant and the
Location, including, but not limited to, the Restaurant building, the Location
and parking lot, equipment, decor, furnishings, fixtures, wares, utensils,
supplies, and inventory, in good working order and condition and in compliance
with all laws. Franchisee shall make all repairs within a reasonable time period
not to exceed thirty (30) days of the date such repairs are identified as needed
to bring the Restaurant into a first-class condition. Franchisee shall replace
any of the Restaurant's equipment, furnishings and fixtures and repaint the
Restaurant as necessary to satisfy this Section 12. Without limiting the
generality of the foregoing, upon notice from Franchisor of any change required
or recommended by applicable law, rule or regulation, or if Franchisor discovers
any circumstance which is or may result in a danger to public health, Franchisee
shall promptly, remove, repair, replace or modify any equipment or fixtures used
in the Restaurant necessary to satisfy or rectify the same. All replacement
equipment, furnishings and fixtures shall comply with Franchisor's then-current
requirements and specifications.


12.2.    Franchisee shall not make any addition to or change in the physical
appearance, decor, characteristics or style of the Restaurant without the prior
written consent of Franchisor which consent may be withheld or granted as
Franchisor’s sole and absolute right.


12.3.    During the term of this Agreement, Franchisor may require Franchisee,
at Franchisee's expense, to remodel the Restaurant to then current El Pollo
Loco® standards, format, design and image, as designated pursuant to plans and
specifications provided by Franchisor; provided, however, Franchisee shall not
be required to undertake such remodeling more than once every seven (7) years
during the term of this Agreement, except if such remodeling is required in
connection with a transfer of the Restaurant under Section 17.6.c of this
Agreement or granting of a successor franchise under Section 20 below.


12.4.    All Signs to be used in connection with the Restaurant, both exterior
and interior, must conform to Franchisor's Sign criteria as to type, color,
design and location and be approved in writing by Franchisor prior to
installation or display. Franchisee shall change its Signs to conform with
updated or revised requirements of Franchisor when Franchisor commits to
implementing such revisions at twenty-five percent (25%) of the Franchisor's
then‑operated El Pollo Loco® restaurants and at such times as Franchisee is
required to perform remodeling work pursuant to Section 12.3.


12.5.    Franchisee shall at all times operate its Restaurant as a clean, safe,
sanitary, orderly, legal and respectable place of business in accordance with
the Manual, the lease or sublease, if any, for the Location and all applicable
federal, state or local laws, rules, or regulations. Franchisee shall not cause
or allow any part of its Location to be used for any immoral or illegal purpose.



13.
HOURS OF OPERATION



13.1.    Franchisee shall keep the Restaurant fully operational and open to the
public upon such days and during such minimum number of hours as Franchisor
shall prescribe from time to time in the Manual. Franchisee shall supply to
Franchisor prior to the commencement of the construction or remodeling work of
the Restaurant proof that the Restaurant is allowed to be open to the public
during such required hours and days by the applicable local governmental
authorities and by the landlord under the lease for the Location. In the event
that the Restaurant is closed for reasons beyond Franchisee's control,
Franchisee will immediately notify Franchisor by the fastest means available of
the closing.



14.
PERSONNEL STANDARDS



14.1.    Franchisee shall hire, train and supervise Restaurant employees in
accordance with the applicable provisions of the Manual. Franchisee shall do
everything necessary to ensure that all employees are, at all times during
employment in the Restaurant, neat, clean and adequately trained and supervised
in connection with the performance of their duties.


14.2.    Franchisee acknowledges that adequate training and supervision are
necessary in order to ensure that the Restaurant personnel provide service to
the public in a courteous, efficient and skilled manner and in accordance with
the standards set forth in the Manual. Franchisee understands and agrees that
Franchisee is solely responsible for the performance of its Operations Manager
and all other of its employees and that the acts and omissions of such employees
which are inconsistent with the provisions of this Agreement shall be considered
grounds for termination of this Agreement as provided in Section 18 hereof.


14.3.    Franchisee shall maintain wages, hours, working conditions and other
benefits for all of its employees in accordance with all federal, state and
local laws and regulations.


14.4.    Franchisee shall maintain all employee time, payroll and tax records
and to file required reports thereon in accordance with all federal, state and
local laws and regulations.


14.5.    It is mutually understood and agreed by the parties that Franchisee
retains the responsibility and independent authority, notwithstanding any
provision of this Agreement, to maintain and enforce personnel policies and
procedures, including, but not limited to, hiring, firing and disciplining its
employees. Nothing contained in this Agreement shall be construed or interpreted
so that any employee of Franchisee becomes or is deemed to be an employee or
agent of Franchisor. Franchisee shall be solely responsible for the maintenance
and handling of all employee matters and Franchisee shall indemnify and hold
Franchisor and its affiliates and subsidiaries harmless from any claims, losses,
or liabilities resulting from any failure by Franchisee to act in such a manner.



15.
INSPECTIONS



15.1.    Franchisor and its authorized representatives shall have the right to
inspect the Restaurant and the supplies and inventory of Franchisee.
Franchisor's personnel and representatives shall have the right to enter the
Restaurant at any reasonable time, and from time to time, with or without
notice, for the purposes of examination, conferences with Franchisee and
personnel of Franchisee, observation and evaluation of the operations being
conducted at the Restaurant, and for all other purposes in connection with a
determination that the Restaurant is being operated in accordance with the terms
of this Agreement, the Specifications and Manual and other applicable laws and
regulations.


15.2.    Franchisor may conduct quality control and evaluation programs, as
Franchisor shall determine (including a “mystery shopper” program or “accuracy
guarantee” program or other similar programs). Franchisee shall allow and
participate in such program(s), as required by Franchisor. Franchisor shall have
the right to require Franchisee to pay its pro-rata share of the costs incurred
in establishing and maintaining such program(s) and Franchisee shall promptly
pay such charges. Franchisee acknowledges that Franchisor shall have the right,
in any manner Franchisor may deem appropriate, to publish or disclose to other
franchisees under the El Pollo Loco® System, or to third parties outside the El
Pollo Loco® System on an anonymous basis, any information that is collected,
produced or maintained under any program(s) implemented pursuant to this Section
15.2.


15.3.    In connection with inspections conducted pursuant to Sections 15.1 and
15.2 above, Franchisor and its authorized representatives may deliver to
Franchisee an inspection report in such form(s) as may be adopted by Franchisor
from time to time (the "Inspection Report(s)"). The Inspection Report(s) shall
indicate the principal items inspected, observed and evaluated.


15.4.    In the event that any such Inspection Report indicates a deficiency or
unsatisfactory condition with respect to any item listed thereon, Franchisee
shall promptly commence to correct or repair such deficiency or unsatisfactory
condition and thereafter diligently pursue the same to completion. In the event
of a failure by Franchisee to comply with the foregoing obligation to correct or
repair, Franchisor, in addition to all other available rights and remedies,
including the right to terminate this Agreement pursuant to Section 18 below,
shall have the sole and absolute right, but not the obligation, to forthwith
make or cause to be made such correction or repair, and the expenses thereof,
including, without limitation, meals, lodging, wages and transportation for
Franchisor's personnel, if so utilized as Franchisor's sole and absolute right
to determine, shall be promptly reimbursed by Franchisee. Should any deficiency
or unsatisfactory condition be reported more than once within any thirty (30)
day period, Franchisor shall have the right, in addition to all other available
rights and remedies, to place a Franchisor representative in charge of the
Restaurant for a period of up to thirty (30) days in each such instance, and the
wages and expenses of meals, lodging and transportation of said representative,
which shall be commensurate with that provided for managers of other
Franchisor-owned El Pollo Loco® restaurants, shall promptly be reimbursed by
Franchisee. All such expenses incurred by Franchisor pursuant to this Section
shall be set forth in a written invoice delivered to Franchisee by Franchisor.
Franchisee shall reimburse Franchisor for the invoice amount within seven (7)
days after the invoice has been delivered to Franchisee upon demand.


15.5.    Notwithstanding Section 15.4 above, should the Inspection Report
indicate a deficiency or unsatisfactory condition with respect to any item
listed thereon, and Franchisor or Franchisor’s agent are required to return to
the Restaurant to re-inspect the Restaurant, Franchisor will charge Franchisee
for each subsequent visit to Franchisee’s restaurant after the initial
inspection. Franchisee will give Franchisor authorization to pay the
re-inspection visit charge as a direct debit from Franchisee’s Operating
Account. Should there be two (2) consecutive Inspection Reports both indicating
a deficiency or unsatisfactory condition with respect to any item listed
thereon, and Franchisor or Franchisor’s agent are required to return to the
Restaurant to provide a Coaching session to Franchisee; or should Franchisor
determine in our sole and absolute right that a Coaching session is required at
the Restaurant due to certain circumstances, Franchisor will charge Franchisee
for each Coaching session at Franchisee’s restaurant. Franchisee will give
Franchisor authorization to pay each Coaching session visit charge as a direct
debit from Franchisee’s Operating Account.



16.
TRAINING



16.1.    Franchisee acknowledges and agrees that it is important to the
operation of the Restaurant that Franchisee and its employees receive such
training as Franchisor may require from time to time. Therefore:


a.    The Restaurant must be managed by not less than four (4) individuals as a
General Manager or Assistant Manager who have successfully completed the EPL
management training program; or a Shift Leader trained by your General Manager
and Assistant Manager at your Restaurant and such Restaurant is certified as a
training restaurant prior to any training taking place; and who have received
the ServSafe® certification and who will assume responsibility for the day to
day management of the operations of the Restaurant, including the preparation of
food products, accounting, and the supervision and training of personnel
(“Managers”) The Managers may consist of a combination of the following: a
General Manager or Assistant Manager, each who has successfully completed the
EPL management training program or a Shift Leader. The Managers may be required
to sign a confidentiality agreement in a form approved by Franchisor. Each and
every shift during operating hours must have a Manager in charge that is
certified and trained in Franchisor’s initial training program and is ServSafe®
certified.


b.    If at any time, for any reason, the General Manager ceases to perform
those duties on behalf of the Restaurant, Franchisee must promptly designate a
substitute General Manager who does meet the above-stated qualifications.


c.    If this is Franchisee’s first EPL Restaurant, Franchisee must also attend
and satisfactorily complete the EPL management training program provided by
Franchisor. If Franchisee appoints an Operations Director to oversee franchise
activities, this Operations Director is subject to Franchisor’s prior written
approval and must satisfactorily complete the EPL management training program
and Franchisee must complete either the EPL management training program or the
Executive Franchisee Training Program. Such training shall be completed prior to
the opening of the restaurant.


d.    Franchisee’s Operations Director shall be actively engaged in the
management and day to day operations of the restaurant and devote full time and
best efforts to the supervision of EPL Restaurant(s) owned by Franchisee. If at
any time, for any reason, the Operations Director ceases to perform those duties
on behalf of the Restaurant(s), Franchisee shall appoint a new Operations
Director within 30 days, and the newly appointed Operations Director must
satisfactorily complete the EPL management training program within 90 days of
appointment at Franchisee’s expense; or, Franchisee shall assume the duties of
the Operations Director and complete the EPL management training program within
120 days (if not previously completed).


e.    Franchisee shall implement a training program for Franchisee's employees
in accordance with training standards and procedures prescribed by Franchisor
and shall staff the Restaurant at all times during the term of this Agreement
with a sufficient number of trained employees.


f.    Franchisor may provide continuing operations training from time to time to
reinforce operational standards, and new product roll-outs. The required
frequency, duration, subject matter and required attendees shall be as
determined by Franchisor from time to time.


g.    In addition to the initial management training session described above,
Franchisor may, at Franchisor's sole option (and if the Restaurant is
Franchisee's or its affiliate's first El Pollo Loco® restaurant, Franchisor
shall) assist Franchisee in the initial opening of the Restaurant by sending to
the Restaurant a member of Franchisor's personnel who shall assist in the
scheduled opening of the Restaurant.


h.    The Restaurant shall not be opened until Franchisor is satisfied that
Franchisee and Franchisee's Managers and other restaurant personnel have been
adequately trained in the El Pollo Loco® System.


16.2.    Franchisor shall provide training as described in Section 16.1 without
additional charge to Franchisee, provided that Franchisee does not request
Franchisor to provide the EPL management training program to more than four
Managers for the first, second and third Restaurants owned by Franchisee, or
more than one Executive Franchisee Training Program, or more than one EPL
management training program for franchisee or Operations Director in total.
Franchisor shall charge franchisee a training fee of $2,000 per Manager for the
fifth and each subsequent Manager for the first, second and third Restaurants
owned by Franchisee and for each Manager trained for the fourth and subsequent
Restaurants owned by Franchisee, and up to $2,000 per Executive Franchisee
Training Program beyond one executive in total, or EPL management training
program for franchisee or Operations Director beyond one franchisee or
Operations Directors in total. Franchisee understands and agrees that Franchisee
and any Manager shall be solely responsible for any and all costs incurred by
them with respect to such training, including costs for compensation, wages
(including compensation of and worker’s compensation insurance), lodging, travel
expenses or any other expenses incurred in connection with any initial training
sessions, EPL management training program, Executive Franchisee Training
Program, refresher courses or optional or required training program, and any
such Manager shall not be considered an employee or agent of Franchisor.



17.
ASSIGNMENT



17.1.    Assignment by Franchisor. Franchisor shall have the right to assign or
transfer any of its rights or delegate any of its obligations under this
Agreement in whole or in part to any person, firm or corporation without any
consent or approval from Franchisees; provided, however, that with respect to
any assignment resulting in the subsequent performance by the assignee of the
obligations of Franchisor hereunder:


a.    The assignee shall expressly assume and agree to perform such obligations
of Franchisor in writing; and


b.    From and after the date of any such assignment, Franchisor shall have no
further obligation or liability under this Agreement.


17.2.    Assignment by Franchisee. The rights and duties created by this
Agreement are personal to Franchisee. Franchisee acknowledges that Franchisor
has entered into this Agreement in reliance on the individual or collective
character, skill, aptitude, business ability, and financial capacity of
Franchisee and its owners. Franchisee and each owner of an interest in this
Agreement represent, warrant, and agree that all “Interests” in Franchisee are
owned in the amount and manner in which Franchisee has disclosed them to
Franchisor, as more particularly set forth in Schedule 1 to this Agreement. (An
“Interest” means any shares or partnership interests in Franchisee and any other
legal or equitable right in any of Franchisee’s stock, revenues, profits, rights
or assets. When referring to Franchisee’s rights or assets, an “Interest” also
includes this Agreement and Franchisee’s rights under and interest in this
Agreement, the Restaurant and the revenues, profits or assets of the
Restaurant.) Franchisee and each owner also represent, warrant and agree that no
change will be made in the ownership of an Interest other than as permitted by
this Agreement or as Franchisor may otherwise approve in writing. Franchisee and
each owner agree to furnish Franchisor with evidence as Franchisor may request
from time to time to assure that the Interests of Franchisee and each owner
remain as permitted by this Agreement, including a list of all persons or
entities owning any Interest. If Franchisee is a Business Organization,
Franchisee shall cause each of the owners of any equity ownership in Franchisee
to execute an agreement granting Franchisor an option to purchase each of such
owner’s Interest in Franchisee upon an Assignment as provided in this Section
17.


17.3.    Neither this Agreement nor any Interest herein nor any Interest of
Franchisee or any owner may be indirectly or directly, sold, transferred,
assigned, conveyed, gifted, pledged, mortgaged, or otherwise encumbered
(“Assignment”) without Franchisor’s prior written approval. Any such purported
Assignment occurring by operation of law or otherwise without Franchisor’s prior
written consent shall constitute a default of this Agreement by Franchisee, and
shall be null and void. Except in the instance of Franchisee advertising to sell
its Restaurant and assigning this Agreement in accordance with the terms
thereof, Franchisee shall not, without Franchisor’s prior written consent, offer
for sale or transfer at public or private auction or advertise publicly for sale
or transfer, the furnishings, interior and exterior décor, items, supplies,
fixtures, equipment, Franchisee’s lease or the real or personal property used in
connection with the Restaurant. This Agreement may not be transferred by
Franchisee to a publicly-held entity, or to any entity whose direct or indirect
parent’s securities are publicly traded and no shares of Franchisee or any
direct or indirect owner of Franchisee may be offered for sale through the
public offering of securities.


17.4.    In the event that Franchisee desires to make an Assignment including
assigning all or any part of its rights, privileges and interests under this
Agreement, Franchisee shall first offer such Assignment to Franchisor by
notifying Franchisor in writing of the material terms and conditions, including
price and identity of transferee upon which Franchisee would be willing to make
such an Assignment. Franchisee shall also concurrently provide Franchisor with
the estoppel certificate identified in Section 17.7 below and such other
information as determined by Franchisor to enable Franchisor to evaluate the
offer. Franchisor shall have the first right to acquire said rights, privileges
and interests of Franchisee by accepting the offer in accordance with said terms
and conditions or equivalent cash, as determined by Franchisor in its reasonable
business judgment.


a.    If the Assignment will be in the aggregate more than fifty percent (50%)
of any one class of outstanding capital stock, the voting power, membership
interests, partnership interest or other Interest in Franchisee occurring within
thirty-six (36) months prior to the date of the Assignment, (a “Majority
Interest”), then Franchisor shall have the option to purchase not only the
Majority Interest being transferred, but also the remaining Interest, so that
the ownership of Franchisor will be one hundred percent (100%). Any purchase of
such remaining Interest shall be valued on a basis proportionate to the price of
the Interest initially being offered.


b.    If, within thirty (30) days after receipt of Franchisee's notice,
Franchisor advises Franchisee of its acceptance of the offer as stated in the
notice, Franchisee shall promptly make the Assignment to Franchisor on the
stated terms and conditions. Should Franchisor elect to exercise its right of
first refusal, Franchisee shall, if requested by Franchisor, cause Franchisee's
lease or sublease, if any, with the lessor for the Location to be assigned to
Franchisor (or, if the Location is owned by Franchisee, Franchisee shall lease
the Location to Franchisor on commercially reasonable terms applicable in that
market). Notwithstanding the foregoing, Franchisor shall have at least sixty
(60) days from the date of its notice of exercise to Franchisee to close the
transaction and Franchisor shall also be entitled to all customary and
reasonable representations and warranties from Franchisee regarding the
Franchisee’s business or any other interest being conveyed.


c.    Notwithstanding the provisions of this Section 17.4, Franchisor will waive
Franchisor’s right of first refusal if the assignee is a revocable family trust
for which Franchisee is the controlling trustee and Franchisee’s immediate
family members are beneficiaries provided such Assignment is not considered a
Majority Interest. An immediate family member is defined as a parent; sibling;
child by blood, adoption, or marriage; spouse or significant other; grandparent
or grandchild.


17.5.    If, within thirty (30) days after receipt of Franchisee's notice,
Franchisor does not indicate its acceptance of the offer as stated in the
notice, Franchisee shall thereafter have the right, subject to the prior written
consent of Franchisor, to make the Assignment to the proposed transferee on the
same terms and conditions as stated in the notice. Should Franchisor not
exercise its right of first refusal and should the contemplated Assignment not
be completed within one hundred (120) days from the date of Franchisee's notice,
or should the terms and conditions thereof (including the proposed transferee or
the ownership therein) be altered in any material way, this right of first
refusal shall be reinstated and any such subsequent proposed Assignment or
altered terms and conditions of the current transaction must again be offered to
Franchisor in accordance with the terms of these Sections 17.4 and 17.5.


17.6.    Franchisee shall notify Franchisor in writing of any proposed assignee
and shall promptly furnish Franchisor with such other information and
documentation as Franchisor may request for the purpose of considering whether
to grant its written consent. Franchisee acknowledges and agrees that Franchisor
shall be entitled, at its election and without liability to Franchisee, to
provide assignee with information relating to the Restaurant, including
information in Franchisor's possession relating to operations and sales.
Franchisor shall not unreasonably withhold its consent to an Assignment provided
that Franchisee and the assignee satisfy such reasonable terms and conditions
which may be imposed by Franchisor as a condition to obtaining Franchisor's
consent, which may include, without limitation, the following:


a.    The assignee (and its partners or the officers, directors, principal
shareholders, or members of the assignee, as the case may be) shall be subject
to the determination by Franchisor:


i.    To have the appropriate business qualifications, restaurant operations
experience, reputation, character, and aptitude necessary to operate and
maintain the Restaurant;


ii.    To have the ability to devote full time and best efforts to operating and
maintaining the Restaurant;


iii.    To be financially responsible, possess a favorable credit rating, be
economically capable of carrying on the Restaurant business and have sufficient
net worth as required by Franchisor for new franchisees;


iv.    To not have been convicted of criminal misconduct that is relevant to the
operation or ownership of the Restaurant or of any felony;


v.    Shall neither directly nor indirectly own, operate, control or have any
financial interest in any other business which would constitute a "Competitive
Business" (as such term is defined in Section 21.7 of this Agreement); and


vi.    Shall have demonstrated to Franchisor’s satisfaction that assignee meets
all of Franchisor’s then-current requirements for new El Pollo Loco®
franchisees, which requirements are subject to change by Franchisor from time to
time as its sole and absolute right.


b.    The assignee shall expressly assume in writing, via the Consent to and
Assignment of Franchise Rights attached hereto as Exhibit 9 of the Franchise
Agreement, all of the obligations and liabilities of and enter into Franchisor's
then-current form of Franchise Agreement, which may contain provisions including
royalty and advertising fees, materially different from those contained herein;
provided, however, that the term of such new agreement shall be equal to the
then-remaining term of this Agreement and assignee shall not be required to pay
a new initial franchise fee. If the assignee is a partnership, corporation,
limited liability company or other legal entity, then all partners,
shareholders, and members of assignee that (i) hold at least a ten percent (10%)
interest in assignee and/or (ii) upon whose net worth Franchisor is relying in
determining that the assignee has met Franchisor’s financial minimum
requirements for approval must sign the Personal Guarantee and any related
documents in their individual capacity, agreeing to guarantee the obligations
and liabilities of the assignee under the Franchise Agreement and to be
individually bound by the terms of the Franchise Agreement as if they were a
party to the Franchise Agreement. If a new partnership, corporation, limited
liability company or other legal entity, at any time (including after an
assignment), becomes the Franchisee or part of the Franchisee, that partnership,
corporation, limited liability company or legal entity, as well as all holders
of ten percent (10%) interest or more in assignee, as applicable, shall execute
a Personal Guarantee, guaranteeing each of Franchisee’s obligations and
liabilities under the Franchise Agreement and agreeing to be individually bound
by the terms of the Franchise Agreement as if they were a party to the Franchise
Agreement. If the assignee is a corporation, partnership or limited liability
company, it also shall demonstrate to the reasonable satisfaction of Franchisor
that it has established transfer instructions prohibiting the transfer on its
records of any equity securities, partnership interests or ownership interests
in violation of the requirements set forth in this Section 17 and that each
stock, partnership or ownership certificate of Franchisee shall have
conspicuously endorsed upon its face a statement in form satisfactory to
Franchisor that the assignment or transfer is subject to all of the restrictions
imposed upon assignments by this Agreement;


c.    The assignee or the assignor agrees to the reimage and/or remodel of the
Restaurant to Franchisor's then-current standards, format, design and image, as
designated pursuant to plans and specifications provided by Franchisor.
Franchisee will have a specified period of time to complete the required reimage
and/or remodel of the Restaurant. The required reimage and/or remodel of the
Restaurant must be completed to Franchisor’s satisfaction. Should the required
reimage and/or remodel of the Restaurant not be completed to Franchisor’s
satisfaction, then Franchisor may terminate the Franchise Agreement under
Section 18, entitled Default and Termination;


d.    A copy of the Personal Guarantee required to be executed pursuant to this
Section 17 is attached hereto as Exhibit 2. All other individuals with an
ownership interest in the entity (who are not required to execute the Personal
Guarantee) will be considered “Investors” and will be required to execute the
“Investor Covenants Regarding Confidentiality and Non-Competition” which is
attached hereto as Exhibit 3;


e.    The assignee shall represent and warrant to Franchisor in writing that the
assignee:


i.    Has conducted an independent study of the Restaurant and the business
therein;


ii.    Has not in any way relied upon statements or representations of
Franchisor or its employees or agents except as may be contained in an
Disclosure Document or other comparable Disclosure Document which may be
required to be delivered to such assignee in accordance with applicable law; and


iii.    Acknowledges and understands that the assignee's rights upon assignment
are conditioned on full performance of Franchisee's obligations hereunder and
are limited to those expressly provided for in this Agreement.


f.    As of the date of such assignment, Franchisee shall have fully performed
and complied with all of its obligations to Franchisor, whether under this
Agreement or any other agreement, arrangement or understanding with Franchisor;


g.    Franchisee shall pay and discharge all outstanding obligations to
Franchisor and to third parties arising from the existence, operation or
maintenance of the Restaurant including, without limitation, amounts owing under
this Agreement, the lease, if any, for the Location or to employees, suppliers,
taxing authorities, utility companies and others as of the assignment date;


h.    Franchisee shall pay to Franchisor a transfer fee to reimburse Franchisor
for costs and expenses incurred in connection with such Assignment, including,
without limitation, the cost of credit investigations and the preparation of
Assignment agreements and Franchise Disclosure Documents which may be required
to be delivered to such assignee under applicable federal or state law. If the
Assignment is to a new franchisee under the El Pollo Loco® System, the transfer
fee shall be forty percent (40%) of the then-current Initial Fee being charged
to new franchisees entering the El Pollo Loco® System. If the Assignment is to
an existing franchisee under the El Pollo Loco® System, the transfer fee shall
be twenty-five percent (25%) of the then-current Initial Fee being charged to
new franchisees entering the El Pollo Loco® System. If the assignee is a
revocable family trust for which Franchisee is the controlling trustee and
Franchisee’s immediate family members are beneficiaries, no transfer fee will be
payable to Franchisor, although Franchisee must reimburse Franchisor for
Franchisor’s reasonable expenses in the amount of $500.00; and


i.    In conjunction with granting the consent of Franchisor to any Assignment,
Franchisee shall execute a general release, in form and substance satisfactory
to Franchisor, of all claims against Franchisor and any affiliates of
Franchisor.


17.7.    Upon Franchisor’s request, Franchisee shall, concurrently with any
offer submitted to Franchisor by Franchisee regarding a transfer or purported
Assignment or at any other time at Franchisor’s request, furnish Franchisor with
an estoppel agreement indicating any and all claims, demands and causes of
action, if any that Franchisee may have against Franchisor or if none so exist,
so stating, and a list of all owners having an interest in this Agreement or in
Franchisee, the percentage interest of each owner and a list of all officers,
directors, members and/or shareholders in such form as Franchisor may require.


17.8.    Any Assignment including any encumbrance, assignment or purported
encumbrance or assignment of Franchisee's rights, privileges or interests under
this Agreement without Franchisor's written consent shall be null and void, of
no force and effect, and shall constitute grounds for termination of this
Agreement as provided in Section 18 hereof.


17.9.    Any assignment based upon the legal incapacity of Franchisee, whether
by operation of law or otherwise, shall be subject to Franchisor's written
consent and right of first refusal as provided herein.


17.10.    If this Agreement is assigned, Franchisee shall remain liable to
Franchisor for the obligations under this Agreement and the obligations of the
assignee hereunder and which arise as a result of acts, events or omissions
which occur prior to the effective date of the assignment or within the initial
term of this Agreement; provided, however, that the foregoing limitation on
liability shall not reduce Franchisee's continuing liability to the extent that
Franchisee is a partner, shareholder or owner of an interest in the assignee.
Franchisor's consent to any transfer hereunder shall not constitute a waiver or
release of any claims it may have against Franchisee as of the date of the
assignment.


17.11.    Any transfer of this Agreement, or any interest in this Agreement, or
franchisee by will or intestate succession, or the sale of this franchise, or
any interest in Franchisee constituting a Majority Interest by the executor or
administrator of Franchisee's or such shareholder's or person's estate, shall be
considered to be a transfer requiring compliance with the provisions of this
Section 17, including the requirements concerning Franchisor's written approval
of the assignee, the assignee's qualifications and training, and the execution
of agreements. In the event Franchisor does not approve the qualifications of
any heir or beneficiary to operate the Restaurant, the executor or administrator
of Franchisee's estate shall have a period of twelve (12) months following
written disapproval to sell the franchise business to an assignee acceptable to
Franchisor, during which twelve (12) month period the Restaurant shall be
operated in accordance with all the terms and provisions of this Agreement. Such
sale shall be subject to Franchisor's right of first refusal pursuant to this
Section 17. If such a sale is not concluded within that period, Franchisor may
terminate this Agreement.


17.12.    If, for convenience of ownership, Franchisee desires to assign this
Agreement to a Business Organization to hold its interest in this Agreement,
Franchisor will consent to the assignment of this Agreement to a Business
Organization, provided that (i) none of the securities of an Business
Organization shall be traded on any public exchange or over the counter market;
(ii) the certificates or other evidence of ownership held by the owner thereof
shall contain a restriction on transfer referencing this Franchise Agreement, in
a form required by Franchisor; (iii) the ownership of the assignee Business
Organization shall be in the same proportion as the ownership of Franchisee
immediately prior to the transfer; and (iv) none of the shares of stock,
membership interests, voting power, equity or ownership interests in the
assignee Business Organization shall be held by or for the benefit of a business
competitor of Franchisor. Franchisee shall pay an administrative fee of Five
Hundred Dollars ($500) per transfer for each transfer to a Business
Organization, or for each transfer of ownership amongst existing owners where
such transfer is for the convenience of ownership only. At the time of request
for a transfer for the convenience of ownership, Franchisee shall submit the
following documents to Franchisor and Franchisor shall review, approve and/or
disapprove such documents within thirty (30) days thereafter:


a.    For an assignment to a corporation, Franchisee shall provide to Franchisor
a (i) file stamped copy of the Articles of Incorporation (or comparable
organizational document) and By-laws of the proposed assignee corporation, (ii)
a sample stock certificate, (iii) a Certificate of Good Standing in the state in
which the corporation is authorized to do business and the state in which the
corporation will conduct the restaurant business pursuant to this Franchise
Agreement, and (iv) a list of directors, shareholders and officers and their
percentage ownership of the stock of the corporation. Each share certificate of
a corporation shall contain a restriction on transfer in a form designated by
Franchisor.


b.    For an assignment to a partnership, Franchisee shall provide to Franchisor
a (i) file stamped copy of the Certificate of Limited Partnership (if
applicable) or the Statement of Partnership, and (ii) a copy of the fully
executed Partnership Agreement, containing an exhibit showing the percentage of
ownership in the partnership by all partners. The partnership agreement shall
contain a restriction on transfer in a form designated by Franchisor.


c.    For an assignment to a limited liability company, Franchisee shall provide
to Company (i) Certificate of Formation (or comparable organizational document)
of Limited Liability Company; (ii) a fully executed copy of the Operating
Agreement, containing an exhibit showing the percentage of ownership of all
members in the limited liability company; and (iii) the name of the Manager or
Managers of the limited liability company. The operating agreement shall contain
a restriction on transfer in a form designated by Franchisor.


d.    Franchisee acknowledges that the purpose of the restrictions on transfer
referenced in Sections 17.12(a) through 17.12(c) above is to protect
Franchisor’s trademarks, service marks, trade secrets, and operating procedures
as well as the Franchisor’s general high reputation and image, and is for the
mutual benefit of Franchisor, Franchisee and other franchisees of the
Franchisor. Franchisor shall not unreasonably restrict the issuance or transfer
of stock or interests in a partnership or limited liability company, provided
that, in no event, shall any share of stock of such assignee corporation, or an
interest in a partnership or limited liability be sold, assigned or transferred
to a business of a competitor of Franchisor or anyone of ill repute.


17.13.    Where Franchisee desires to add new principals to the Franchisee
entity, Franchisee shall pay to Franchisor an additional Two Thousand Five
Hundred Dollars ($2,500) per new principal to cover Franchisor’s administrative
costs for reviewing the application and suitability of each new principal as
participants in the franchise business.


17.14.    In connection with a sale by Franchisee of all or substantially all of
the assets relating to the Restaurant business, Franchisee may take a security
interest in the Restaurant and the purchaser’s rights under this Agreement in
order to secure any financing that Franchisee provides to the purchaser for the
purchase of the Restaurant. In the event of a default under such financing
arrangement and the exercise by Franchisee of its rights under such security
interest, Franchisee or the individual(s) purchasing the Restaurant out of a
foreclosure sale may become the franchisee under this Agreement, subject to its
compliance with each of the requirements set forth in this Section 17.



18.
DEFAULT AND TERMINATION



18.1.    In addition to all other available rights and remedies, Franchisor
shall have the right to terminate this Agreement only for "cause". "Cause" is
hereby defined as a material breach of this Agreement, including but not limited
to any of the facts or circumstances specified in Sections 18.2, 18.3, or 18.4.


18.2.    In addition to all other available rights and remedies, Franchisor
shall have the right upon the occurrence of any of the following events to
immediately terminate this Agreement by giving written notice to Franchisee.


a.    Abandonment of the Restaurant by Franchisee by failing to operate the
Restaurant business for five (5) consecutive days or any shorter period of time
after which Franchisor reasonably determines that Franchisee does not intend to
continue to operate the business, unless such failure is due to fire, flood,
earthquake or other similar cause beyond Franchisee's control, in which case
Franchisee shall comply with each of the requirements set forth in Section
23.17;


b.    Franchisee admits to an inability to pay its debts as the same become due,
is declared bankrupt or judicially determined to be insolvent, or all or a
substantial part of the assets thereof are assigned to or for the benefit of any
creditor, or Franchisee admits its inability to pay its debts as they come due;


c.    A levy of execution is made upon the Restaurant, the license granted by
this Agreement or upon any property used in the Restaurant business, and it is
not discharged within five (5) days of such levy;


d.    The Restaurant business, equipment or premises are seized, taken over or
foreclosed by a creditor, lienholder or lessor, or a final judgment rendered
against Franchisee remains unsatisfied for at least thirty (30) days and a
supersedeas or other appeal bond has not been filed;


e.    The right to occupy or lease the Location is lost or terminated and
Franchisee has not relocated the Restaurant, if permitted, pursuant to Section
23.17;


f.    Franchisee or any of its partners, officers, directors or principal
shareholders is convicted of any criminal misconduct that is relevant to the
operation or ownership of the Restaurant or any felony;


g.    The failure of Franchisee to reach each milestone and to open and operate
the Restaurant in accordance with and by the time set forth in Section 4.1;


h.    Any purported Assignment, including the transfer or sublicense of this
franchise, or any right hereunder, without the prior written consent of
Franchisor;


i.    Any material misrepresentation is made by Franchisee in connection with
the acquisition of the franchise herein;


j.    Franchisee engages in conduct which reflects materially and unfavorably
upon the operation, the reputation of the Restaurant business, the El Pollo
Loco® System, or the goodwill associated with the El Pollo Loco® Marks;


k.    Franchisee on three or more occasions fails to comply with one (1) or more
material standards or requirements of this Agreement (or as specified in the
Manual), whether or not corrected after notification thereof;


l.    A repetition within a one-year period of any default (whether or not that
earlier default was corrected after notification thereof) shall justify
Franchisor in terminating this Agreement upon written notice to Franchisee
without allowance for any curative period;


m.    Failure of Franchisee, for a period of ten (10) days after notification of
noncompliance, to comply with any federal, state or local law or regulation
applicable to the operation and maintenance of the Restaurant, including, but
not limited to, public health and safety requirements;


n.    Reasonable determination on the part of Franchisor that continued
operation of the Restaurant by Franchisee will result in an imminent danger to
public health or safety;


o.    Except for noncompliance otherwise covered by Section 18.2.k above,
failure of Franchisee to correct a deficiency or unsatisfactory condition
referred to in an Inspection Report (discussed in Section 15 hereof) which
Franchisor reasonably determines may have a material adverse effect on the
ownership or operation of the Restaurant after having received a reasonable
opportunity to cure such deficiency or unsatisfactory condition, which in no
event need be more than thirty (30) days;


p.    In the event that Franchisee leases or subleases the Location and/or the
leasehold improvements thereon from a third party, the failure of Franchisee to
cure any and all defaults under the terms and provisions of any such lease or
sublease within the time provided for the curing of any such default(s) in any
such lease or sublease;


q.    Any misrepresentation by Franchisee or any violation of the Anti-Terrorism
Laws by Franchisee or its employees shall constitute grounds for immediate
termination of this Agreement and any other agreement Franchisee has entered
into with Franchisor or one of Franchisor's Affiliates.


18.3.    Except for any default by Franchisee under Section 18.2, or as
otherwise expressly provided in this Agreement, Franchisee shall have 10 days (5
days in the case of any default in the timely payment of sums due to Franchisor
or its affiliates or to vendors for any products, services or required fees due
to such vendors), after Franchisor's written notice of a material default within
which to remedy any material default under this Agreement, and to provide
evidence of such remedy to Franchisor. If any such default is not cured within
that time period, or such longer time period as applicable law may require or as
Franchisor may specify in the notice of default, this Agreement and all rights
granted by it shall thereupon automatically terminate without further notice or
opportunity to cure.


18.4.    Franchisee shall be in material default under this Section for any
failure to comply with any of the requirements imposed by this Agreement. Such
material defaults shall include, but are not limited to, the occurrence of any
one or more of the following events:


a.    Failure of Franchisee to pay to Franchisor, its affiliates or any
third-parties any fees, costs, charges or other amounts due;


b.    Failure of Franchisee to pay when due any rent, taxes or other payments
required under any sublease with Franchisor for the Location;


c.    Failure of Franchisee to cure any default by Franchisee under any loan,
note or other obligation which is obtained to assist Franchisee to make any
payment due Franchisor hereunder or which is secured by all or any part of
Franchisee's interest in the Restaurant, the Location, and/or the improvements
or furniture, fixtures or equipment therein;


d.     The attachment of any involuntary lien in the sum of One Thousand Dollars
($1,000.00) or more upon any of the business assets or property of Franchisee,
which lien is not removed, or for which Franchisee does not post a bond
sufficient to satisfy such lien, within thirty (30) days of the filing of such
lien;


e.    The failure of Franchisee and/or its affiliates to cure any and all
defaults under the terms and provisions of any other agreement with Franchisor,
or any third party relating to this franchise or the operation or ownership of
the Restaurant, including any other Franchise Agreement, lease or promissory
note between Franchisor or its affiliate and Franchisee within the time provided
for the curing of any such defaults in any such other agreement, lease or
promissory note;


f.    Franchisee’s misuse or unauthorized use of the El Pollo Loco® Marks;


g.    Failure of Franchisee to comply with any standard or requirement of this
Agreement which is not otherwise covered in this Section 18.


18.5.    Notwithstanding anything to the contrary contained in this Section 18,
in the event any valid, applicable law of a competent governmental authority
having jurisdiction over this Agreement and the parties hereto shall limit
Franchisor’s rights of termination hereunder or shall require longer notice
periods than those set forth above, this Agreement shall be deemed amended to
conform to the minimum notice periods or restrictions upon termination required
by such laws and regulations. Franchisor shall not, however, be precluded from
contesting the validity, enforceability or application of such laws or
regulations in any action, hearing or dispute relating to this Agreement or the
termination thereof.


18.6.    Franchisor shall not, and cannot be held in breach of this Agreement
until (i) Franchisor has received written notice from Franchisee describing in
detail any alleged breach; and (ii) Franchisor has failed to remedy the breach
within a reasonable period of time after such notice, which period shall not be
less than 60 days plus such additional time as reasonably required by Franchisor
if because of the nature of the alleged breach it cannot reasonably be cured
within said 60 days, provided Franchisor promptly commences and continues
diligently to cure such alleged breach. Except for breach hereof by Franchisor
(subject to the preceding sentence) or as permitted under Section 23.17 hereof,
Franchisee shall have no right to terminate this Agreement.



19.
RIGHTS AND OBLIGATIONS UPON TERMINATION



19.1.    In the event of expiration or earlier termination of this Agreement:


a.    Franchisee shall promptly cease to use, in any manner and for any purpose,
directly or indirectly, the El Pollo Loco® Marks, the El Pollo Loco® System,
Franchisor’s trade secrets, proprietary information, policies, procedures,
techniques, methods and materials used by Franchisee in connection with the
franchise relationship and shall immediately return to Franchisor, or certify as
destroyed any and all (including electronic) copies of any of the foregoing,
including, but not limited to:


i.    Specifications, recipes and descriptions of food products;


ii.    The Manual, memoranda, bulletins, forms, reports, instructions and
supplements thereto;


iii.    Training methods and materials provided by Franchisor hereunder;


iv.    Brochures, posters and other advertising materials; and


v.    All items bearing or containing the El Pollo Loco® Marks, including
without limitation, all trademarks, trade names, service marks, logotypes,
designs and other identifying symbols and names pertaining thereto.


b.    Franchisee shall immediately remove, obliterate or destroy all Signs and
advertisements identifiable in any way with Franchisor's name and perform such
reasonable redecoration and remodeling of the Restaurant and the Location as may
be necessary, in Franchisor's judgment, to distinguish it from an El Pollo Loco®
restaurant. To the extent that Franchisor is required under applicable law to
repurchase certain goods from Franchisee, Franchisee hereby grants to Franchisor
the option to purchase all paper goods, containers and all other items
containing Franchisor's name or the El Pollo Loco® Marks which are in
re-saleable or reusable condition at the lower of their cost or fair market
value at the time of termination;


c.    Franchisor may retain all fees paid pursuant to this Agreement;


d.    On any termination or expiration of this Agreement, whether due to a
default of Franchisee or otherwise, Franchisor shall have the right, at its
option, for thirty (30) days after such termination or expiration to elect to
purchase Franchisee's interest in the leasehold improvements and furniture,
fixtures, equipment, and any or all of the other tangible Restaurant assets
(collectively, “Assets”) at a purchase price equal to the lesser of Franchisee's
cost or the fair market value of such Assets, and to purchase Franchisee's
inventory at Franchisee's cost thereof. If the parties hereto cannot agree on
the fair market value for the Assets within forty-five (45) days of any such
date of termination or expiration, Franchisor shall designate an independent
appraiser whose determination shall be binding. If Franchisor elects to exercise
any option to purchase as herein provided, it shall have the right to set off
all amounts due from Franchisee and the costs of the appraisal, if any, against
any payment therefor;


e.    Should Franchisee fail to perform any of these tasks, the Franchisor’s
personnel and representative shall have the right to enter the Restaurant at any
time, with or without notice, for the purposes of removing all trademarks, trade
names, service marks, logotypes, designs and other identifying symbols and names
pertaining to El Pollo Loco brand and to remove, obliterate or destroy all Signs
and advertisements identifiable in any way with Franchisor's name and perform
such reasonable redecoration and remodeling of the Restaurant and the Location
as may be necessary, in Franchisor's judgment, to distinguish it from an El
Pollo Loco® restaurant. The cost of performing this will be billed to Franchisee
and payable within five (5) days of receipt of invoice; and


f.    Franchisee shall comply with the covenants set forth in Section 21.7 of
this Agreement.


19.2.    Upon the expiration or termination of this Agreement, Franchisee shall
promptly pay all sums owing to Franchisor and its subsidiaries and affiliates.
In the event of termination by reason of any default of Franchisee, such sums
shall include all damages (including, but not limited to, any lost future
royalties and advertising fees), costs and expenses, including reasonable
attorneys' fees, incurred by Franchisor as a result of the default, which
obligation to pay all such sums shall give rise to and remain, until paid in
full, a lien in favor of Franchisor against any and all of the personal
property, furnishings, equipment, Signs, fixtures, and inventory owned by
Franchisee located in the Restaurant operated hereunder at the time of any such
default. Franchisee shall pay interest to Franchisor on any amounts which may
become due to Franchisor from Franchisee, if such are not paid when due, at the
rate of fifteen percent (15%) per annum or the maximum interest rate permitted
by law, whichever is less.


19.3.    The expiration or termination of this Agreement shall be without
prejudice to the rights and remedies of Franchisor against Franchisee.
Furthermore, such expiration or termination shall neither release Franchisee or
any of its obligations and liabilities to Franchisor existing at the time
thereof nor terminate those obligations and liabilities of Franchisee which, by
their nature, survive the expiration or termination of this Agreement.


19.4.    Upon expiration or termination of this Agreement, Franchisor may remove
all references to the Franchise and/or to the Restaurant from its website(s).


19.5.    Franchisee expressly agrees that the existence of any claims it may
have against Franchisor, whether or not arising from this Agreement, shall not
constitute a defense to the enforcement by Franchisor of any of the provisions
of this Section 19, including the covenants in Section 21.7. Franchisee agrees
to pay all costs and expenses (including reasonable attorneys’ fees) incurred by
Franchisor in connection with the enforcement of this Section 19.



20.
RIGHTS TO A SUCCESSOR FRANCHISE



20.1.    Franchisee shall have the right, subject to the conditions contained in
this Section 20.1, to acquire a successor franchise for the Restaurant on the
terms and conditions of Franchisor's then-current form of Franchise Agreement
and for a term of ten (10) years (a "Successor Term") commencing on the
expiration of the term of this Agreement. The then-current form of franchise
agreement may have different terms and conditions such as a different protected
area, higher royalty and/or advertising fees, no additional successor or renewal
term upon expiration and other modifications to reflect that the then-current
form of franchise agreement relates to the grant of a renewal. Franchisee's
right to a successor franchise shall be conditioned upon the satisfaction of
each of the following conditions prior to the expiration of the term of this
Agreement: (a) Franchisee is in compliance with this Agreement in all respects
including financial and operational compliance and has been in substantial
compliance with this Agreement throughout the term; (b) Franchisee meets
Franchisor’s then-current criteria for renewing franchisees, which includes but
is not limited to financial and operational standards; (c) Franchisor has not
notified Franchisee of its decision that any federal or applicable state
legislation, regulation or rule which is enacted, promulgated or amended after
the date hereof may have an adverse effect on Franchisor's rights, remedies or
discretion in franchising El Pollo Loco® restaurants; (d) Franchisee maintains
the right to possession of the Location for the term of the successor Franchise
Agreement; (e) Franchisee shall have paid the renewal fee described in the final
sentence of this Section 20.1; and (f) Franchisee satisfies each of the
conditions and executes and delivers the agreement described in Sections 20.2,
20.3 and 20.4 below. At the time of exercise, Franchisee will be obligated to
pay a renewal fee equal to 50% of Franchisor's then-current standard initial
franchise fee if Franchisee elects a Successor Term. Solely as Franchisor’s sole
and absolute right to determine, Franchisee may be offered a successor franchise
for a term different than the standard ten (10) years to run concurrent with the
remaining term of the (sub)lease for where the Restaurant is located. This
pro-rated term successor Franchise Agreement (“Pro-rated Successor Franchise
Agreement”) will use the then-current form of Franchise Agreement (modified as
described above). In order to qualify for the Pro-rated Successor Franchise
Agreement, Franchisee must meet the same conditions listed above from (a) to (f)
and Franchisee will be obligated to pay a renewal fee equal to 50% of
Franchisor’s then-current standard initial franchise fee pro-rated to the
remaining (sub)lease term.


20.2.    Franchisee must give Franchisor written notice of Franchisee's desire
to acquire a successor franchise at least three hundred sixty (360) days prior
to the expiration of this Agreement. Franchisor will give Franchisee notice, not
later than sixty (60) days after receipt of notice, of Franchisor's decision as
to whether or not Franchisee has the right to acquire a successor franchise
pursuant to Section 20.1. Notwithstanding notice of Franchisor's decision that
Franchisee has the right to acquire a successor franchise for the Restaurant,
Franchisee's right to acquire a successor franchise will be subject to
Franchisee's continued compliance with all of the terms of this Agreement up to
the date of its expiration.


20.3.    If Franchisee exercises the right to acquire a successor franchise in
accordance with Section 20.2 above, Franchisee shall enter into an agreement
with Franchisor within sixty (60) days following delivery of the written notice
pursuant to Section 20.2, agreeing to remodel the Restaurant, add or replace
improvements, fixtures, furnishings, equipment and Signs, and otherwise modify
to upgrade the Restaurant to the specifications, image and standards then
applicable for new El Pollo Loco® restaurants. All such remodelings, additions
and replacements must be completed prior to the effective date of such successor
Franchise Agreement.


20.4.    If Franchisee has the right to acquire a successor franchise in
accordance with Section 20.1 and exercises that right in accordance with Section
20.2, the parties must execute the form of Franchise Agreement (which may
contain provisions, including royalty and advertising fees, materially different
from those contained herein) and all ancillary agreements which Franchisor then
customarily uses in granting renewal franchises for the operation of El Pollo
Loco® restaurants, and Franchisee must execute general releases, in form and
substance satisfactory to Franchisor, of any and all claims against Franchisor
and its affiliates, officers, directors, employees, agents, successors and
assigns. Failure by Franchisee to sign such agreements and releases within
thirty (30) days after delivery thereof to Franchisee shall be deemed an
election by Franchisee not to acquire a successor franchise.



21.
PROPRIETARY RIGHTS AND UNFAIR COMPETITION



21.1.    In the event of any claim of or challenge to Franchisee's use of the El
Pollo Loco® Marks licensed under this Agreement, Franchisee shall immediately
notify Franchisor in writing of the facts of such claim or challenge.


a.    Franchisor shall protect and defend Franchisee against any claims or
challenges arising out of Franchisee's proper use of the El Pollo Loco® Marks
licensed hereunder.


b.    Franchisor shall reimburse Franchisee for all damages for which it is held
liable in any such proceeding; however, the foregoing obligations of Franchisor
to protect, defend and reimburse Franchisee will exist only if Franchisee has
used the name or mark which is the subject of the controversy in strict
accordance with the provisions of this Agreement and the rules, regulations,
procedures, requirements and instructions of Franchisor and has notified
Franchisor of the challenge as set forth above.


c.    Any action to be taken in the event of a claim or challenge to any of the
El Pollo Loco® Marks shall be solely and absolutely within Franchisor’s right to
determine. Franchisor shall have the sole and absolute right to control any
legal actions or proceedings resulting therefrom. Any actions taken to protect
the El Pollo Loco® Marks shall also be within the sole and absolute right to
determine and control of Franchisor. Franchisee shall cooperate fully with
Franchisor in the prosecution or defense of any claim or challenge concerning
any of the El Pollo Loco® Marks.


21.2.    If it becomes advisable at any time, as the sole and absolute right of
Franchisor, to modify or discontinue the use of any one or more of the El Pollo
Loco® Marks or to use one or more additional or substitute names, marks or
copyrights, Franchisee shall immediately comply with the instructions of
Franchisor in that regard. In such event, the sole obligation of Franchisor will
be to reimburse Franchisee for the actual costs, such as replacing sign faces,
of physically complying with this obligation.


21.3.    Franchisee acknowledges and agrees that at all times and in all
respects, the El Pollo Loco® Marks are the sole property of Franchisor and that
Franchisee has only a license to use such rights and marks according to the
provisions hereof. Franchisee shall make no application for registration of any
identifying name or mark licensed herein or similar thereto without the prior
written consent of, and upon terms and conditions satisfactory to, Franchisor.
Franchisee shall not register any of the El Pollo Loco® Marks, part thereof, or
anything confusingly similar thereto, as a domain name, or use, or permit the
usage of, any of the same in connection with any Internet web site or web page.
Franchisee shall indicate the required trademark, service mark or copyright
notices in the form specified by Franchisor in connection with its use of the El
Pollo Loco® Marks. Franchisee shall take no action which will interfere with any
of Franchisor's rights in and to the El Pollo Loco® Marks. Franchisee shall not,
without Franchisor's prior written consent, sell, dispense or otherwise provide
Franchisor's products or any El Pollo Loco products bearing the El Pollo Loco®
Marks, except by means of retail sales in, or delivered from, the Restaurant.


21.4.    Intranet.


a.    Franchisor may, at its option, establish and maintain an Intranet through
which franchisees of Franchisor may communicate with each other, and through
which Franchisor and Franchisee may communicate with each other and through
which Franchisor may disseminate the Manuals, updates thereto and other
confidential information. Franchisor shall have sole and absolute right to
determine and control all aspects of the Intranet, including the content and
functionality thereof. Franchisor will have no obligation to maintain the
Intranet indefinitely, and may dismantle it at any time without Franchisor
having any liability to Franchisee. (As used herein, the term “Intranet” shall
mean an intranet, extranet or other communication network between and among
Franchisor and Franchisee that is accessed by the Internet. As used herein, the
term “Internet” shall mean collectively the myriad of computer and
telecommunications facilities, including equipment and software, which comprise
the interconnected worldwide network of networks that employ the TCP/IP
[Transmission Control Protocol/Internet Protocol], or any predecessor or
successor protocols to such protocol, to communicate information of all kinds by
fiber optics, wire, radio or other methods of electronic communication.)


b.    If Franchisor establishes an Intranet, Franchisee shall have the privilege
to use the Intranet, subject to Franchisee’s strict compliance with the
standards and specifications, protocols and restrictions that Franchisor may
establish from time to time. Such standards and specifications, protocols and
restrictions may relate to, among other things, (i) use of abusive, slanderous
or otherwise offensive language in electronic communications; (ii) confidential
treatment of materials that Franchisor transmits via the Intranet; (iii)
password protocols and other security precautions; (iv) grounds and procedures
for Franchisor’s suspending or revoking a franchisee’s access to the Intranet;
and (v) a privacy policy governing Franchisor’s access to and use of electronic
communications that franchisees post to the Intranet. Franchisee acknowledges
that, as administrator of the Intranet, Franchisor can technically access and
view any communication that any person posts on the Intranet. Franchisee further
acknowledges that the Intranet facility and all communications that are posted
to it will become Franchisor’s property, free of any claims of privacy or
privilege that Franchisee or any other person may assert.


c.    Upon receipt of notice from Franchisor that Franchisor has established the
Intranet, Franchisee shall establish and continually maintain (during all times
that the Intranet shall be established and until the termination of this
Agreement) an electronic connection (the specifications of which shall be
specified in the Manuals) with the Intranet that allows Franchisor to send
messages to and receive messages from Franchisee, subject to the standards and
specifications.


d.    Franchisee shall contribute a reasonable amount, not to exceed $1,000.00
per year (which maximum amount shall increase at a rate of 3% per calendar year
during the term of this Agreement, toward the cost of the Intranet’s
maintenance. Such contribution shall be established by Franchisor by not later
than March 1 of each calendar year and shall be payable thirty (30) days
thereafter.


e.    If Franchisee shall breach this Agreement or any other agreement with
Franchisor or its Affiliates, Franchisor may disable or terminate Franchisee’s
access to the Intranet without Franchisor having any liability to Franchisee,
and in which case Franchisor shall only be required to provide Franchisee a
paper copy of the Manuals and any updates thereto, if none have been previously
provided to Franchisee, unless not otherwise entitled to the Manuals.


21.5.    Franchisor has established a Website. As used herein, the term
“Website” shall mean one or more Internet websites that may, among other things,
provide marketing development operations and training materials, facilitate
catering, take-out and delivery orders, provide information about the System and
the products and services which are offered on such Website and at restaurants
operated under the El Pollo Loco® Marks.


a.    Franchisor may, as its sole and absolute right to determine, from time to
time, without prior notice to Franchisee: (i) change, revise, or eliminate the
design, content and functionality of the Website; (ii) make operational changes
to the Website; (iii) change or modify the URL and/or domain name of the
Website; (iv) substitute, modify, or rearrange the Website, at Franchisor’s sole
option, including in any manner that Franchisor considers necessary or desirable
to, among other things, (1) comply with applicable laws, (2) respond to changes
in market conditions or technology, and (3) respond to any other circumstances;
(v) limit or restrict end-users access (in whole or in part) to the Website; and
(vi) disable or terminate the Website without Franchisor having any liability to
Franchisee.


b.    The Website may include one or more interior pages that identifies
restaurants operated under the El Pollo Loco® Marks, including the Restaurant,
by among other things, geographic region, address, telephone number(s), and menu
items. The Website may also include one or more interior pages dedicated to
franchise sales by Franchisor and/or relations with Franchisor’s investors.


c.    Franchisor may, from time to time, establish a Franchisee Page. As used
herein, the term “Franchisee Page” shall mean one or more interior pages of the
Website dedicated in whole or in part to Franchisee’s Restaurant. Franchisor may
permit Franchisee to customize or post certain information to the Franchisee
Page, subject to Franchisee’s execution of Franchisor’s then-current
participation agreement, and Franchisee’s compliance with the procedures,
policies, standards and specifications that Franchisor may establish from time
to time. Such participation agreement may require Franchisee to pay a reasonable
fee (not to exceed $1,000.00 per year, which maximum shall increase at a rate of
3% per year for the term of this Agreement) for the privilege of having a
Franchisee Page, and may include, without limitation, specifications and
limitations for the data or information to be posted to the Franchisee Page,
customization specifications, the basic template for design of the Franchisee
Page, parameters and deadlines specified by Franchisor, disclaimers, and such
other standards and specifications and rights and obligations of the parties as
Franchisor may establish from time to time. Any modifications (including
customizations, alterations, submissions or updates) to the Content made by
Franchisor for any purpose will be deemed to be a “work made for hire” under the
copyright laws, and therefore, Franchisor shall own the intellectual property
rights in and to such modifications. To the extent any modification does not
qualify as a work made for hire as outlined above, Franchisee hereby assigns
those modifications to Franchisor for no additional consideration and with no
further action required and shall execute such further assignment(s) as
Franchisor may request.


d.    Without limiting Franchisor’s general unrestricted right to permit, deny
and regulate Franchisee’s participation on the Website as Franchisor’s sole and
absolute right to determine, if Franchisee shall breach this Agreement, or any
other agreement with Franchisor or its Affiliates, Franchisor may disable or
terminate the Franchisee Page and remove all references to the Restaurant on the
Website until said breach is cured.


21.6.    Franchisee acknowledges that, in connection with the operation of the
franchise business, Franchisor will be disclosing confidential information and
trade secrets to Franchisee. Franchisee further acknowledges that its knowledge
of, and access to, Franchisor's formulae, recipes, processes, products,
techniques, know‑how and other proprietary information, including without
limitation the Manual and the El Pollo Loco® System (collectively referred to as
the "Confidential Information"), are derived entirely from the material
disclosed to Franchisee by Franchisor. Franchisee acknowledges and agrees that
at all times and in all respects, the Confidential Information is a trade secret
of Franchisor and that Franchisee has only a license to use the Confidential
Information according to the provisions of this Agreement.


a.    Franchisee, and each officer, director, shareholder, member, manager,
partner, and other equity owner, as applicable, of Franchisee, if Franchisee is
a Business Organization, shall maintain fully and strictly the secrecy of all
the Confidential Information and to exercise the highest degree of diligence in
safeguarding the Confidential Information during and after the term of this
Agreement. Franchisee shall divulge the Confidential Information only to
Franchisee's employees and only to the extent necessary to permit the efficient
operation of the Restaurant during the effective term of this Agreement. After
the expiration or termination of this Agreement, Franchisee shall not divulge
the Confidential Information to any person or entity, nor shall Franchisee use
the Confidential Information in any manner.


b.    It is expressly agreed that the ownership of all of the El Pollo Loco®
Marks and the Confidential Information is and shall remain vested solely in
Franchisor. Nothing contained in this Agreement shall be construed to require
Franchisor to divulge to Franchisee any secret processes, formulae, ingredients
or other information, except the material contained in Franchisor's Manual and
training materials.


c.    Franchisee shall fully and promptly disclose to Franchisor, all ideas,
concepts, formulas, recipes, methods, techniques, and other possible
improvements (each an “Improvement”) relating to the development or operation of
a quick service flame-grilled food product and/or related service, conceived or
developed by Franchisee or Franchisee’s employees during the Term. Any and all
such Improvements will automatically be deemed to be Franchisor’s sole and
exclusive property and works made-for-hire; provided, however, for any such
improvements that do not qualify as work made-for-hire for Franchisor,
Franchisee hereby assigns ownership of that or those Improvements to Franchisor
and covenants to execute whatever assignment or other documentation Franchisor
requests in order to evidence such assignment and to assist Franchisor in
securing intellectual property rights in the Improvement. Franchisee may not
test, offer, or sell any new products without Franchisor’s prior written
consent, which may be withheld as Franchisor’s sole and absolute right.


21.7.    To further protect the El Pollo Loco® System while this Agreement is in
effect, Franchisee and each officer, director, shareholder, member, manager,
partner, and other equity owner, as applicable, of Franchisee, if Franchisee is
a Business Organization, shall neither directly nor indirectly, for itself,
himself or herself, or through or on behalf of, or in conjunction with any
person, partnership, corporation or other entity, consult, work for, be employed
by, own any equity interest in, own, operate, control, engage in, provide
assistance to, or have any interest (financial or otherwise) in any other
business which would constitute a "Competitive Business" (as hereinafter
defined) without the prior written consent of Franchisor; provided further, that
Franchisor may, as its sole and absolute right, consent to Franchisee's
continued operation of any business already in existence and operating at the
time of execution of this Agreement. In addition, Franchisee covenants that,
except as otherwise approved in writing by Franchisor, Franchisee shall not, for
a continuous, uninterrupted period commencing upon the expiration, termination
or assignment of this Agreement, regardless of the cause for termination, and
continuing for two (2) years thereafter, either directly or indirectly, for
itself, or through or on behalf of, or in conjunction with any person,
partnership, corporation or other entity, consult, work for, be employed by, own
equity interest in, own, operate, control, engage in, provide assistance to, or
have any interest (financial or otherwise) in any Competitive Business which is
located or has outlets or restaurant units within a radius of five (5) miles of
the location of the Restaurant. The foregoing shall not apply to operation of an
El Pollo Loco® restaurant by Franchisee pursuant to another Franchise Agreement
with Franchisor or the ownership by Franchisee of less than five percent (5%) of
the issued or outstanding stock of any company whose shares are listed for
trading on any public exchange or on the over-the-counter market, provided that
Franchisee does not control or become involved in the operations of any such
company. For purposes of this Section 21.7, a Competitive Business shall mean a
quick-service restaurant or fast-food business which sells chicken and/or
Mexican food products, which products individually or collectively represent
more than twenty percent (20%) of the revenues from such quick-service
restaurant or fast-food business operated at any one location during any
calendar quarter. A “Competitive Business” shall not include a full-service
restaurant.


21.8.    In the event that any provision of this Section 21 shall be determined
by a court of competent jurisdiction to be invalid or unenforceable, this
Agreement shall not be void, but such provision shall be limited to the extent
necessary to make it valid and enforceable.


21.9.    Franchisee understands and acknowledges that Franchisor shall have the
right to reduce the scope of any obligation imposed on Franchisee by Section
21.7, without Franchisee’s consent, and that such modified provision shall be
effective upon Franchisee’s receipt of written notice thereof.


21.10.    Franchisee acknowledges that violation of the covenants not to compete
contained in this Agreement would result in immediate and irreparable injury to
Franchisor for which no adequate remedy at law will be available. Accordingly,
Franchisee hereby consents to the entry of a preliminary and permanent
injunction prohibiting any conduct by Franchisee in violation of the terms of
those covenants not to compete set forth in this Agreement. Franchisee expressly
agrees that it may conclusively be presumed that any violation of the terms of
said covenants not to compete was accomplished by and through Franchisee’s
unlawful utilization of Franchisor’s Confidential Information, know-how, methods
and procedures.



22.
DISPUTE RESOLUTION



22.1.    Initial Meeting and Mediation – Except as otherwise provided in this
Agreement, before any legal action involving any claim or controversy between
Franchisor and Franchisee (including its affiliates) relating to (a) this
Agreement, (b) the parties’ business activities conducted as a result of this
Agreement, or (c) the parties’ relationship or business dealings with each other
generally is filed, the following procedures shall be complied with:


a.    The party wishing to resolve a dispute shall initiate negotiation
proceedings by first requesting in writing a meeting. Within forty-five (45)
days of receipt of the initial request for such a meeting, the parties shall
meet, discuss and negotiate toward a resolution of the controversy at a location
within the county in which Franchisor is then located.


b.    If negotiation efforts do not succeed, the parties shall engage in
mandatory but non-binding mediation by a mediator jointly chosen by the parties
or if the parties cannot agree upon a mediator, appointed by, and in accordance
with the procedures of, JAMS or, if JAMS is no longer in existence, an
organization of similar quality.


c.    A mediation meeting will be held at a place and at a time mutually
agreeable to the parties and the mediator. The Mediator will determine and
control the format and procedural aspects of the mediation meeting which will be
designed to ensure that both the mediator and the parties have an opportunity to
present and hear an oral presentation of each party’s views regarding the matter
in controversy. The parties will act in good faith to resolve the controversy in
mediation.


d.    The mediation will be held as soon as practicable after the negotiation
meeting is held.


e.    The mediator will be free to meet and communicate separately with each
party either before, during or after the mediation meeting within 60 days of
demand by either party.


22.2.    At the election of Franchisor, the provisions of this Section 22 shall
not apply to controversies relating to any fee due Franchisor by Franchisee or
its affiliates, any promissory note payments due Franchisor by Franchisee, or
any trade payables due Franchisor by Franchisee as a result of the purchase of
equipment, goods or supplies. The provisions of this Section 22 shall also not
apply to any controversies relating to the use and protection of the El Pollo
Loco Marks, the Manual or the El Pollo Loco System, including without
limitation, Franchisor’s right to apply to any court of competent jurisdiction
for appropriate injunctive relief for the infringement of the El Pollo Loco
Marks or the El Pollo Loco System.



23.
MISCELLANEOUS PROVISIONS



23.1.    In the event that Franchisee is comprised of more than one person,
firm, corporation or other entity, Franchisee's rights, privileges, interests,
obligations and liabilities under this Agreement shall be joint and several with
respect to such persons, firms, corporations or other entities.


23.2.    If Franchisee is a Business Organization, Franchisor will require, as a
condition to the effectiveness hereof, the written guarantee and assumption of
Franchisee's obligations hereunder by any or all of the shareholders, members,
partners, other equity owners, as applicable, of a Business Organization and/or
some other natural persons associated with Franchisee, the form of which is
attached hereto as Exhibit 2. Franchisor may also require that Franchisee
maintain transfer instructions restricting a transfer on its records of any
securities, partnership interests or other ownership interests in violation of
the restrictions set forth in Section 17 and that each stock, partnership or
other ownership certificate of Franchisee shall have conspicuously endorsed upon
its face a statement in form satisfactory to Franchisor that further assignment
or transfer thereof is subject to each of the restrictions imposed upon
assignments by this Agreement.


23.3.    All notices required under this Agreement shall be in writing and shall
be either (i) served personally; (ii) sent by certified or registered United
States mail to the party to be charged with receipt thereof; (iii) by reputable
overnight delivery service or (iv) sent via facsimile. Notices served personally
are effective immediately on delivery, and those served by mail shall be deemed
given forty-eight (48) hours after deposit of such notice in a United States
post office with postage prepaid and duly addressed to the party to whom such
notice or communication is directed. Notices served by overnight delivery shall
be deemed to have been given the day after deposit of such notice with such
service. Notices served via facsimile shall be deemed to have been given the day
of faxing such notice. The address for Franchisor shall be: Attention: Director
of Legal Services, El Pollo Loco, Inc., 3535 Harbor Blvd, Suite 100, Costa Mesa,
California 92626, and the address and facsimile number for Franchisee shall be
the address and facsimile number listed on the cover page of this Agreement.
Franchisor or Franchisee may from time to time change its address for notice
pursuant to this Section by giving a written notice of such change to the other
party in the manner provided herein. Notwithstanding anything to the contrary
contained herein, Franchisor may deliver bulletins and updates to the Manual by
electronic means, such as by the internet (e-mail) or an intranet, if any,
established by Franchisor.


23.4.    Notwithstanding the above, Franchisor may elect to utilize email or
similar communications to Franchisee for the purpose of communicating System
modifications, operations, marketing and other bulletins, menu changes, product
or equipment safety or recall alerts, or any other message Franchisor
determines, and Franchisee hereby acknowledges that such communications will
constitute actionable communication under this Agreement and shall ensure that
Franchisee’s communications system includes the capability, and is set or
programmed, to receive such communications from Franchisor on a continual basis
throughout the Term. Franchisee must never opt out or refuse to accept any of
such Franchisor communications at any time during the Term.


23.5.    The receipt and acceptance by either party of any delinquent payment
due hereunder shall not constitute a waiver of any other default. No delay or
omission in the exercise of any right or remedy of either party upon any default
by the other hereunder shall impair such right or remedy or be construed as a
waiver of any term, covenant or condition of this Agreement to be performed by
the other party. To be effective, any waiver of any other default must be in
writing and shall not constitute a waiver of any other default concerning the
same or any other term, covenant or condition of this Agreement.


23.6.    Franchisor's consent to or approval of any act or conduct of Franchisee
requiring such consent or approval shall not be deemed to waive or render
unnecessary Franchisor's consent to or approval of any subsequent act or conduct
hereunder.


23.7.    The provisions of this Agreement are intended by the parties to be a
complete and exclusive expression of their agreement. No other agreements,
representations, promises, commitments or the like, of any nature, exist between
the parties except as set forth or referenced herein. Notwithstanding the
foregoing, nothing in this Agreement shall disclaim or require Franchisee to
waive reliance on any representation that Franchisor made in the most recent
disclosure document (including its exhibits and amendments) that Franchisor
delivered to Franchisee or its representative, subject to any agreed-upon
changes to the contract terms and conditions described in that disclosure
document and reflected in this Agreement (including any riders or addenda signed
at the same time as this Agreement). The provisions of this Agreement may not be
contradicted by any other statement concerning the subject matter herein.
Furthermore, this Agreement may not be amended or modified except by a written
agreement signed by the parties hereto.


23.8.    In the event of the bringing of any action by either party against the
other arising out of or in connection with this Agreement or the enforcement
thereof, or by reason of the breach of any term, covenant or condition of this
Agreement on the part of either party, the party in whose favor final judgment
is entered shall be entitled to have and recover from the other party reasonable
attorneys' fees plus costs and expenses reasonably incurred to be fixed by the
court rendering such judgment.


23.9.    This Agreement shall be governed by and construed in accordance with
the laws of the state in which Franchisor’s then-current headquarters is located
(i.e., currently, the State of California); provided however that: (i) the
provisions in Section 21.7 covering competition following the expiration,
termination or assignment of this Agreement shall be governed by the laws of the
state in which the breach occurs; (ii) the provisions of any law of a state
regarding franchises (including registration, disclosure or relationship issues,
and the regulations promulgated thereunder) shall not apply unless such state’s
jurisdictional, definitional and other requirements are met independently of,
and without reference to, this Section; and (iii) if any matter related to this
Agreement would be unenforceable under the laws of the state where Franchisor’s
then-current headquarters is located, but would be enforceable under the laws of
the state in which the Franchisee is based, then the laws of the state in which
the Franchisee is based shall apply to such matter. ANY ACTION BROUGHT BY EITHER
PARTY AGAINST THE OTHER IN ANY COURT, WHETHER FEDERAL OR STATE, SHALL BE BROUGHT
WITHIN THE STATE IN WHICH FRANCHISOR’S HEADQUARTERS (CURRENTLY THE STATE OF
CALIFORNIA) IS THEN LOCATED. THE ACTION SHALL BE BROUGHT IN FEDERAL COURT IF
FEDERAL COURT JURISDICTION IS AVAILABLE AND, IF NOT, IN STATE COURT. THE PARTIES
HEREBY WAIVE ANY RIGHT TO DEMAND OR HAVE TRIAL BY JURY IN ANY ACTION RELATING TO
THIS AGREEMENT IN WHICH FRANCHISOR IS A PARTY. THE PARTIES CONSENT TO THE
EXERCISE OF PERSONAL JURISDICTION OVER THEM BY SUCH COURTS IN CALIFORNIA AND TO
THE PROPRIETY OF VENUE OF SUCH COURTS FOR THE PURPOSE OF CARRYING OUT THIS
PROVISION, AND EACH PARTY WAIVES ANY OBJECTION THAT IT WOULD OTHERWISE HAVE TO
THE SAME. ANY ACTION BETWEEN FRANCHISEE AND FRANCHISOR SHALL INVOLVE ONLY THE
INDIVIDUAL CLAIMS OF FRANCHISEE AND SHALL NOT INVOLVE ANY CLASS, GROUP, JOINT,
CONSOLIDATED, REPRESENTATIVE OR ASSOCIATIONAL ACTION.


23.10.    Except with respect to Franchisee's obligation to indemnify Franchisor
pursuant to Sections 9.3 and 9.4 of this Agreement, the parties waive to the
fullest extent permitted by the law any right to or claim for any punitive or
exemplary damages against the other and agree that, in the event of a dispute
between them, the party making a claim shall be limited to recovery of any
actual damages it sustains and injunctive relief. Any and all claims and actions
arising out of or relating to this Agreement, the relationship of Franchisee and
Franchisor, or Franchisee’s operation of the Restaurant, brought by either party
hereto against the other, whether in mediation, or a legal action, shall be
commenced within one (1) year from the occurrence of the facts giving rise to
such claim or action, or such claim or action shall be barred.


23.11.    Any provision of this Agreement which may be determined by competent
authority to be prohibited or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement. Any prohibition against or unenforceability of any provision of this
Agreement in any jurisdiction, including the state whose law governs this
Agreement, shall not invalidate the provision or render it unenforceable in any
other jurisdiction. To the extent permitted by applicable law, Franchisee waives
any provision of law which renders any provision of this Agreement prohibited or
unenforceable in any respect.


23.12.    Franchisee recognizes the unique value and secondary meaning attached
to the El Pollo Loco® System, the El Pollo Loco® Marks, the Confidential
Information and the associated standards of operation and trade practices, and
Franchisee agrees that any noncompliance with the terms of this agreement or any
unauthorized or improper use will cause irreparable damage to Franchisor and its
franchisees. Franchisee therefore agrees that if it should engage in any such
unauthorized or improper use, during or after the term of this Agreement,
Franchisor shall be entitled to both permanent and temporary injunctive relief
from any court of competent jurisdiction in addition to any other remedies
prescribed by law. Franchisee agrees and acknowledges that in such event,
Franchisee may be required to post a bond while Franchisor shall not be required
to post a bond.


23.13.    Franchisee shall grant no security interest in the franchise or in any
of the tangible assets of the business including the furniture, fixtures and
equipment located in the Restaurants, unless the secured party agrees that in
the event of any default by Franchisee and exercise of its right to take and
sell such assets under any documents relating to such security interests,
Franchisor shall have the right and option to exercise a right of first refusal
to purchase such assets on the same terms and conditions offered by the secured
party. If, within thirty (30) days after receipt of the offer, which would
include information and documentation as Franchisor may need or require for the
purpose of considering whether to exercise its right of first refusal to
purchase such assets, Franchisor does not indicate its acceptance of the offer
as stated in the notice, secured party shall thereafter have the right to make
the sale to the proposed transferee on the same terms and conditions as stated
in the notice. Should Franchisor not exercise its right of first refusal and
should the contemplated sale not be completed within one hundred (120) days from
the date of the notice, or should the terms and conditions thereof (including
the proposed transferee or the ownership therein) be altered in any material
way, this right of first refusal shall be reinstated and any such subsequent
proposed sale or altered terms and conditions of the current transaction must
again be offered to Franchisor in accordance with the terms listed above.


23.14.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their permitted heirs, successors and assigns.


23.15.    This Agreement shall not be binding upon Franchisor unless and until
it shall have been accepted and signed by authorized officers of Franchisor.
This Agreement may be executed in one or more counterparts, each of which will
constitute an original, but all of which together will constitute but a single
document. A signature on this Agreement transmitted via facsimile or electronic
mail shall be considered an original for all purposes hereunder.


23.16.    The parties intend to confer no benefit or right on any person or
entity not a party to this Agreement, and no third party shall have the right to
claim the benefit of any provision hereof as a third party beneficiary of any
such provision.


23.17.    If following commencement of business at the Restaurant, the
Restaurant is damaged or destroyed to the extent that Franchisor determines that
the Restaurant must be closed for repairs for more than sixty (60) days, or if
the Location is taken by condemnation proceedings or Franchisee's lease is
terminated through no act or failure to act on its part (except the failure to
utilize any available options to extend such lease, or Franchisee’s willful
truncation of such lease), then at Franchisor’s option, Franchisor may elect to:


a.    terminate this Agreement, require Franchisee to relocate the Restaurant,
or in the case of a casualty, require Franchisee to rebuild the Restaurant.


b.    require Franchisee to rebuild the Restaurant, Franchisee shall, at its own
expense, repair or reconstruct the Restaurant, and such construction shall be
completed and the Restaurant shall reopen for business not later than twelve
(12) months following the date the triggering event occurred. The minimum
acceptable appearance for the reconstructed Restaurant will be that which
existed just prior to the casualty; however, every effort shall be made to have
the reconstructed Restaurant reflect the then-current image, design and
specifications of new El Pollo Loco® restaurants.


c.    require Franchisee to relocate the Restaurant, Franchisee must execute
Franchisor’s then-current form of Development Agreement within thirty (30) days
of the date Franchisor notifies Franchisee of Franchisor’s election. Franchisee
must follow the site selection and approval procedures associated with the
Development Agreement; provided, however, that no development fee shall be
required to be paid. Upon approval by Franchisor of a new site, Franchisee must
execute Franchisor’s then-current form of Franchise Agreement; provided,
however, that the term of such new agreement shall be equal to the remaining
term of this Agreement and Franchisee shall not be required to pay a new initial
franchise fee. Franchisee will submit a replacement site for the new Restaurant,
in accordance with the time frames indicated in the then-current form of
Development Agreement, and which replacement site shall be located in an area
defined as a radius surrounding the existing site of the Restaurant, the exact
dimensions of which shall be reasonably negotiated between Franchisee and
Franchisor taking into consideration the rights of other then-existing and
potential franchisees. If Franchisor approves the new site, Franchisee shall
either acquire or lease the site and design, construct and furnish the
Restaurant in conformance with the design and construction requirements imposed
by Franchisor for new El Pollo Loco® restaurants. The new Restaurant must be
open for business not later than twelve (12) months following the date of the
casualty or loss of possession of the original Location.


d.    terminate the Franchise Agreement, Franchisee shall promptly comply with
the requirements set forth at Sections 19.1 and 19.2.



24.
EFFECTIVE DATE



24.1.    This Agreement shall be effective as of the date it is executed by
Franchisor.



25.
ACKNOWLEDGMENTS



25.1.    Franchisee acknowledges that Franchisee has received a complete copy of
the El Pollo Loco® Disclosure Document, together with all exhibits, issuance
date March 26, 2019 (Control Number 032619), at least 14 calendar days prior to
the date on which this Agreement was executed by Franchisee or payment of any
monies to Franchisor.


25.2.    Franchisee acknowledges that it has read and understands this
Agreement, the attachments thereto and the agreements relating thereto, if any,
contained in the Disclosure Document received by Franchisee on
_________________, and that Franchisor has accorded Franchisee ample opportunity
and has encouraged Franchisee to consult with advisors of Franchisee's own
choosing about the potential benefits and risks of entering into this Agreement.


25.3.    The execution of this Agreement by Franchisee will not constitute or
violate any other agreement or commitment to which Franchisee is a party.


25.4.    Each individual executing this Agreement on behalf of Franchisee is
duly authorized to do so, and this Agreement constitutes a valid and binding
obligation of Franchisee.


25.5.    Franchisee has entered into this Agreement in reliance on information
in this Agreement, the Disclosure Document, and its own investigations, and did
not rely on any promise, representation, statement, or undertaking made by
Franchisor or Franchisor’s representatives that is not included in this
Agreement or the Disclosure Document or that is in conflict with any statement
or representation in this Agreement or the Disclosure Document; in particular,
Franchisee has not received or relied on any data, representation, projection,
forecast, estimate, warranty, assurance, or other communication, expressed or
implied, as to actual or potential sales volume, profit, or success of the
Restaurant.


25.6.    Franchisee understands and acknowledges the value to the System and to
the uniform and ethical standards of quality, consistency, appearance, and
service described in and required by the Operations Manual and the necessity of
operating the franchised business under the standards set forth in the
Operations Manual; and, Franchisee has the capabilities, professionally,
financially and otherwise, to comply with the standards of Franchisor.


25.7.    Franchisee has carefully read this Agreement and all other related
documents to be executed by Franchisee concurrently or in conjunction with the
execution hereof, has obtained, or had the opportunity to obtain, the advice of
legal, financial, and business advisors in connection with the execution and
delivery of this Agreement, understands the nature of this Agreement and the
considerable effort to be expended on the part of Franchisee in order to
satisfactorily perform their respective obligations hereunder, and Franchisee
intends to comply herewith and be bound thereby.


25.8.    Franchisee acknowledges and fully appreciates that the business
contemplated by this Agreement involves significant risks and that any
particular results depend largely on Franchisee’s business abilities and efforts
as well as external economic forces outside Franchisor’s control; and,
Franchisee acknowledges and fully appreciates that neither Franchisor nor any
other person can assure any particular results.


25.9.    Incorporated herein by this reference is all of the additional
information provided by Franchisee to Franchisor as part of the application
process pertinent to the grant of franchise evidenced by this Agreement.
Franchisee acknowledges that Franchisor has relied on each item of such
information in granting this franchise.



26.
ANTI-TERRORISM LAW



26.1.    Franchisee certifies that neither Franchisee or its employees, or
anyone associated with Franchisee is listed in the Annex to Executive Order
13224. Franchisee promises not to hire or have any dealings with a person listed
in the Annex. Franchisee certifies that it has no knowledge or information that,
if generally known, would result in Franchisee, its employees, or anyone
associated with Franchisee being listed in the Annex to Executive Order 13224.
Franchisee promises to comply with and assist Franchisor to the fullest extent
possible in Franchisor's efforts to comply with the Anti-Terrorism Laws (as
defined below). In connection with such compliance, Franchisee certifies,
represents, and warrants that none of its property or interests is subject to
being "blocked" under any of the Anti-Terrorism Laws, and that Franchisee are
not otherwise in violation of any of the Anti-Terrorism Laws. Franchisee is
solely responsible for ascertaining what actions must be taken by Franchisee to
comply with all such Anti-Terrorism Laws. Franchisee specifically acknowledges
and agrees that Franchisee's indemnification responsibilities as provided in
this Agreement pertain to Franchisee's obligations under this Section. Any
misrepresentation by Franchisee under this Section or any violation of the
Anti-Terrorism Laws by Franchisee or its employees shall constitute grounds for
immediate termination of this Agreement and any other agreement Franchisee has
entered into with Franchisor or one of Franchisor's Affiliates. "Anti-Terrorism
Laws" means Executive Order 13224 issued by the President of the United States,
the Terrorism Sanctions Regulations (Title 31, Part 595 of the U.S. Code of
Federal Regulations), the Foreign Terrorist Organizations Sanctions Regulations
(Title 31, Part 597 of the U.S. Code of Federal Regulations) the Cuban Assets
Control Regulations (Title 31, Part 515 of the U.S. Code of Federal
Regulations), the USA PATRIOT Act, and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists and any other
requirements of any Governmental Authority (including the United States
Department of Treasury Office of Foreign Assets Control) addressing or in any
way relating to terrorist acts and acts of war.







27.
SIGNATURES



IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date(s) first set forth below.
FRANCHISOR:
 
FRANCHISEE:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 







EXHIBIT 1: MEMORANDUM OF OPENING DATE


On or about _________________, 20__ EL POLLO LOCO, INC., a Delaware corporation
(“Franchisor”), and ____________________________, a _____________
(“Franchisee”), entered into a Franchise Agreement (the “Franchise Agreement”)
for an “El Pollo Loco” Restaurant Unit No. _______ located at
____________________________________(the “Location”).


The parties hereby agree that the Opening Date of the Restaurant at the Location
was ____________________, 20___.


The term of the Franchise Agreement shall expire on ________________, 20___,
unless sooner terminated as provided in the Franchise Agreement.


This Memorandum of Opening Date may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute a single instrument. A signature on this Memorandum of Opening Date
transmitted via facsimile or electronic mail shall be considered an original for
all purposes hereunder.


IN WITNESS WHEREOF, the parties hereto have caused this Memorandum of Opening
Date to be executed as of the date(s) below.




FRANCHISOR:
 
FRANCHISEE:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 

















EXHIBIT 2: PERSONAL GUARANTEE OF FRANCHISE AGREEMENT


The undersigned hereby unconditionally guarantees, absolutely and irrevocably
the performance and payment by Franchisee (as defined below) of, and expressly
agrees to adopt and be individually bound by as if the undersigned were a party
to each and all of the terms, covenants and conditions of that certain Franchise
Agreement dated _______________, 20___ (the “Agreement”) between EL POLLO LOCO,
INC., a Delaware corporation (“Franchisor”) whose address is 3535 Harbor Blvd,
Suite 100, Costa Mesa, CA 92626 and _________________, a _________
(“Franchisee”) whose address is ____________________. The undersigned further
agrees as follows:


1.    This guarantee will continue unchanged by any bankruptcy, reorganization
or insolvency of Franchisee or by any disaffirmance or abandonment by a trustee
of Franchisee.


2.    This covenant and agreement on the part of the undersigned shall continue
in favor of Franchisor notwithstanding any extension, modification or alteration
of the Agreement entered into by and between the parties thereto, or their
successors or assigns, and no extension, modification, alteration or assignment
of the Agreement shall in any manner release or discharge the undersigned and
the undersigned does hereby consent thereto.


3.    The liability of the undersigned under this guarantee shall be primary and
in any right of action which shall accrue to Franchisor under the Agreement,
Franchisor may, at its option, proceed against the undersigned without having
commenced any action or having obtained any judgment against Franchisee.


4.    The undersigned shall pay Franchisor’s reasonable attorneys’ fees and all
costs and other expenses incurred in any collection or attempted collection or
in any negotiations relative to the obligations hereby guaranteed or enforcing
this guarantee against the undersigned, individually and jointly only if final
judgment is entered in favor of Franchisor.


5.    The undersigned hereby waives notice of any demand by Franchisor as well
as any notice of default in the payment of any and all amounts contained or
reserved in the Agreement.


6.    All sums due under this guarantee shall bear interest from the date due
until the date paid at the maximum contract rate permitted by law. The
obligations under this guarantee include, without limitation, payment when due
of any and all sums due under the Agreement and all damages to which Franchisor
is or may be entitled whether under applicable law, indemnification payments and
payment of any and all legal fees, courts costs and litigation expenses incurred
by Franchisor in endeavoring to collect or enforce any of the foregoing against
Franchisee, the undersigned, or in connection with any property securing any or
all of the foregoing or this guarantee.


7.    The undersigned agrees that one or more successive or concurrent actions
may be brought on this guarantee, in the same action in which Franchisee may be
sued or in separate actions, as often as deemed advisable by Franchisor. The
obligations under this guarantee are joint and several, and independent of the
obligations of Franchisee.


8.    No election in one form of action or proceeding, or against any party, or
on any obligation, shall constitute a waiver of Franchisor’s right to proceed in
any other form of action or proceeding or against any other party. The failure
of Franchisor to enforce any of the provisions of this guarantee at any time or
for a period of time shall not be construed to be a waiver of any such provision
or the right thereafter to enforce the same. All remedies under this guarantee
shall be cumulative and shall be in addition to all rights, powers and remedies
given to Franchisor by law or under any other instrument or agreement.


9.    All rights, benefits and privileges under this guarantee shall inure to
the benefit of and be enforceable by Franchisor and its successors and assigns
and shall be binding upon the undersigned and his heirs, representatives,
successors and assigns. Neither the death of the undersigned nor notice thereof
to Franchisor shall terminate this guarantee as to his estate, and,
notwithstanding the death of the undersigned or notice thereof to Franchisor,
this guarantee shall continue in full force and effect. The provisions of this
guarantee may not be waived or amended except in writing executed by the
undersigned and a duly authorized representative of Franchisor.


10.    The undersigned represents and warrants that (i) it is in the
undersigned’s direct interest to assist Franchisee in procuring the Agreement,
because Franchisee has a direct or indirect corporate or business relationship
with the undersigned, (ii) this guarantee has been duly and validly authorized
executed and delivered and constitutes the binding obligation of the
undersigned, enforceable in accordance with its terms, and (iii) the execution
and delivery of this guarantee does not violate (with or without the giving of
notice, the passage of time, or both) any order, judgment, decree, instrument or
agreement to which the undersigned is a party or by which it or its assets are
affected or bound.


11.    If any provision of this guarantee or the application thereof to any
party or circumstance is held invalid, void, inoperative, or unenforceable, the
remainder of this guarantee and the application of such provision to other
parties or circumstances shall not be affected thereby, the provisions of this
guarantee being severable in any such instance. This guarantee is the entire and
only agreement between the undersigned and Franchisor respecting the guarantee
of the Agreement, and all representations, warranties, agreements, or
undertakings heretofore or contemporaneously made, which are not set forth in
this guarantee, are superseded.


12.    Any notice which a party shall be requested or shall desire to give to
the other under this guarantee shall be given by personal delivery or by
depositing the same in the United States mail, first class postage pre-paid,
addressed to Franchisor at its address set forth above and to the undersigned at
its address set forth above, and such notices shall be deemed duly given on the
date of personal delivery or three (3) days after the date of mailing as
aforesaid. Either party may change their address for purposes of receiving
notices under this guarantee by giving written notice thereof to the other party
in accordance with this section.


13.    This guarantee is governed by and construed according to the laws of the
State of California applicable to contracts made and to be performed in such
state. In order to induce Franchisor to accept this guarantee, and as a material
part of the consideration therefore, the undersigned (i) agrees that all actions
or proceedings relating directly or indirectly to this guarantee shall, at the
option of the Franchisor, be litigated in courts located within the State of
California, and (ii) consents to the jurisdiction of any such court and consents
to the service of process in any such action or proceeding by personal delivery
or any other method permitted by law.


The undersigned waives and relinquishes any rights it may have under California
Civil Code 2845, 2849 and 2850 or otherwise to require Franchisor to (a) proceed
against Franchisee or any other guarantor, pledgor or person liable under the
Agreement; (b) proceed against or exhaust any security for the Franchisee or
this guarantee; or (c) pursue any other remedy in Franchisor’s power whatsoever.
In other words, Franchisor may proceed against the undersigned for the
obligations guaranteed without first taking any action against Franchisee or any
other guarantor, pledgor or person liable under the Agreement and without
proceeding against any security. The undersigned shall not have, and herby
waives (a) any right of subrogation, contribution, indemnity and any similar
right that the undersigned may otherwise have, (b) any right to any remedy which
Franchisor now has or may hereafter have against Franchisee, and (c) any benefit
of any security now or hereafter held by Franchisor. The undersigned waives (a)
all presentments, demands for performance, notices of non-performance, protests,
notices of protests and notices of dishonor; (b) all other notices and demands
to which the undersigned might be entitled, including without limitation notice
of all the following: the acceptance hereof; any adverse change in Franchisee’s
financial position; any other fact which might increase the undersigned’s risk;
any default, partial payment or non-payment under the Franchisee and any
changes, modifications, or extensions thereof; and any revocation, modification
or release of any guarantee of any or all of the Agreement by any person
(including without limitation any other person signing this guarantee): (c) any
defense arising by reason of any failure of Franchisor to obtain, perfect,
maintain or keep in force any security interest in any property of Franchisee or
any other person; (d) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Franchisee or any other guarantor
or any person liable under the Agreement.


Without limiting the generality of the foregoing or any other provision of this
guarantee, the undersigned expressly waives any and all benefits which might
otherwise be available to it under California Civil Code 2839 (which provides
that a surety is exonerated by the performance or the offer of performance of
the principal obligation), 2899 (which provides for the order of resort to
different funds held by the creditor) and 3433 (which provides for the right of
a creditor to require that another creditor entitled to resort to several
sources of payments first resort to sources not available to the first
creditor). The undersigned waives the rights and benefits under California Civil
Code 2819 and agrees that by doing so its liability shall continue even if
Franchisor alters any obligations under the Agreement in any respect or
Franchisor’s rights or remedies against Franchisee are in any way impaired or
suspended without the undersigned’s consent. Franchisor may without notice
assign this guarantee in whole or in part.


14.    The undersigned has had the opportunity to review this guarantee with its
counsel and such counsel has explained to it the meaning and significance of the
provisions of this guarantee, including but not limited to the waivers and
consents contained in this guarantee, and answered any questions that it had
regarding the meaning, significance and effect of the provisions of this
guarantee.


15.    This guarantee of the Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument. A signature on this guarantee of
the Agreement transmitted via facsimile or electronic mail shall be considered
an original for all purposes hereunder.




The use of the singular herein shall include the plural. The obligations of two
or more parties shall be joint and several. The terms and provisions of this
guarantee of the Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties herein named.


IN WITNESS WHEREOF, the undersigned executed this guarantee on the date(s) set
forth below.


FRANCHISEE:
____________________________, an individual
By:
 
Name:
 
Title:
An individual
Date:
 







i.    




EXHIBIT 3: INVESTOR COVENANTS REGARDING CONFIDENTIALITY AND NON-COMPETITION


In conjunction with your investment in __________ a ____________("Franchisee")
you (Investor" or "you"), acknowledge and agree as follows:


1)Franchisee owns and operates, or is developing, pursuant to a Franchise
Agreement dated _______________ ("Franchise Agreement") with El Pollo Loco, Inc.
(“EPL”), which Franchise Agreement requires persons with legal or beneficial
ownership interests in Franchisee under certain circumstances to be personally
bound by the confidentiality and non-competition covenants contained in the
Franchise Agreement. All capitalized terms contained herein shall have the same
meaning set forth in the Franchise Agreement.


2)You own or intend to own a _*_% legal or beneficial ownership interest in
Franchisee and acknowledge and agree that your execution of this Agreement is a
condition to such ownership interest and that you have received good and
valuable consideration for executing this Agreement. EPL may enforce this
Agreement directly against you and your Owners (as defined below).


3)If you are a corporation, partnership, limited liability company or other
entity, all persons who have a legal or beneficial interest in you ("Owners")
must also execute this Agreement.


4)You and your Owners, if any, may gain access to parts of EPL’s Confidential
Information as a result of investing in Franchisee. The Confidential Information
is proprietary and includes EPL's trade secrets. You and your Owners hereby
agree that while you and they have a legal or beneficial ownership interest in
franchise and thereafter you and they: (a) will not use the Confidential
Information in any other business or capacity (such use being an unfair method
of competition); (b) will exert best efforts to maintain the confidentiality of
the Confidential Information; and (c) will not make unauthorized copies of any
portion of the Confidential Information disclosed in written, electronic or
other form. If you or your Owners cease to have an interest in franchisee, you
and our Owners, if any, must deliver to EPL any such Confidential Information in
your or their possession.


5)During the term of the Franchise Agreement and during such time as you and
your Owners, if any, have any legal or beneficial ownership interest in
Franchisee, you and your Owners, if any, agree that you and they will not,
without EPL's consent (which consent may be withheld as EPL's sole and absolute
right) directly or indirectly (such as through an Affiliate or through your or
their Immediate Families) own any legal or beneficial interest in, or render
services or give advice in connection with: (a) any Competitive Business located
anywhere, or (b) any entity located anywhere that grants franchises or licenses
interest to others to operate any Competitive Business.


6)For a period of two (2) years, starting on the earlier to occur of the date
you or your Owners cease to have any legal or beneficial ownership interest in
Franchisee and the effective date of termination or expiration of the Franchise
Agreement, neither you nor any of your Owners directly or indirectly (such as
through an Affiliate or through your or their Immediate Families) shall own a
legal or beneficial interest in, or render services or give advice to: (a) any
Competitive Business operating at or within a radius of five (5) miles of the
Restaurant and/or any El Pollo Loco Restaurant then in operation or under
construction; or (b) any entity that grants franchises or license other interest
to others to operate any Competitive Business. If you or any of your Owners fail
to or refuse to abide by any of the foregoing covenants and EPL. obtains
enforcement in a judicial or arbitration proceeding, the obligations under the
breached covenant will continue in effect for a period of time ending two (2)
years after the date such person commences compliance with the order enforcing
the covenant.


7)You and each of your Owners expressly acknowledge the possession of skills and
abilities of a general nature and the opportunity to exploit such skills in
other ways, so that enforcement of the covenants contained in Sections 5 and 6
will not deprive any of you of your personal goodwill or ability to earn a
living. If any covenant herein, which restricts competitive activity, is deemed
unenforceable by virtue of its scope or in terms of geographic area, type of
business activity prohibited and/or length of time, but could be rendered
enforceable by reducing any part of all of it, you and we agree that it will be
enforce to the fullest extent permissible under applicable law and public
policy. EPL may obtain in any court of competent jurisdiction any injunctive
relief, including temporary restraining orders and preliminary injunctions,
against conduct or threatened conduct for which no adequate remedy at law may be
available or which may cause it irreparable harm. You and each of your Owners
acknowledges that any violation of Section 4, 5, or 6 hereof would result in
irreparable injury for which no adequate remedy at law may be available. If EPL
files a claim to enforce this Agreement and prevails in such proceeding, you
agree to reimburse EPL for all its cost and expense, including reasonable
attorneys' fees.


8)This Investor Covenants regarding Confidentiality and Non-Competition
Agreement (“Investor Agreement”) may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute a single instrument. A signature on this Investor Agreement
transmitted via facsimile or electronic mail shall be considered an original for
all purposes hereunder.




*Statement of Ownership of Franchisee:
Franchisee Owner – ______%
Franchisee Owner – ______%
Franchisee Owner – ______%
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date(s) set forth below.


INVESTOR:
If an Individual:
    
____________________________, an individual
By:
 
Name:
 
Title:
An individual
Date:
 



If a corporation, partnership, limited liability company or other legal entity:
_______________________________, a ___________________________
 
 
By:
 
Name:
 
Title:




Date:
 
 
 
By:
 
Name:
 
Title:
 
Date:
 



OWNERS:
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
An individual
 
Title:
An individual
Date:
 
 
Date:
 











EXHIBIT 4: AUTHORIZATION AGREEMENT FOR PREARRANGED PAYMENTS (ACH)




On _____________,_______ and going forth, the undersigned depositor
(“Depositor”) hereby authorizes El Pollo Loco, Inc. (“El Pollo Loco”) to
initiate debit entries and/or credit correction entries to the Depositor’s
checking and/or savings account(s) indicated below and the depository
(“Depository”) to debit such account pursuant to El Pollo Loco’s instructions
(“Authorization”).


Depository:


Branch:


Street Address, City, State, Zip Code:


Bank Transit/ABA Number:


Account Number:





This authority is to remain in full force and effect until Depository has
received joint written notification from El Pollo Loco® and Depositor of the
Depositor’s termination of such authority in such time and in such manner as to
afford Depository a reasonable opportunity to act on it. Notwithstanding the
foregoing, Depository shall provide El Pollo Loco® and Depositor with thirty
(30) days’ prior written notice of the termination of this authority. If an
erroneous debit entry is initiated to Depositor’s account, Depositor shall have
the right to have the amount of such entry credited to such account by
Depository, if within fifteen (15) calendar days following the date on which
Depository sent to Depositor a statement of account or a written notice
pertaining to such entry or forty five (45) days after posting, whichever occurs
first, Depositor shall have sent to Depository a written notice identifying such
entry, stating that such entry was in error and requesting Depository to credit
the amount thereof to such account. These rights are in addition to any rights
Depositor may have under federal and state banking laws.


This Authorization may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute a single
instrument. A signature on this Authorization transmitted via facsimile or
electronic mail shall be considered an original for all purposes hereunder.


Depositor: ________________________, a _______________
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 



ATTACH VOID CHECK






EXHIBIT 5: ADVERTISING ASSOCIATION DOCUMENTS


ADVERTISING ASSOCIATION MEMBERSHIP AGREEMENT


THE [NAME OF AREA] EL POLLO LOCO® RESTAURANT ADVERTISING ASSOCIATION


MEMBERSHIP AGREEMENT


THIS [NAME OF AREA] EL POLLO LOCO® RESTAURANT ADVERTISING ASSOCIATION MEMBERSHIP
AGREEMENT is effective as of _____________________, 20___, by and between the
[NAME OF AREA] EL POLLO LOCO® RESTAURANT ADVERTISING ASSOCIATION, INC. a
______________ Nonprofit Corporation [the “Association”] and
________________________________, a________________(the “Member”).


BACKGROUND INFORMATION:


EL POLLO LOCO, INC. (the “Franchisor”) owns, operates and franchises quick
service restaurants which specialize in the sale of retail marinated ________
grilled chicken and Mexican food items related to the El Pollo Loco® concept
(“Restaurants”). The Member owns and operates one or more Restaurants within the
____________________________[described geographic area]____________________ (the
“Association Area”). The Association was organized by the Franchisor and its
franchisees that own Restaurants in the Association Area in order to pool
advertising funds.


OPERATIVE TERMS:


1.Bylaws. The Association has adopted Bylaws and may amend, modify or replace
them from time to time in accordance with its governing documents, subject to
the written consent of the Franchisor (the “Bylaws”). Unless the context
requires otherwise, terms used in this Agreement will have the meanings as
defined in the Bylaws.


2.Membership. By signing this Agreement:


(a)    The Member agrees to become a member of the Association and agrees to be
bound by and adhere to the Bylaws, and to observe any administrative rules,
regulations and policy statements adopted by the Association in accordance with
the Bylaws; and


(b)    The Association accepts and enrolls the Member as a member in good
standing with full rights and Benefits of membership.


3.Scope. This Agreement is applicable to all of the Member’s Restaurants located
in the Association Area, whether currently existing, or opened or acquired after
the signing of this Agreement.


4.Contributions.


(a)Obligation to Pay: The Member agrees to make such contributions to the
Association, and at such time and in such manner, as are determined by the
Association from time to time in accordance with the Bylaws. Contributions are
non-refundable.


(b)Reports: Each contribution must be accompanied by a report containing such
information as the Association may determine from time to time, showing the
amount of the contribution the Member is required to pay with respect to the
Member’s Restaurants located in the Association Area. The Member authorizes and
instructs the Franchisor to furnish to the Association, on request, copies of
the Member’s reports and records in Franchisor’s possession for the purpose of
verifying contributions due. The Association may review reports and other
information available to the Franchisor to verify that the proper amount of
contributions have been made by the Member.


(c)Collection by Franchisor: The Member acknowledges and agrees that the
Association may authorize Franchisor to receive and collect contributions and
related reports on behalf of the Association. In such case, the Member shall
make contributions to Franchisor, and shall report to Franchisor, at such times
and in such manner as Franchisor may determine to be appropriate from time to
time.


5.Benefits. The Association agrees that it will operate on a not-for-profit
basis in accordance with governing documents and that all contribution will be
spent solely for the purposes permitted in its Articles of Incorporation and
Bylaws.


6.Effective Date and Term. The Agreement becomes effective on the date signed by
both Parties and will continue until the earlier of:


(a)    The Association discontinues operations or is dissolved; or


(b)    Until the Member no longer owns and operates a Restaurant located in the
Association Area under a valid Franchise Agreement with Franchisor, or until the
Member no longer owns or operates a Restaurant located in the Association Area,
if the Member is the Franchisor or an affiliate of Franchisor.


In the event this Agreement terminates pursuant to Section 6(b), the Member’s
voting and other membership rights in the Association automatically terminate on
the effective date of termination of the Franchise Agreement (or closure of the
Restaurant, if the Franchisor or its affiliate is the Member), provided however,
if the Member owes contributions at the time of such termination (or closure),
then it will still be obligated and responsible for all contributions that
accrued prior to the date of such termination (or closure).


7. Franchise Transfers. The parties recognize that the timing of payment of
contributions may not always coincide with the consummation of the sale of a
Restaurant. Accordingly, the parties agree as follows:


(a)Timing: The Member will remain responsible to the Association for all
contributions due through the date of the consummation of any sale of an El
Pollo Loco® restaurant owned by the Member that is subject to this Agreement.


(b) Credit Balances: If the Member sells or closes an El Pollo Loco® restaurant
subject to this Agreement at a time when the Member has a credit balance with
the Association, the credit balance will not be refunded, but will be: (i)
retained for the benefit of other members of the Association, if the transaction
involves a closing of the Member’s El Pollo Loco® restaurant or the termination
or expiration of the Member’s Franchise Agreement; or (ii) credited to the
Restaurants of the purchaser that are subject to this Agreement, if a sale,
transfer or assignment is involved; or (iii) credited to the Member’s other
Restaurants that are still subject to this Agreement.


8. Delinquencies. The Member agrees to abide by all rules and regulations
regarding delinquent contributions, including the payment of interest and late
payment fees, adopted by the Association from time to time. The Member
acknowledges and agrees that delinquent contributions (a) constitute a breach of
the Franchise Agreement; (b) may result in loss of voting rights and other
privileges with the Association; and/or (c) may result in cancellation of
membership with the Association.


9. Entity Participation. If the Member is a corporation, limited liability
company, partnership or other business entity, the Member will duly authorize
one (1) person to represent its interests at Association meetings (the
“Representative”). The Representative must be a: (i) shareholder, partner,
member (in case of an LLC), director or officer of the Member; or (ii) the
Member’s Operating Partner, as defined in the Member’s Franchise Agreement; or
(iii) in the event the Member is Franchisor or one of its affiliates, an officer
or other designated representative of the Franchisor or it affiliate. The
Association shall be entitled to rely on any written authorization appointing
the Representative that the Association in good faith believes to be valid
unless and until the Association shall have received an authorization for a
successor Representative’s decisions, votes and consents to bind the Member at
any such meeting without any further inquiry. The same person can be a
Representative for more than one (1) Member.


10. Program Participation. The Member will not be required, as a condition of
membership in this Association or otherwise, to participate in any advertising
or promotion that contains a specified retail price, or a minimum retail price,
for any product or service furnished by Restaurant in the Association Area.
However, the Member’s obligation to pay contributions pursuant to this Agreement
will not be affected in any way by the Member’s decision not to participate.


11.Miscellaneous.


(a)Severability: If any part of this Agreement is held invalid for any reason,
the remainder of this Agreement will not be affected and will remain in full
force and effect in accordance with its terms.


(b) Costs of Collection: Member agrees to reimburse the Association (or, if
applicable, Franchisor) for all costs and expenses, including attorneys’ fees
and expenses, incurred in connection with collecting delinquent contributions.
Reimbursement is due within thirty (30) days of written notice.


(c)Waivers: No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person signed by the person against whom it is sought
to be enforced. The failure by either party to insist upon strict performance of
any provision will not be construed as a waiver or relinquishment of the right
to insist upon strict performance of the same provision at any other time or to
insist on strict performance of any other provision of this Agreement.


(d)Liabilities and Beneficiaries: Neither party will be liable to any other
person who is not Party to this not a Party to this not a party to this
Agreement by virtue of their relationship to each other. No other person has any
rights because of this Agreement, except for the parties. However,
notwithstanding the foregoing, although the Franchisor may not be a party to
this Agreement, and is not bound by it, Franchisor is a third-party intended
beneficiary.


(e)Entire Agreement: This Agreement reflects the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior oral
or written agreements, communications or understandings with respect to the
matters provided for herein.


[NAME OF AREA] EL POLLO LOCO® RESTAURANT


By:     
Name:    
Title:    
Date:    


ADVERTISING ASSOCIATION, INC.
[Name of Member]


By:     
Name:    
Title:    
Date:    

































    






BYLAWS OF _____[NAME OF AREA]_____EL POLLO LOCO® RESTAURANT ADVERTISING
ASSOCIATION, INC.




    










Adopted as of _______________, 20___
27.2.    

TABLE OF CONTENTS


ARTICLE


ARTICLE 1 OFFICES
SECTION 1.1
REGISTERED AND PRINCIPAL OFFICE

SECTION 1.2
OTHER OFFICES

SECTION 1.3
REGISTERED AGENT FOR SERVICE OF PROCESS



ARTICLE 2 POWERS AND PURPOSE
SECTION 2.1
POWERS

SECTION 2.2
PURPOSES

SECTION 2.3
USE OF TRADEMARKS



ARTICLE 3 MEMBERS
SECTION 3.1    MEMBERS
SECTION 3.2    ENROLLMENT
SECTION 3.3    ENTITY MEMBERSHIP
SECTION 3.4    MEMBERS IN GOOD STANDING
SECTION 3.5
ANNUAL AND QUARTERLY MEETINGS OF THE MEMBERS    

SECTION 3.6    SPECIAL MEETINGS
SECTION 3.7    PLACE OF MEETING
SECTION 3.8    NOTICE OF MEETINGS
SECTION 3.10    CLOSURE OF BOOKS AND FIXING OF RECORD DATE
SECTION 3.11    QUORUM
SECTION 3.12    VOTING
SECTION 3.13    REPRESENTATIVES
SECTION 3.14    ACTION WITHOUT MEETING
SECTION 3.15    ORGANIZATION
SECTION 3.16    MEMBER MEETINGS BY TELEPHONE


ARTICLE 4 DIRECTORS
SECTION 4.1
NUMBER

SECTION 4.2
VACANCIES

SECTION 4.3
REMOVAL OF DIRECTORS

SECTION 4.4
QUALIFICATION

SECTION 4.5
TERMS

SECTION 4.6
RESIGNATION

SECTION 4.7
POWERS

SECTION 4.8
MEETINGS

SECTION 4.9
NOTICE OF SPECIAL MEETING

SECTION 4.10
ACTION WITHOUT A MEETING

SECTION 4.11
QUORUM AND VOTING

SECTION 4.12
ORGANIZATION

SECTION 4.13
COMPENSATION

SECTION 4.14
ATTENDANCE BY TELEPHONE



ARTICLE 5 OFFICERS
SECTION 5.1
OFFICES

SECTION 5.2
TERM OF OFFICE; VACANCIES

SECTION 5.3
REMOVAL OF OFFICERS

SECTION 5.4
RESIGNATIONS

SECTION 5.5
COMPENSATION

SECTION 5.6
REFUND OF PAYMENT

SECTION 5.7
POWERS AND DUTIES

SECTION 5.8
DELEGATION OF DUTIES

    
ARTICLE 6 CONTRIBUTIONS
SECTION 6.1
CONTRIBUTIONS

SECTION 6.2
PAYMENT OF CONTRIBUTIONS

SESTION 6.3
PAYMENT IN PAYMENTS



ARTICLE 7 NOTICES
SECTION 7.1
RECORDING

SECTION 7.2
WAIVER



ARTICLE 8 DESIGNATED FINANCIAL AGENTS, SIGNATURES AND SEAL
SECTION 8.1
DESIGNATED FINANCIAL AGENTS

SECTION 8.2
OTHER AGREEMENTS



ARTICLE 9 AMENDMENTS OF BYLAWS


ARTICLE 10 INDEMNIFICATION
SECTION 10.1
INDEMNIFICATION IN PROCEEDINGS OTHER THAN ACTIONS BY, OR IN THE RIGHT OF THE
CORPORATION

SECTION 10.2
INDEMNIFICATION OF PERSONS PARTIES TO A PROCEEDING BY OR IN THE RIGHT OF
CORPORATION

SECTION 10.3
MANDATORY INDEMNIFICATION

SECTION 10.4
AUTHORIZATION OF INDEMNIFICATION IS REQUIRED

SECTION 10.5
ADDITIONAL CONDITIONS TO INDEMNIFICATION

SECTION 10.6
PREPAYMENT OF EXPENSES

SECTION 10.7
INDEMNIFICATION DISALLOWED IN CERTAIN CIRCUMSTANCES

SECTION 10.8
NONEXCLUSIVITY



ARTICLE 11 GENERAL PROVISIONS
SECTION 11.1
FISCAL YEAR

SECTION 11.2
GENDER AND NUMBER

SECTION 11.3
ARTICLES AND OTHER HEADINGS

SECTION 11.4
MINUTES, BOOKS AND RECORDS OF ACCOUNT

SECTION 11.5
STATUTORY CITES



i.    

BYLAWS OF _______[NAME OF AREA]_______EL POLLO LOCO® RESTAURANT ADVERTISING
ASSOCIATION, INC.


ARTICLE 1 - Officers


Section 1.1 - Registered and Principal Office. The initial registered office of
the _______ ______ [NAME OF AREA] El Pollo Loco® restaurant Advertising
Association, Inc. (the “Corporation”) will be located at
_________________________. The initial principal office of the Corporation will
be located at __________________________________.


Section 1.2 - Other Offices. The Corporation may have offices at such other
place or places within or without the State of Delaware as the Board of
Directors may from time to tie establish.


Section 1.3 - Registered Agent for Service of Process. The Corporation’s Board
of Directors will have the right to designate a registered agent for service of
process, who may be an individual or a corporation. The registered agent so
designated will serve until a successor is elected by the Board of Directors.


ARTICLE 2 - Powers and Purposes


Section 2.1 - Powers. The Corporation will have all of the powers accorded
nonprofit corporations under the Missouri Nonprofit Corporation Act (the “Act”).
The Corporation will utilize such powers to engage in any lawful activity which
is consistent with its purposes as set forth in the Articles of Incorporation.


Section 2.2 - Purposes. The purposes for which the Corporation is formed are to
establish, maintain, administer and operate a promotional and advertising fund
(the “Fund”) for the benefit of the El Pollo Loco® restaurants (“EPL’s”) of its
members located in _____________[describe geographic area]_______________ (the
“Association Area”) and to further any and all purposes consistent with the
objectives of the Corporation.


Section 2.3 - Use of Trademarks. The Corporation recognizes that its activities
will necessarily involve advertising and promotional programs that contain the
intellectual property rights, including copyrights, trademarks, service marks,
logos, and designs derived from El Pollo Loco, Inc. (the “Franchisor”). As such,
the Corporation has entered into, or will enter into, the [NAME OF AREA]
______El Pollo Loco® restaurant Advertising Association Authorization Agreement.


ARTICLE 3 - Members


Section 3.1 - Members. The members will consist of (a) owners of franchised
Restaurants located in the Association Area operating under valid and effective
Franchise Agreements with Franchisor; and (b) the Franchisor or any of its
affiliates, to the extent that it or any of its affiliates owns or operates any
Restaurants located within the Association Area.


Any Franchisee who ceases to be a party to any valid and effective Franchise
Agreement with the Franchisor for a El Pollo Loco® restaurant located in the
Association Area, whether due to transfer, expiration or termination, will
automatically cease to be a member of the Corporation, but will continue to
remain liable to the Corporation for past due unpaid contributions or other
amounts payable to the Corporation at the time membership ceases. However, if a
Franchisee operates under multiple Franchise Agreements and ceases to be bound
by one or more Franchise Agreements, whether due to transfer, expiration or
termination, but continues to be bound by other Franchise Agreements for
Restaurants located in the Association Area, the Franchisee shall continue to be
a member, but its voting rights shall be reduced to reflect the number of
remaining Restaurants that the Franchisee owns in the Association Area.
Likewise, to the extent the Franchisor or an affiliate of Franchisor owns or
operates one or more Bakery Cafes in the Association Area and has been a member
of the Corporation, and ceases to own or operate any such Restaurants in the
Association Area, then its membership with respect to such Restaurants will
automatically terminate.


In accordance with the terms of the ________[NAME OF AREA]_________El Pollo
Loco® restaurant Advertising Association Authorization Agreement, a
representative of Franchisor shall be entitled to notice of all regular and
special meetings of the Members of the corporation and shall have the right to
attend all meetings, either in person or in any other manner of attendance
authorized in these Bylaws. However, unless the Franchisor is a Member of the
Corporation by virtue to vote at a meeting of the Members in accordance with
Section 3.12 of these Bylaws.


Section 3.2 – Enrollment.     Notwithstanding any of the foregoing, no person
will be enrolled as a Member of the Corporation nor will it have any rights as a
Member unless and until it has signed a Membership Agreement with the
Corporation. Notwithstanding the foregoing, Members shall be required to make
contributions as required by their Franchise Agreements, regardless of whether
they have signed Membership Agreements.


Section 3.3 - Entity Membership. For all membership purposes, any business
entity (corporation, partnership, limited liability company, etc.), together
with its owners, is deemed a single Member.


Section 3.4 - Members in Good Standing. A Member will be in good standing as
long as: (a) the Member is not delinquent in the payment of any contribution or
other monetary obligation to the Corporation; and (b) Member shall not have
received a notice of default from Franchisor with respect to one or more
Restaurants located in the Association Area which default remains uncured to the
satisfaction of Franchisor. Loss of good standing will not relieve the Member of
the obligation to make contributions, when due.


Section 3.5 - Annual and Quarterly Meetings of the Members. The annual meeting
of the Members shall be held for the election of directors, consideration and
approval of the succeeding year’s advertising budget and the transaction of such
other business as may properly come before the meeting. The annual meeting will
be held at such time within the first quarter of the Corporation’s fiscal year
as the Board of Directors may determine. Quarterly meetings of the Members shall
be held for consideration and approval of advertising and promotional programs
and the transaction of such other business as may properly come before the
meeting. In addition, at the final quarterly meeting of the fiscal year, the
Members shall consider and approve the level(s) of Member contributions for the
succeeding fiscal year. Quarterly meetings will be held at times within the
second, third and fourth quarters of the Corporation’s fiscal year as the Board
of Directors may determine.


The notice of annual or quarterly meetings of Members, except as otherwise
required by law, need not state the matters to be considered at such meetings.


Section 3.6 - Special Meetings. Special meetings of the Members, for any purpose
or purposes, unless otherwise prescribed by applicable law, may be called on the
written request of (i) a majority of the Board of Directors, or (ii) Members
constituting 25% of the voting rights of the Members in good standing, or (iii)
Franchisor. Requests for a special meeting must state the purpose or purposes of
the proposed meeting. The notice of any special meeting of the Members must
state the purpose or purposes for which the meeting is called.


Section 3.7 - Place of Meeting.     All meetings of the Members will be at such
places as will be determined from time to time by the Board of Directors of the
Corporation.


Section 3.8 - Notice of Meetings. Written notice of each meeting of the Members
stating the Place, day and hour thereof, must be delivered to each Member of
record entitled to vote at such meeting, personally or by telephone, telegram,
cablegram, e-mail, first class mail, confirmed facsimile transmission or any
other means of personal delivery providing evidence of actual delivery; and if
mailed, the notice shall be deemed to be given when deposited in the United
States mail addressed to the Members at the Members’ addresses, as they appear
in the records of the Corporation, with postage thereon prepaid. Notice must be
given by or under the direction of the Secretary, or the officer or persons
calling the meeting not more than sixty (60) not less than ten (10) days before
the date of the meeting; provided that oral notice to the Member may be given in
lieu of written notice so long as the party giving the notice to the Member
files with the Corporation a written statement of the date, time, place and
manner of the oral notice. No notice need be given of the time and place of
reconvening of any adjourned meeting, if the time and place to which the meeting
is adjourned are announced at the adjourned meeting.


Section 3.9 - Waiver of Notice.     A written waiver of notice signed by any
Member, whether before or after any meeting, shall be equivalent to the giving
of timely notice to said Member. Attendance of a Member at a meeting shall
constitute a waiver of notice of such meeting and waiver of any and all
objections to the place of the meeting, the time of the meeting, or the manner
in which it has been called or convened, except when a Member attends a meeting
for the express purpose, as stated at the beginning of the meeting, of objecting
to the transaction of business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, not the purpose of, any
meeting of the Member need be specified in any written waiver of notice.


Section 3.10 - Closure of Books and Fixing of Record Date. For the purpose of
determining Members entitled to notice of, or to vote at, any meeting of the
Members or any adjournment thereof, the Board of Directors may provide that the
books will be closed for a period of not less than three (3) and not more than
thirty (30) days immediately preceding such meeting. If the books are not closed
and no record date is fixed by the Board of Directors, the date on which notice
of the meeting is mailed will be the record date for the determination of
Members entitled to notice and to vote.


Section 3.11 – Quorum. Except as otherwise required by the Act, the Articles of
Incorporation or these Bylaws, the presence of Members holding a majority of the
votes will constitute a quorum at all meetings of the Members. In case a quorum
is not present at any meeting, a majority of the Members present will have the
power to adjourn the meeting from time to time, without notice other than
announcement at the meeting of the time and place to which the meeting is
adjourned, until a quorum is present. At any such adjourned meeting at which a
quorum is present, any business may be transacted which might have been
transacted at the meeting as originally noticed; but only those Members entitled
to vote at the meeting as originally noticed will be entitled to vote at any
adjournment or adjournments thereof.


Section 3.12 – Voting. Each Member will be entitled at each Members’ meeting and
upon each matter presented at such meeting to one vote for each El Pollo Loco®
restaurant located in the Association Area that the Member owns, or, in the case
of Franchisor, owns or operates. Notwithstanding the fixing of the record date
in Section 3.10, Members may only participate in and vote at meetings subject to
being in good standing, in accordance with the Bylaws, both on the record date
and at the time of the meeting. Furthermore, in the event that a meeting is
postponed or continue, a Member must be in good standing at the time the meeting
is reconvened in order to participate and vote at the meeting.


Any Member who is not in good standing pursuant to Section 3.4(a) hereof shall
have all rights and privileges of membership (including the right to vote and
participate as a Member, director or officer in any meeting) suspended. Any
Member who is not in good standing pursuant to Section 3.4(b) hereof shall have
its right to vote (but not its right to participate) suspended at any meeting of
the members or the board of directors of the Corporation. Any dispute regarding
the good standing of a Member and its right to vote at a membership meeting will
be determined conclusively by the Chairman of the meeting, in conjunction with
the representative of the Franchisor present at the meeting, which determination
will be final and binding. Any such suspension shall continue until the Member
is in good standing again.


The list of Members must be produced at any Member’s meeting upon the request of
any Member. Upon the demand of any Member, the note upon any question before the
meeting must be by written ballot. Except as otherwise provided by these bylaws,
by the Act, or by the Articles of Incorporation, all matters will be decided by
a majority of the votes of Members present at the meeting. There is no
cumulative voting for directors or on any other matter.


Section 3.13 – Representatives. If a Member is a corporation, limited liability
company, partnership or other business entity, the Member will duly authorize
one (1) person to represent its interests at Association meetings (the
“Representative”). The Representative must be a: (i) shareholder, partner,
member (in case of an LLC), director or officer of the Member; or (ii) the
Member’s Operating Partner, as defined in the Member’s Franchise Agreement; or
(iii) in the event the Member is Franchisor or one of its affiliates, an officer
or other designated representative of Franchisor or its affiliate. The
Corporation shall be entitled to rely on any written authorization appointing
the Representative that the Corporation in good faith believes to be valid
unless and until the Corporation shall have received an authorization for a
successor Representative that the Corporation in good faith believes to be
valid. The Corporation shall be entitled to rely on the Representative’s
decisions, votes and consents to bind the Member at any such meeting without any
further inquiry. The same person can be a Representative for more than one (1)
Member.


Section 3.14 - Action Without Meeting. Any action of the Members of the
Corporation may be taken without a meeting, without prior notice and without a
vote, if one or more consents in writing, setting forth the action so taken, are
signed by the Members having not less than two-thirds (2/3) of the votes that
would be necessary to authorize or take such action at a meeting at which all
Members entitled to vote thereon were present and voted. Such consents must be
delivered to the Corporation in the manner required by the Act. Neither the
Articles of Incorporation nor these Bylaws will be construed, interpreted or
deemed to have, in any way, limited or prevented the utilization of the ability
to take written action in lieu of formal meetings as may be permitted by the
Act.


Section 3.15 – Organization. Meeting of the Members must be presided over by the
President, or if he is not present, by the Vice President, if a Vice President
has been elected, or if neither the President not the Vice President is present,
then by a chairman to be chosen by a majority of the Members entitled to vote
who are present in person at the meeting. The Secretary of the Corporation, or
in his absence, the Assistant Secretary, will act as secretary of every meeting,
but if neither is present, the Members entitled to vote who are present in
person may choose any person present to act as secretary of the meeting.


At all meetings of the Members the order of business will be as follows:


(1)
Calling meeting to order.

(2)
Proof of notice of meeting and determination of quorum.

(3)
Reading and disposing of minutes of previous meeting.

(4)
Announcement of purposes for the meeting.

(5)
Reports of officers.

(6)
Unfinished business.

(7)
New business, including election of directors if an annual meeting.

(8)
Adjournment.



Section 3.16 - Member Meetings by Telephone.     Any Member may participate in a
Members’ meeting, or may conduct a Members’ meeting through the use of, any
means of communication enabling all persons participating in the meeting to hear
each other at the same time during the meeting. Participating by such means will
constitute presence in person at a meeting.


ARTICLE 4 - Directors


Section 4.1 – Number. There will be at least three (3) directors on the Board.
From time to time, the exact number of directors may be determined by vote of
the Members at any time, but never less than three (3) and never an amount less
than as otherwise required by the Act.


Section 4.2 – Vacancies. Whenever a vacancy occurs on the Board of Directors,
including a vacancy resulting from an increase in the number of directors or the
removal of one (1) or more directors, it may be filled by the affirmative vote
of a majority of the remaining directors even if the remaining directors
constitute less than a quorum.


Section 4.3 - Removal of Directors. Any director may be removed with or without
cause by vote of a majority of the Members at a membership meeting, or by
written action in lieu of meeting signed by the Members having not less than
two-thirds (2/3) of the votes that would be necessary to authorize or take such
action at a meeting at which all Members entitled to vote thereon were present
an voted.


Section 4.4 – Qualification. Each director must be either a Member (if the
Member is an individual) or the Member’s Representative. If there are less than
three (3) Members at any time, then the franchisor, through Franchisor’s
representative designated as its “Member’s Representative”, shall have the right
to designate two (2) directors one of which shall be the Member’s Representative
and the other shall be an officer of Franchisor. However, any director serving
on the Board of Directors will be automatically suspended at any time during
which he or she, or the business organization for which he or she is the
Representative, is not in good standing. In addition, directors will be
automatically removed as directors if, at any time, the Member with which they
are associated is expelled from membership or is no longer a franchise of the
Franchisor either because the Franchise Agreement has expired or it has been
terminated or transferred.


Section 4.5 – Terms. Directors will hold office until their respective
successors are duly elected and qualified or until there is a decrease in the
number of directors.


Section 4.6 – Resignation. Any director may resign at any time. Such resignation
will be made in writing and will take effect upon its delivery to the President
or the Board of Directors or its Chairman.


Section 4.7 – Powers. Except for those rights reserved to the Members under
these bylaws, the business of the Corporation will be managed by its Board of
Directors, which may exercise all such powers of the Corporation and do all such
lawful acts and things as are not prohibited by the Act, by the Articles of
Incorporation or by these Bylaws. The Board of Directors will determine the
compensation, if any, to be paid to each officer and director of the
Corporation, including those officers who may also be directors.


Section 4.8 – Meetings. The Board of Directors of the Corporation may hold
meetings, whether annual or special, either within or without the State of
Missouri, The annual meeting of the Board of Directors for the purpose of
electing officers and transacting such other business as may be brought before
the meeting will be held at such time and place as the Board of Directors may
determine. The Board of Directors may by resolution provide for the time and
place of other regular meetings, and no notice of such regular meetings need to
be given.


All other meetings of the Board may be called on the written request of (i) any
director or (ii) Members with 25% of the voting rights of Members in good
standing, at such time and place as may be stated in such request.


In accordance with the terms of the ___[NAME OF AREA]_ El Pollo Loco® restaurant
Advertising Association Authorization Agreement, a representative of Franchisor
shall be entitled to notice of all regular an special meetings of the Board of
Directors of the Corporation and shall have the right to attend all meetings,
either in person or in any other manner of attendance authorized in these
Bylaws. However, unless the Franchisor is a Director of the Corporation, the
Franchisor representative shall have no right to participate in any action of
the Board of Directors in accordance with Sections 4.10 and 4.11 of these
Bylaws.


Section 4.9 - Notice of Special Meetings. Written notice of the place, day and
hour of any special meeting of the Board of Directors must be given by or under
direction of the Secretary, to each director at least two (2) days before the
meeting; provided, however, that oral notice may be given to directors in lieu
of written notice so long as the party giving the notice to the directors files
with the Corporation a written statement of the date, time, place and manner of
the oral notices. Neither the business to be transacted at, nor the purpose of,
any meeting of the Board of Directors, need be stated in the notice or waiver of
notice of such meeting.


Section 4.10 - Action Without a Meeting. Any action required to be taken, or
which may be taken, at a meeting of the Board of Directors may be taken without
a meeting, if a consent in writing, setting forth the action so to be taken, is
signed by all of the directors entitled to vote. Such consent will have the same
effect as a unanimous vote.


Section 4.11 - Quorum and Voting. At all meetings of the Board, a majority of
the directors then in office will constitute a quorum for the transaction of
business. The act of a majority of directors present at a meeting where a quorum
is present will be the act of the Board of Directors, except as may be otherwise
specifically provided by law, the Articles of Incorporation or these Bylaws. If
at any meeting of the Board of Directors there is less than a quorum present, a
majority of those present may adjourn the meeting, without further notice, from
time to time and place to place until a quorum will have been obtained.


Section 4.12 – Organization. The President of the Corporation will act as
Chairman and the Secretary will act as Secretary at all meetings of the Board.


Section 4.13 – Compensation. Directors must not receive any stated salary for
their services as directors or as members of committees, but by resolution of
the Board a fixed fee and /or expenses of attendance may be allowed for
attendance at each meeting.


Section 4.14 - Attendance by Telephone. Any member or members of the Board of
Directors will be deemed present and voting at a meeting of the Board if said
member or members participate in the meeting by means of a conference telephone
or other communications equipment enabling all persons participating in the
meeting to hear other at the same time. Participation by such means will
constitute presence in person at a meeting.


ARTICLE 5 - Officers


Section 5.1 – Officers. The officers of this Corporation will consist of a
President, a Secretary and a Treasurer, and may consist of such other officers,
including but not limited to one (1) or more Vice Presidents, Assistant
Secretaries and Assistant Treasurers with such titles, powers and duties as may
be prescribed from time to time by the Board of Directors. They will be elected
by the Board of Directors at its annual meeting.


Section 5.2 - Term of Office; Vacancies. Each officer shall hold office for one
(1) year and until such officer’s successor is duly elected and qualified. A
vacancy in any office arising from any cause may be filled for the unexpired
portion of the term by the Board of Directors.


Section 5.3 - Removal of Officers. Any officer may be removed at any time with
or without cause by action of the Board of Directors by the affirmative vote of
a majority of the directors then in office. Election or appointment of an
officer will not of itself create contract rights.


Section 5.4 – Resignations. An officer may resign at any time by delivering
notice to the Corporation. A resignation is effective when the notice is
delivered unless the notice specifies a later effective date. If a resignation
is made effective at a later date and the Corporation accepts the future
effective date, the Board of Directors may fill the pending vacancy before the
effective date if the Board of Directors provides that the successor does not
take office until the effective date of the pending vacancy.


Section 5.5 – Compensation. No compensation will be paid to any officer of the
Corporation, except the Board of Directors may determine a fixed fee or other
reimbursement for expenses.


Section 5.6 - Refund of Payment. In the event that the Internal Revenue Service
disallows, in whole or in part, the deduction by the Corporation as an ordinary
and necessary business expense of any payment made to an officer of the
Corporation, whether as salary, commission, bonus or other form of compensation
or as interest, rent or reimbursement of expenses incurred by such officer, such
officer must reimburse the Corporation to the full extent of such disallowance.
The Board of Directors of the Corporation will have the duty to require each
such officer to make such reimbursement, and it will be the legal duty of each
such officer thus to reimburse the Corporation.


Section 5.7 - Powers and Duties.


A.    In General. The officers of the Corporation will have such powers and
duties as generally pertain to their respective offices, including the powers
and duties provided by these Bylaws, as well as such powers and duties as from
time to time may be conferred by the Board of Directors.


B.    President. The President will:


(1) preside at all meetings of the Board of Directors in the absence of the
Chairman of the Board, if any;
(2) present at each annual meeting of the directors a report of the condition of
the business of the Corporation;
(3) cause to be called regular and special meetings of the directors in
accordance with these Bylaws;
(4) jointly with the Treasurer, sign and make contracts and agreements in the
name of the Corporation;
(5) see that the books, reports, statements and certificates required by statute
are properly kept and filed according to law;
(6) jointly with the Treasurer, sign notes, drafts or bills of exchange,
warrants or other orders for the payment of money duly drawn on behalf of the
Corporation;        
(7) supervise all employees of the Corporation including the hiring and firing
of such employees as he or she deems advisable;
(8) jointly with the Treasurer, purchase on behalf of the Corporation, tangible
or intangible assets; and
(9) have general charge of and control over the affairs of the Corporation and
perform the entire duties incident to such position and office, the enforcement
of these Bylaws and all other things which the President is required to do by
law.


C. Vice President. The Vice President, if any will;


(1) in the absence or disability of the President, perform the duties and
exercise the powers of the President;
(2) perform such other duties and have such other powers as the Board of
Directors may from time to time prescribe.


D. Secretary. The Secretary will:


(1) prepare the minutes of the meetings of the Board of Directors and keep the
minutes in appropriate permanent books of record;
(2) give and serve all notices of the Corporation;
(3) be the custodian of the records and of the seal, and affix the latter when
required, and authenticate records of the Corporation when required; and
(4) attend to all correspondence and perform all the duties incident to the
office of the Secretary.


E. Treasurer. The Treasurer will:


(1) keep accounts of and have the care and custody of and responsible for all
the funds and securities of the Corporation;
(2) deposit all such funds in the name of the Corporation in such back or banks,
trust company or trust companies, or safe deposit vaults as the Board of
Directors may designate;
(3) exhibit, at times required by law or these Bylaws, the corporate financial
books and accounts to any director upon application at the office of the
Corporation during business hours;
(4) render a statement of the condition of the finances of the Corporation (at
each regular meeting of the Board of Directors, and at such other times as it
will be required of the Treasurer) and a full financial report at the annual
meeting of the directors;
(5) keep at the office of the Corporation current books of account of all its
business transactions and such other books of account that the Board of
Directors may require;
(6) jointly with the President, sign and make contracts and agreements in the
name of the Corporation;
(7) jointly with the President, sign notes, drafts or bills of exchange,
warrants or other orders for the     payment of money duly drawn on behalf of
the Corporation;
(8) jointly with the President, purchase on behalf of the corporation, tangible
or intangible assets, and
(9) do and perform all other duties pertaining to the office of the Treasurer.


F. Assistant Secretary and Assistant Treasurer. The Assistant Secretary or
Assistant Secretaries and the Assistant Treasurer will, in the absence or
disability of the Secretary, or Treasurer, respectively, perform the duties of
such officer and generally assist, in the case of an Assistant Secretary, the
Secretary, or an Assistant Treasurer, the Treasurer.


Section 5.8 - Delegation of Duties. In the case of the absence or disability of
any officer of the Corporation or for any other reason deemed sufficient by a
majority of the Board, the Board of Directors may delegate such officer’s
respective powers or duties to any other officer or to any director or agent of
the Corporation for a specified period or until said delegation is revoked by
the Board of Directors, provided that such delegation is otherwise permitted by
law and by the Articles of Incorporation and these Bylaws.


ARTICLE 6 - Contributions


Section 6.1 – Contributions. The Members will determine at the final quarterly
Member meeting of the fiscal year the amount of contributions to be paid to the
Corporation by its Members during the succeeding fiscal year. The amount of the
contributions will generally be a percentage of Gross Sales, as defined in the
most recent Disclosure Document issued by the Franchisors, uniform among Members
on a per El Pollo Loco® restaurant basis. The Members may, subject to
Franchisor’s approval, vary the level of benefits and/or contributions for any
El Pollo Loco® restaurant that is located in a geographical area in which
broadcast coverage is less than eighty-five percent (85%), according to the most
recent A.C. Nielsen or Arbitron coverage study, in order to achieve approximate
equivalence in contributions and benefits of Members. If any Restaurants of a
Member are located in geographical areas covered, according to the most recent
A.C. Nielsen or Arbitron coverage study, by more than one regional advertising
association, the variation in benefits and/or contribution may be coordinated
with such other regional advertising association.


Section 6.2 Payment of Contributions


Subject to the terms of the ________[NAME OF AREA] El Pollo Loco® restaurant
Advertising Association Authorization Agreement, the Board of Directors will set
the dates and method of payment for contributions. However, Members will not
have to pay their contributions for new Restaurants until after their El Pollo
Loco® restaurant have opened for business.


Section 6.3 - Default in Payments. The Board of Directors will establish
policies and procedures for dealing with situations in which Members have not
timely paid contributions. The Board of Directors may set interest rates and
fees to offset administrative expenses, collection costs, etc. for delinquent
payments.


ARTICLE 7- Notices


Section 7.1 – Recording. Whenever these Bylaws require notice to be given to
Members, directors, or committee members, proof of such notice whether given by
mail, e-mail, telecopy, telephone, telegraph, cablegram or by personal contact
will be recorded and filed by the Secretary in the minute book and incorporated
into the minutes for the meeting to which such notice pertains.


Section 7.2 – Waiver. Whenever any notice of a meeting is required to be given
under the provisions of the Act, of the Articles of Incorporation, or of these
bylaws, a waiver thereof in writing, signed by the person or persons entitled to
such notice either before, at, or after the meeting, will be deemed equivalent
to such required notice. Attendance of a person entitled to notice at a meeting
will also constitute a waiver of notice of such meeting; provided, however, that
such attendance will not constitute such a waiver if said person attends said
meeting solely for the purpose of, and limits his participation at the meeting
to, objecting to the transaction of any business because the meeting is not
lawfully called or convened and states such objection at the beginning of the
meeting.


ARTICLE 8 - Designated Financial Agents, Signatures and Seal


Section 8.1 - Designated Financial Agents. All funds of the Corporation will be
deposited in the name of the Corporation in such bank or other financial
institutions as the Board of Directors may from time to time designate and will
be drawn out on checks, drafts or other order signed on behalf of the
Corporation by such person or persons as the Board of Directors may from time to
time designate.


Section 8.2 - Other Agreements. Except as otherwise specifically provided by
these Bylaws, all contacts, agreements, deeds, bonds, mortgages and other
obligations and instruments must be signed on behalf of the Corporation by the
President and Treasurer or by such other officers or agents as the Board of
Directors may from time to time by resolution provide.


ARTICLE 9 - Amendments of Bylaws


The Bylaws may be altered, amended or repealed only by the Members at a meeting
of Members, provided that the notice of the meeting contains a written proposal
to amend these Bylaws along with the text of the amendments, and subject to the
prior written approval of Franchisor in accordance with the _______[NAME OF
AREA]________El Pollo Loco® restaurant Advertising Association Authorization
Agreement. Nevertheless, the amendment of any Bylaw or replacement of these
Bylaws will not be effective unless it has been approved by a voting requirement
that is in excess of the voting requirement that it is replacing. In other
words, voting requirement specifying approval by two-thirds (2/3) can only be
changed by a vote of at least that number.


ARTICLE 10 - Indemnification


Section 10.1 - Indemnification in Proceedings Other Than Actions by, or in the
Right of, the Corporation. The Corporation will indemnify any person who was or
is a party to any proceedings (other than an action by, or in the right of, the
Corporation), by reason of the fact that he or she is or was a director,
officer, employee, or agent of the Corporation, or is or was serving at the
request of the Corporation as a director, committee member, officer, employee or
agent of another corporation, partnership, joint venture, trust, or other
enterprise against liability incurred in connection with such proceeding,
including any appeal thereof, if the indemnitee acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Corporation, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.


Section 10.2 - Indemnification of Persons Parties to a Proceeding by or in the
Right of the Corporation.     The Corporation will indemnify any person who was
or is a party to any proceeding by or in the right of the Corporation to procure
a judgment in its favor by reason of the fact that he or she is or was a
director, officer, employee, or agent of the Corporation or is or was serving at
the request of the Corporation as the director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses and amounts paid in settlement not exceeding, in the judgment
of the Board of Directors, the estimated expense of litigating the proceeding to
conclusion, actually and reasonably incurred in connection with the defense or
settlement of such proceeding, including any appeal thereof. Such
indemnification may be authorized if such person acted in good faith and in a
manner he or she reasonably believed to be in, or not opposed to, the best
interests of the Corporation. Provided, however, that no indemnification may be
made hereunder in respect of any claim, issue, or matter as to which such person
has been adjudged to be liable, unless, and only to the extent that, the court
in which such proceeding was brought, or any other court of competent
jurisdiction, determines upon application that, despite the adjudication of
liability, but in view of all circumstances of the case, such person is fairly
and reasonably entitled to indemnity for such expenses which such court deems
proper.


Section 10.3 - Mandatory Indemnification.     To the extent that a director,
officer, employee or agent of the Corporation has been successful on the merits
or otherwise in defense of any proceeding referred to in Sections 10.0 and 10.2
above, or in defense of any claim, issue or matter therein, he or she must be
indemnified against expenses actually and reasonably incurred by him or her in
connection therewith.


Section 10.4 - Authorized of Indemnification is Required. Any indemnification
under Sections 10.1 and 10.2, unless pursuant to a determination by a court, may
be made by the Corporation only as authorized in the specific case upon a
determination that indemnification of the director, officer, employee, or agent
is proper in the circumstances because he or she has met the applicable standard
of conduct set forth in Section 10.1 or 10.2. Such determination must be made
pursuant to any procedures outlined by the Act, if any.


Section 10.5 - Additional Conditions to Indemnification. The Board, by a
majority vote of a quorum consisting of directors who were not parties to the
action, suit or proceeding to which the indemnification relates, may impose such
additional conditions upon any form of indemnification as the Board may deem
appropriate, including, but not limited to, the right to assume the defense in
appropriate circumstances, the right to select the attorney representing the
indemnified person and the right to settle.


Section 10.6 - Prepayment of Expenses. Expenses (including attorneys’ fees and
expenses) incurred in defending a civil or criminal action, suit or proceeding
must be paid by the Corporation in advance of the final disposition of such
action, suit or proceeding upon a preliminary determination following the
procedures set forth in Section 10.04 that such indemnified person meets the
applicable standard of conduct referred to therein and subject to any conditions
imposed by the Board pursuant to this Article and the prior receipt by the
Corporation of an undertaking satisfactory in form and substance to the
Corporation that such person will promptly repay such amount unless it is
ultimately determined that the person is entitled to be indemnified by the
Corporation as authorized in this Article 10.


Section 10.7 - Indemnification Disallowed in Certain Circumstances. The
indemnification provided pursuant to this article may not be made to or on
behalf of any director, officer, employee, or agent if a judgment or other final
adjudication establishes that his or her actions, or omissions to act, were
material to the cause of action so adjudicated and constitute:


A. a violation of the criminal law, unless the director, officer, employee or
agent had reasonable cause to believe his or her conduct was lawful or had no
reasonable cause to believe his or her conduct was unlawful;


B. a transaction from which the director, officer, employee or agent directly or
indirectly derived an improper personal benefit;


C. in the case of a director, a circumstance under which the director would be
liable to the Corporation under the Act; or


D. willful misconduct or a conscious disregard for the best interests of the
Corporation in a proceeding by or in the right of the Corporation to procure a
judgment in its favor.


Section 10.8 – Nonexclusively. The Corporation has the power to make any other
or further indemnification of any of its directors, officers, members of any
committee, or any other person that the Corporation has the power by law to
indemnify, including without limitation, employees or agents of the Corporation,
under any bylaw, agreement, vote of disinterested directors, or otherwise, both
as to action in any official capacity and as to action in another capacity while
holding such office, except an indemnification against gross negligence or
willful misconduct. The indemnification as provided in this Article will
continue as to any person who has ceased to be a director, officer, or agent and
will insure to the benefit of such person’s heirs and personal representatives.


ARTICLE 11 - General Provisions


Section 11.1 - Fiscal Year. The fiscal year of the Corporation shall be either
fifty-two (52) or fifty-three (53) weeks and end on the last Saturday in
December of each year.


Section 11.2 - Gender and Number.     Whenever the context requires, the gender
of all words used herein includes the masculine, feminine and neuter, and the
number of all words includes the singular and plural thereof.


Section 11.3 - Articles and Other Headings. The Articles and other headings
contained in these Bylaws are for reference purposes only and will not affect
the meaning or interpretation of these Bylaws.


Section 11.4 - Minutes, Books and Records of Account. The Corporation will keep
correct and complete books and records of account and will keep minutes of the
proceedings of its Board of Directors and other records as required by the Act.


Section 11.5 - Statutory Cites. Any reference in these Bylaws to the Act will
include all revisions and amendments to the Act.







Exhibit D of Multi-State Disclosure Document Control No. 032619
Franchise Agreement - Page 5 of 5

--------------------------------------------------------------------------------





EXHIBIT 6: EL POLLO LOCO® FINANCIAL REPORTING FORM


You will be required to submit quarterly and year-end financial statements
electronically in the following format. The financials should be comparative
showing the prior year amounts for the same periods. There should be columns for
both the recently completed quarter and a Year-to-date column, if applicable. Do
not include officer’s salary, auto expenses, or any other above restaurant
expenses should not be included.


 
 
Amount
%
Gross Sales
 
$
0


 
 
 
 
 
Net Sales
 
0


100.0
%
 
 
 
 
Food Cost
 
0


0.0
%
Paper Cost
 
0


0.0
%
Total Food & Paper
 
0


0.0
%
Gross Profit
 
0


0.0
%
 
 
 
 
Hourly and Manager labor
 
0


0.0
%
Fringe Benefits (a)
 
0


0.0
%
Total Labor
 
0


0.0
%
 
 
 
 
Utilities
 
0


0.0
%
Repair and Maintenance
 
0


0.0
%
Cash Over/Short
 
0


0.0
%
Controllable Costs (b)
 
0


0.0
%
Restaurant Controllable Profit
 
0


0.0
%
 
 
 
 
Advertising
 
0


0.0
%
Royalties
 
0


0.0
%
Indirect Costs (c )
 
0


0.0
%
Occupancy Costs (d)
 
0


0.0
%
 
 
 
 
Restaurant Operating Profit
 
$____


____%
 



(a)
To include payroll taxes, health benefits, vacation, and workers compensation
expense

(b)
To include trash, store security, uniforms, laundry, cleaning/janitorial,
operating supplies, music and plant service, landscape, and other misc.
restaurant costs not captured elsewhere.



Exhibit 6 to Franchise Agreement (Exhibit D of Multi-State Disclosure Document
Control No. 032619)
El Pollo Loco® Financial Reporting Form - Page 6 of 6

--------------------------------------------------------------------------------




(c)
To include credit card fees, bank charges, licenses, permits, fees, and
pre-opening costs

(d)
To include minimum and percentage rent, property taxes and insurance.







EXHIBIT 7: IT SUPPORT SERVICES AGREEMENT


Customer:
 
Franchise Store Number(s) Covered:
 
Customer Site(s):
 
Date of Franchise Agreement(s):
 
Effective Date:
 
Customer’s Authorized Representative(s)/Contacts:
 
Invoices to Customer to be sent to:
 
Notices, if to Customer, to be sent to:
 
El Pollo Loco IT:
 
Notices, if to El Pollo Loco IT, to be sent to:
 
Term Commencement Date:
 
Term Expiration Date:
Upon expiration of the Franchise Agreement(s), unless sooner terminated as
provided by the Franchise Agreement(s)
Service Level Description
See Attached EPL IT Standard Platinum Service Description
Annual Fees:
See Attached Franchise Support Options
Special Terms:
See Website

The authorized representatives of Customer and El Pollo Loco, intending to be
legally bound, agree to the terms and conditions of this IT Support Services
Agreement (“Agreement”), including without limitation documents incorporated by
reference, as of the Effective Date.


El Pollo Loco IT: 
El Pollo Loco, Inc., a Delaware corporation
 
Customer:
___________________, a _________
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:




Date:
 
 
Date:
 





TERMS AND CONDITIONS


1.Performance. El Pollo Loco Informational Technology (“EPL IT”) shall make
available to Customer certain operations support services for the Service Level
designated on the first page of this Agreement (“Services”) based on EPL IT’s
standard description of services for such Service Level in accordance with the
terms and conditions of this Agreement. The Services are limited to the standard
EPL franchise store configuration unless otherwise agreed upon in writing by EPL
IT (“Standard Store Configuration”). The Services are limited to those listed in
the Services Descriptions in this Agreement and will be performed for the stated
pricing. EPL IT shall perform additional services as detailed and mutually
agreed to by the Parties upon additional payment by Customer, Services will be
performed during EPL IT’s normal business hours as listed in the Services
Descriptions. EPL IT reserves the right to restrict access to the Services
during periods of routine back-up, maintenance, scheduled downtime and other
activities outside such normal business hours. Information relevant to Services
may be posted on the EPL internal Customer website (“Website”). Information in
the Website or other EPL documents, may be changed or updated without notice.
EPL may also make improvements and/or changes in the Services or pricing at any
time without notice.


2.Customer Obligations. As a condition precedent to EPL IT performing its
obligations hereunder, and in addition to Customer's other obligations as set
forth in EPL IT’s standard description of services for the applicable Service
Level, Customer shall timely provide the following at no charge to EPL IT: (a)
access to and use of reasonable working space, facilities and utilities, (b) any
information, software, equipment, data and/or documentation (collectively,
“Data”) that EPL IT reasonably requests from Customer that is necessary for EPL
IT to properly perform its obligations hereunder; and (c) all components in the
Standard Store Configuration and all updates, enhancements, upgrades and
replacements thereto recommended or otherwise identified in writing by EPL IT.
Customer represents to EPL IT that it has the right to grant EPL IT access to
such facilities and Data for the performance of the Services. Such Data shall be
kept confidential by EPL IT in accordance with Section 4. In the event that
there are any delays by Customer in the timely providing of facilities, access,
Data, or the Standard Store Configuration or there are errors or inaccuracies in
the Data or the Standard Store Configuration provided, and such delays, errors
or inaccuracies require additions, corrections or modifications related to EPL
IT's performance hereunder, then any costs associated therewith shall be the
responsibility of Customer, and EPL IT shall be entitled to appropriate
adjustments. Customer shall designate two points of contact who shall be the
only people to make inquiries to EPL IT under this Agreement, as set forth on
the first page of this Agreement. Each Customer contact must possess, or at
Customer’s expense acquire the necessary familiarity, expertise and training on
the Standard Store Configuration with direction by EPL IT. Prior to requesting
support, Customer will comply with all published operating and troubleshooting
procedures for the components of the Standard Store Configuration and, if such
efforts are unsuccessful in eliminating the malfunction, Customer shall promptly
notify EPL IT of any problems discovered in the operation of the Standard Store
Configuration. Customer must identify the Franchise Store Number when accessing
the Services. Customer must cooperate with EPL IT to maintain a site activity
log. Customer will perform routine preventive maintenance and cleaning of the
Standard Store Configuration Customer shall be solely responsible for the
accuracy of all Data collected and submitted to third party suppliers for credit
card processing. Customer shall comply with such reasonable policies, procedures
and rules relating to the Services as EPL IT may from time to time publish on
its Website or designate in writing to Customer. Customer shall educate and
train their restaurant managers in how to run their point of sales. Customer
will ensure that all third parties, including its employees or contractors,
using the Services or any components of Customer’s Standard Store Configuration
abide by Customer’s obligations under this Agreement in their use thereof. Any
act or omission of any third party related to Customer’s obligations hereunder
or the use of any Services, Reports or Standard Store Configuration shall be
deemed to be the act or omission of Customer for all purposes whether or not
Customer had knowledge of or had authorized such act or omission.


3.Price and Payment Terms. In consideration for the Services performed pursuant
to this Agreement, Customer shall pay EPL IT based upon the fees specified on
the first page of this Agreement (“Fees”) and any Other Fees as defined below.
EPL IT reserves the right to increase the Fees at any time, which would take
effect upon the first day of the following month by providing Customer with
thirty (30) days prior written notice setting forth the adjustment to the Fees.
EPL IT shall automatically debit Fees from Customer’s account via ACH funds
transfer in accordance with the terms indicated on the first page of this
Agreement. The first installment is due and payable on the first day of this
Agreement. Subsequent payments or account ACH funds transfers will be made
according to the schedule specified under the terms indicated on the first page
of this Agreement. Customer shall reimburse EPL IT the following fees
collectively defined as (“Other Fees”) should they be incurred by Customer: (a)
any reasonable and properly documented out-of-pocket travel and living expenses
incurred by EPL IT personnel during their performance of the Services; (b) any
reasonable and properly documented services and/or equipment, which EPL IT, or
their designated representative, determines, as its sole and absolute right, to
be outside the scope of the Services including, but is not limited to, (i)
software license fees, (ii) software updates, (iii) hardware updates associated
with software updates, (iv) onsite services, (v) consulting services, (vi)
equipment and any associated shipping and handling charges incurred by EPL IT;
and (c) the Professional service rates described under Complete I.T. Operations
Support plus materials charges incurred in the performance of such services or
if an outside designated representative is used, at the rate they charge plus
materials charges incurred in the performance of such services. Invoices for
Other Fees shall be submitted to Customer by EPL IT on a per incident basis.
Customer may not withhold or set off any amounts due. EPL IT shall automatically
direct debit Other Fees from Customer’s account via ACH funds transfer upon
advance written notice via electronic mail to Customer. All sums payable to EPL
IT shall be made in United States dollars and due ten (10) days from the date of
EPL IT's invoice should EPL IT be unable to direct debit Fees from Customer’s
account via ACH funds transfer. All amounts past due shall accrue interest from
their due dates at the rate of one and one-half percent (1.5%) per month or the
maximum percentage allowable by law (whichever is less). All amounts due
(including the Fees) do not include any federal, state or local sales, use or
excise taxes or other charges assessed against or payable by EPL IT in
connection with this Agreement, and Customer shall pay to EPL IT the amount of
any such taxes that EPL IT may be required to pay on account of its performance
under this Agreement except for any franchise tax or tax based upon EPL IT's net
income or personal property. EPL IT reserves the right to cease performance and
assert appropriate liens if all amounts are not paid in full when due.
 
4.Confidential & Proprietary Information. Each party shall maintain in strict
confidence, and not disclose or distribute to any third person any Confidential
Information of the other party for a period of three (3) years from the date of
disclosure (except with respect to trade secrets, which shall be kept
confidential until no longer qualifying as a trade secret). “Confidential
Information” shall mean the information disclosed by either party pursuant to
this Agreement that is (a) stamped or otherwise marked as being confidential by
the disclosing party, (b) if disclosed in oral form, identified as confidential
at the time of oral disclosure and is summarized by the disclosing party in a
written memorandum marked as confidential and delivered within ten (10) business
days after such disclosure, or (c) of such a nature as to put a reasonable party
on notice as to the confidentiality of the information disclosed. Confidential
Information does not include any information that: (i) entered the public domain
through no fault of the receiving party; (ii) is rightfully received by the
receiving party from a third party without similar non-disclosure obligations;
(iii) is already known to the receiving party prior to disclosure by the
disclosing party; (iv) is independently developed by the receiving party without
reference to the Confidential Information of the disclosing party, or (v) is
required to be disclosed by law, provided that the party intending to make such
required disclosure shall promptly notify the other party of such intended
disclosure in order to allow such party to seek a protective order or other
remedy. The obligations set forth above in this Section shall not affect EPL
IT's ownership of Inventions (as defined in Section 5) and all intellectual
property rights therein, or EPL IT's full exercise of those Inventions and
intellectual property rights, so long as EPL IT does not disclose Customer's
Confidential Information. All Inventions shall constitute EPL IT’s Confidential
Information.


5.Proprietary Rights. EPL IT or its subcontractors or suppliers, as applicable,
retain sole ownership of all designs, engineering details, data, methodologies,
ideas, concepts, discoveries, inventions, improvements, works of authorship,
technology or information. and all enhancements, modifications and derivative
works thereof (collectively, “Inventions”), and all intellectual property rights
therein, used or created by EPL IT or such subcontractors in the performance of
the Services, and shall have the exclusive right to determine how to protect the
Inventions. Reports or other work product delivered by EPL IT to Customer under
this Agreement are provided to Customer with Limited Rights. “Reports” means the
written reports or work product specifically produced by EPL IT in performing
the Services and specified to be an item delivered to Customer. “Limited Rights”
means the right of Customer to use the Reports in operating Customer’s Standard
Store Configuration for Customer’s own internal business purposes only, but in
no event the right to make copies, modifications, enhancements or derivative
works thereof or resell, distribute, exploit or sublicense such Reports or any
portion thereof. EPL IT retains for itself, its parent company, affiliates and
subsidiaries, the right to retain and make copies of the Reports and to make use
of the contents thereof for its and their business use and, as to any portion of
such contents that is not Customer’s Confidential Information, to make use
thereof for any purpose, whether internal or otherwise.


6.Limited Warranty. EPL IT warrants to Customer only that: (i) for a period of
thirty (30) days from the date of completion of its performance of a particular
task under the Services, the particular task will be performed in a good and
workmanlike manner consistent with standard industry practices employed by
persons knowledgeable in the field of computers and within the limits of the
technology embodied in the Standard Store Configuration; and (ii) for a period
of thirty (30) days from the date of delivery of a particular Report, that
Report will be free from material defects in workmanship and materials, and will
conform in all material respects to the applicable descriptions or
specifications provided by EPL IT to Customer In the event of a breach by EPL IT
of the foregoing warranty of which Customer notifies EPL IT in writing during
the warranty period, EPL IT's sole obligation and Customer’s exclusive remedy
shall be for EPL IT to use commercially reasonable efforts to re-perform the
task or to correct the portion of the Report that does not conform to such
warranty. In the event EPL IT is unable to re-perform such task or to make such
corrections, as applicable, the sole remedy of Customer and EPL IT' sole
obligation shall be to recover the compensation actually paid to EPL IT for the
Service or the Report giving rise to such warranty failure. This limited
warranty with respect to any Services or Reports shall be voided in the event
Customer: (i) makes additions to, alters, modifies, enhances, changes, repairs
or disassembles or reverse engineers the Standard Store Configuration, or fails
to maintain the Standard Store Configuration (or any component thereof or any
equipment or facilities upon which such component depends) in good working order
or the environmental conditions within the operating range specified by the
manufacturer of the components in the Standard Software Configuration or EPL IT;
(ii) uses the Standard Store Configuration or any Report in a manner for which
it was not designed, or in an incompatible operating environment; or (iii)
mishandles, abuses, misuses or damages the Standard Store Configuration. THE
LIMITED WARRANTY STATED IN THIS SECTION AND THE REMEDIES FOR A FAILURE OR BREACH
OF SUCH LIMITED WARRANTY ARE EXCLUSIVE. THEY ARE GIVEN TO CUSTOMER IN LIEU OF
ALL OTHER WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ACCURACY, QUIET ENJOYMENT, NON-INFRINGEMENT, OR
COURSE OF PERFORMANCE OR DEALING, WHICH EPL IT SPECIFICALLY DISCLAIMS.


7.Limitation of Damages. IN NO EVENT SHALL EPL IT (OR ITS SUPPLIERS) BE LIABLE
TO CUSTOMER FOR LOST PROFITS, LOSS OR INTERRUPTION OF BUSINESS, LOSS OF DATA OR
ANY SPECIAL, INCIDENTAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES,
HOWEVER CAUSED, AND WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
ANY OTHER THEORY OF LIABILITY. THE FOREGOING LIMITATION SHALL APPLY EVEN IF EPL
IT (OR ITS SUPPLIERS) KNOW OR HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE AND NOTWITHSTANDING ANY FAILURE OR ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY PROVIDED FOR HEREIN. EXCEPT IN RESPECT OF INJURY TO OR DEATH OF ANY
PERSON RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF EPL IT, ITS
EMPLOYEES, AGENTS OR SUBCONTRACTORS (FOR WHICH NO LIMIT APPLIES), IN NO EVENT
WILL EPL IT'S ENTIRE LIABILITY UNDER THIS AGREEMENT EXCEED THE GREATER OF (A)
THE FEES PAID TO EPL IT FOR THE AFFECTED SERVICE OR REPORT UNDER THIS AGREEMENT
OR (B) $5,000.00. IN NO EVENT SHALL EPL IT HAVE ANY LIABILITY FOR ANY COMPONENT
OF THE STANDARD STORE CONFIGURATION (AS DESCRIBED IN THE EPL IT STANDARD
SERVICES DESCRIPTION). IN ADDITION, EPL IT SHALL NOT BE LIABLE UNDER ANY CLAIM
BROUGHT UNDER ANY THEORY OF LAW THAT AROSE MORE THAN ONE (1) YEAR PRIOR TO THE
INSTITUTION OF SUIT THEREON. EPL IT SHALL NOT BE LIABLE FOR ANY LOSS OR DAMAGE
CAUSED BY DELAY IN FURNISHING ANY COMPONENT OF THE STANDARD NETWORK OPERATING
ENVIRONMENT, ANY REPORTS, ANY SERVICES, OR ANY OTHER PERFORMANCE UNDER OR
PURSUANT TO THIS AGREEMENT. EACH PARTY ACKNOWLEDGES AND AGREES THAT THE
FOREGOING LIMITATIONS ON LIABILITY ARE ESSENTIAL ELEMENTS OF THE BASIS OF THE
BARGAIN BETWEEN THE PARTIES AND THAT IN THE ABSENCE OF SUCH LIMITATIONS, THE
MATERIAL AND ECONOMIC TERMS OF THIS AGREEMENT WOULD BE SUBSTANTIALLY DIFFERENT.


8.Term & Termination. This Agreement shall commence on the term commencement
date set forth above and continue in effect through the expiration of the
Franchise Agreement(s) or the earlier termination of the Franchise Agreement(s)
listed on Exhibit “A” attached hereto and incorporated herein by reference.


9.Default. If any material breach of this Agreement continues uncorrected for
more than thirty (30) days after written notice from the aggrieved party
describing the breach, the aggrieved party shall be entitled to declare a
default, suspend performance, terminate this Agreement, and pursue any and all
other remedies available at law or equity, except as specifically limited
elsewhere in this Agreement.


10.Notices. Notices, authorizations and other official communications under this
Agreement shall be transmitted in writing by prepaid United States certified
mail, return receipt requested, or overnight receipted courier, to EPL IT, at
the address and attention of the person set forth on the first page of this
Agreement for EPL IT and to Customer, to the billing address and attention of
the person set forth on the first page of this Agreement for Customer. Any
notice given pursuant to this Section shall be deemed to have been received, in
the case of certified mail, on the date of receipt as evidenced by the U.S.
Postal Service return receipt card, and, in the case of overnight courier, on
the next business day after sending, unless documented otherwise by recipient.
All notices must be in the English language.


11.Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party, in whole or in part, without the
prior written consent of the other party, such consent not to be unreasonably
withheld. Notwithstanding the preceding sentence, either party may assign this
Agreement to its parent company or another affiliated company without the
consent of the other party but upon written notice to the other party; provided
that the successor unconditionally agrees in writing to be bound by the terms
and conditions of this Agreement.


12.Subcontracting. EPL IT reserves the right to subcontract such portions of the
Services to subcontractors of EPL IT's choice as it deems appropriate, provided
that no such subcontract shall relieve EPL IT of primary responsibility for
performance of such Services.


13.Reserved Rights. EPL IT’s service offerings are continually evolving.
Accordingly, EPL IT reserves the right to make service substitutions and
modifications and to modify or amend its standard description of services for
each Service Level at any time by publication including posting on its Website
or written notice to Customer. All Services will be delivered in English. EPL IT
reserves the rights to charge Customer if dispatch is required, or if the
restaurant support center receives excessive training calls as described under
Franchise Support Options – Fee Schedule.


14.Indemnification. Each party shall indemnify, defend and hold harmless the
other with respect to any third party claim alleging bodily injury, including
death, or damage to tangible property, to the extent such injury or damage is
caused by the gross negligence or willful misconduct of the indemnifying party.
Customer shall indemnify, defend and hold harmless EPL IT, at Customer’s
expense, from and against any action brought against EPL IT by a third party, to
the extent that such action is based on a claim relating to Customer’s Standard
Store Configuration, Data or the performance of Services hereunder. A condition
precedent to any obligation of a party to indemnify shall be for the other party
to promptly advise in writing the indemnifying party of the claim and turn over
its defense. The party being indemnified must cooperate in the defense or
settlement of the claim, but the indemnifying party shall have sole control over
the defense or settlement. If the defense is properly and timely tendered to the
indemnifying party, then the indemnifying party must pay all litigation costs,
reasonable attorney's fees, settlement payments agreed to by the indemnifying
party and any damages finally awarded by a court; provided, however, that this
shall not be construed to require the indemnifying party to reimburse attorney's
fees or related costs that the indemnified party incurs either to fulfill its
obligation to cooperate, or to monitor litigation being defended by the
indemnifying party.


15.Independent Contractor. Nothing in this Agreement shall be interpreted or
construed so as to create any relationship between the parties other than that
of independent contracting entities. Neither party shall be authorized to
obligate, bind or act in the name of the other party, except to the extent EPL
IT is expressly authorized to do so in this Agreement.


16.Non-Solicitation. Customer shall not solicit or otherwise seek, directly or
indirectly, to induce any of EPL IT’s employees or contractors to work for
Customer for a period of one (1) year after the employee or contractor ceases to
be employed or otherwise utilized by EPL IT or one (1) year after the
termination of this Agreement, whichever is greater. Prohibited solicitation
includes, but is not limited to, the direct solicitation of any individual or
contracting with a third party to intentionally solicit an individual covered by
this Section.


17.Similar Services. Customer acknowledges that EPL IT is free to offer services
or work product similar to the Services or Reports to other EPL IT customers or
third parties without restriction or royalty to Customer.


18.Applicable Law. The rights and obligations of the parties and all
interpretations and performance of this Agreement shall be governed in all
respects by the laws of the State of California except for its rules with
respect to the conflict of laws.


19.Force Majeure. In no event shall either party have any liability for failure
to comply with this Agreement if such failure results from the occurrence of any
contingency beyond the reasonable control of the party and which delays,
interrupts or prevents such party from performing its obligations under this
Agreement, including, without limitation, strike or other labor disturbance or
shortage, riot, theft, flood, lightning, storm, any act of God, power failure,
war, delays or failure of third party equipment, software or service suppliers,
national emergency, interference by any government or governmental agency,
embargo or seizure. The party affected by a force majeure event shall give
notice thereof to the other party within ten days following the occurrence
thereof and shall apprise the other party of the probable extent to which the
affected party will be unable to perform or will be delayed in performing its
obligations hereunder. The affected party shall exercise due diligence to
eliminate or remedy the force majeure cause and shall give the other party
prompt notice when that has been accomplished. Except as provided herein, if
performance of this Agreement by either party is delayed, interrupted or
prevented by reason of any event of force majeure, both parties shall be excused
from performing hereunder while and to the extent that the force majeure
condition exists after which the parties’ performance shall be resumed.


20.Waiver. Failure by either party to require performance by the other party or
to claim a breach of any provision of this Agreement will not be construed as a
waiver of any right accruing hereunder or of any subsequent breach, and will not
affect the effectiveness of this Agreement or any part hereof, or prejudice
either party regarding any subsequent action.


21.Invalidity. If any provision of this Agreement is held invalid, the remaining
provisions shall continue in full force and effect and the parties shall
substitute for the invalid provision a valid provision which most closely
approximates the economic effect and intent of the invalid provision.


22.Attorneys’ Fees. In any dispute or litigation between the parties, the
prevailing party shall be entitled to reasonable attorneys’ fees and all costs
of proceedings incurred in enforcing this Agreement.


23.Entire Agreement. This Agreement constitutes the entire agreement between EPL
IT and Customer with respect to the subject matter hereof and supersedes all
previous negotiations, proposals, commitments, writings, advertisements,
publications and understandings of any nature and in any manner whatsoever
relating thereto, but does not amend or supersede any Franchise Agreement
between EPL and Customer. No agent, employee or representative of EPL IT has any
authority to bind EPL IT to any affirmation, representation, or warranty
concerning the Services and unless such affirmation, representation or warranty
is specifically included within this Agreement, it shall not be enforceable by
Customer or any assignee or sublicensee of Customer. Any terms and conditions on
any Customer purchase order form or other document issued by Customer to
implement this Agreement that are in addition to or in conflict with the terms
and conditions of this Agreement shall be null and void, even if acknowledged in
writing by EPL IT. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument, and facsimile or electronic signature shall be
treated as originals.


EPL IT STANDARD SERVICES DESCRIPTIONS
(Date: March 26, 2019)


For a current/updated EPL IT Standard Services Descriptions, click on:
ex1015_image3a01.gif [ex1015_image3a01.gif]


Platinum Service Descriptions
Unlimited number of calls per month per store
Standard Store Configuration includes:
•
Back of house system

•
Two front counter POS terminals with receipt printers

•
Two drive thru POS terminals with receipt printer

•
Four KDS systems (four monitors and four controllers)

•
BROADBAND Wide Area Network connection, router and firewall

•
All local area network components including equipment rack, UPS, patch panel,
patch cords, cabling infrastructure and data jacks

•
Normal Business Hours are 8:00 A.M. to 5:00 P.M., Pacific Time Monday through
Friday excluding EPL IT’s normal published holidays and schedule downtimes for
maintenance and support*

•
Backup internet

•
WIFI (Consumer/Guest and Internal)

•
Android Tablet (e.g., Samsung Galaxy Tab A)

•
Optional - Three (3) digital menu boards (three (3) panels and three (3)
controllers)





COMPLETE I.T. OPERATIONS SUPPORT


Hardware Service and Support:


Restaurant POS Equipment: Helpdesk will initiate advance depot repair and/or
replacement for all POS hardware, including back of house server, KDS system,
front of house terminals and cash drawers, receipt printers, network switch,
UPS, (digital menu boards and controllers if requested by Customer) and line
conditioners will be supported through an approved depot partner. Customer may
enroll in the depot warranty program offered. Customer must notify EPL IT in
writing at least 30 days prior to any changes in hardware support agreements
Customer has established. Equipment replaced via our current approved depot
partner “Washburn” is covered against breakage for 90 days after replacement
depot processing. Customer is responsible for all costs associated with depot or
any other hardware provider. All depot payments are processed directly to
Customer accounts setup with the depot company directly. Customer may opt to
maintain hardware support agreements with Micros or any other hardware provider
at their own discretion. The EPL helpdesk will support full dispatch and
implementation management of Customer that opt into the Washburn depot program.
The EPL helpdesk will NOT support any hardware related issues for Customers that
are not using an approved depot partner.


Software Service and Support includes:
•
Micros Enterprise Management, currently version 5.7

•
Patching of installed MyEpl.Net Web Based Portal

•
Patching of critical security updates for installed operating system, currently
version Windows 10 Professional

•
Current updates on antivirus software

•
Current updates on anti-malware software

•
Endpoint DLP (data loss protection) which includes white listing

•
Software disaster recovery tool

•
Proactive monitoring via EPL Alerts program

•
LMS (EDUonGO learning management solution)

•
WIFI Cloud Management / Consumer WIFI

•
Digital Menu Board management / price integration



Credit Card Processing includes:
•
Acceptance of Visa, MasterCard, American Express and Discover

•
Secure high speed credit card authorization as primary

•
Secure low speed credit card authorization as backup

•
NFC Payments (Apple Pay/Android Pay/Samsung Pay)

•
Gift card Processing



Payment Card Industry (“PCI”) Program includes:
•
Educating EPL Franchisees about cardholder data security, the Payment Card
Industry (“PCI”) Data Security Standard (“DSS”) and PCI DSS compliance

•
Providing Automated Quarterly Network Scanning of stores for potential security
issues.

•
Executing a compliance strategy that helps to:

o
Eliminate the storage of prohibited data

o
Protect stored data

o
Secure the merchant network environment via compliance with the PCI DSS

o
Identify the payment applications used and ensures merchants use or switch to
Payment Application (“PA”) that comply with the PA-DSS

•
Tracking and reporting on the program’s progress each month



Firewall Service and Support includes:
•
Repair and/or replacement cost of firewall

•
Software maintenance on firewall

•
Remote monitoring of up/down state

•
Latest security updates to prevent unauthorized intrusion attacks

•
Quarterly PCI Scanning

•
WIFI Firewall / SSID Configuration



Broadband WAN Service and Support includes:
•
High speed access to all credit card processing

•
High speed access to MyEpl.net Portal

•
Does not include unrestricted Internet access

•
24x7 active monitoring and alerting



Helpdesk includes:
•
7:00 am to 12:00 am** Helpdesk via a toll free number 1-888-POLLO-IT

•
Single point of contact for hardware and cabling dispatch

•
Menu changes***

•
Pricing adjustments***

•
Full portal support

•
WAN troubleshooting and support

•
Support on all IT and POS issues



MyEpl.Net Portal Service and Support includes:
•
Access to standard corporate reporting

•
Near real time sales performance data for all stores



Professional Service includes:
•
Any service outside of the scoop of this Agreement will be billing at the
following rates:

•
Helpdesk rate $60 per hour

•
Networking rate $120 per hour

•
Development rate $120 per hour



* Business hours are subject to change
** Helpdesk hours are subject to change
*** Does not include Tax changes. Customer acknowledges and agrees that the data
entered by EPL IT is on behalf of Customer. Customer acknowledges and agrees
that it is their responsibility to verify the accuracy of the data inputted by
EPL IT and also to maintain and update the data as needed. Any maintenance
and/or updates Customer wishes EPL IT to perform must be communicated to EPL IT
in writing in order for EPL IT to perform the maintenance and/or updates.


Franchise Support Options – Fee Schedule*
Service Description
Annual Cost*
Monthly
Cost*
Platinum Support Option
Payable to:
Quarterly PCI Scanning
$300**
$25**
Yes
EPL
Unlimited Number of Calls for Helpdesk Support including Credit Card Support
$2,004
$167
Yes
EPL
MyEpl.Net
$600
$50
Yes
EPL
Backup Internet (3G or LTE)
$300
$25
Yes
EPL
Network Management Fee
$300
$25
Yes
EPL
Mobile Device Management (Per Tablet)
$36
$3
Yes
EPL
WIFI Controller (2 Access Points)
$135
$11.25
Yes
EPL
Learning Management Platform
$228
$19
Yes
EPL
Monthly Cost per Store 1
 
$325.25
 
 
Broadband WAN 2
$1,188
$99
Yes
EPL
Digital Menu Board 3
$672
$56
Yes
EPL
Kiosk Software 4
$1,920
$160
Yes
EPL
Beyond Software 5
$720
$60
Yes
EPL
Oracle Micros POS Software Support 6
Up to $1,000
n/a
n/a
EPL



NOTE: Mixed services not allowed. All service levels must be the same for all
stores per Franchisee.


*All fees listed in this Fee Schedule may change depending on vendor price
changes.


**The Annual Cost/Monthly Cost listed for Complete Firewall Service and Support
and Quarterly PCI Scanning. However, this fee may range up to $20 depending on
vendor price increases. There may be additional charges if any remediation is
required.


1 Monthly rate based on standard store configuration. Support cost for
non-standard configuration subject to change, based on actual hardware deployed.


2 BROADBAND service cost is approximate and subject to increase if 2Mx1M
Broadband is not available. Services subject to additional costs are wireless
broadband, business class cable, and Fractional or full T1. These costs are
pass-through costs from the EPL approved broadband provider. The costs may
actually be different than the amount shown due to price changes by vendor.


3 Optional Digital Menu Board fees are determined by the count of digital menu
panels. Each digital menu/preview board carries a vendor fee of $14 per panel.
The costs may actually be different than the amount shown due to price changes
by vendor and depending on the number of panels used.


4 Optional Kiosk Software fees are $160 per month per restaurant location for
application hosting and a $400 one time setup fee per restaurant location. The
costs may actually be different than the amount shown due to price changes by
vendor and price tiers based on the total count of system wide installations.


5 Beyond Software fees are $60 per month per restaurant location for application
hosting and support. The fees will increase to $75 per month on the third
anniversary of the commencement of the contract between EPL and Peachworks
(“Contract”); $90 per month on the fourth anniversary of the commencement of the
Contract and $110 per month on the fifth anniversary of the commencement of the
Contract. Peachworks offers inventory, ordering, temperature line checks, log
scheduling, and reports. The costs may actually be different than the amount
shown due to price changes by vendor.


6 This annual fee of up to $1,000.00 is for Oracle Micros POS Software Support
which is required to be able to receive Micros software updates.






EXHIBIT 8: GENERAL RELEASE


This General Release (“General Release”) is made effective _________________,
20__, by the undersigned, ____________________________________, a
_______________ (referred herein after as the “Franchisee”).


In consideration of El Pollo Loco, Inc., a Delaware corporation (“Franchisor”):
__________________________________; and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, Franchisee hereby
waives, releases, and forever discharges Franchisor, and all Franchisor’s
affiliates, and all the respective directors, officers, employees, attorneys,
representatives and agents of said corporations, as well as parent corporations,
subsidiaries, affiliates and any other legal entities which it owns or controls,
individually or jointly, from any and all obligations, liabilities, claims,
demands, actions and causes of action in law or in equity of whatsoever kind or
nature arising prior to and including the date hereof, which Franchisee now has
or may hereafter have by reason of any act, omission, event, deed or course of
action having taken place, or which should have taken place, or on account of or
arising out of any claimed violation of the Franchise Agreement, any claim for
breach of any other express or implied agreement, claim for breach of any
implied violation of the covenant of good faith and fair dealing or any other
claims which relate or refer in any way to the relationship between Franchisor
and Franchisee which arises on or before the date hereof insofar as said claims
relate to the Franchise Agreement or any other agreement between Franchisee and
Franchisor, any claim arising under or alleged violation of the California
Franchise Relations Act, any Federal antitrust law or State antitrust law except
as prohibited by law.


This General Release extends to claims arising from representations made by the
Franchisor in the Franchise Disclosure Document except as prohibited by law.
Furthermore, it is expressly acknowledged by each of the undersigned that any
and all rights granted under Section 1542 of the California Civil Code are
hereby expressly waived. Such statute reads as follows:


“Section 1542.
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected the settlement with the debtor.”


Releasors voluntarily waive all benefits and protections of Civil Code Section
1542, and any comparable law, and intend the release above to apply to known and
unknown claims alike.


This General Release may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute a single
instrument. A signature on this General Release transmitted via facsimile or
electronic mail shall be considered an original for all purposes hereunder.


IN WITNESS WHEREOF each of the parties either personally or through its duly
authorized signatory, as applicable, has executed this General Release effective
as of the date(s) written below.


FRANCHISEE:


If an entity:
___________________, a ______________
By:
 
Name:
 
Title:
 
Date:
 





If an individual:
________________________, an Individual
By:
 
Name:
 
Title:
An Individual
Date:
 







EXHIBIT 9: CONSENT TO AND ASSIGNMENT OF FRANCHISE RIGHTS


A: To be Used for a Change of Ownership Interests in Franchisee


This Consent to and Assignment of Franchise Rights (the "Consent Agreement") is
made as of this day of ____________, 20___ by and between EL POLLO LOCO, INC., a
Delaware corporation (“Franchisor”), ________________________, a ___________
(the "Assignor") and ________________________, a _________ (the "Assignee").


RECITALS


A.    Franchisor and Assignor are parties to that certain Franchise Agreement
dated _________________________ (the "Franchise Agreement") pertaining to the
operation of the El Pollo Loco restaurant located at _____________________ (the
"Restaurant").


B.    Assignor desires to assign all of his title, rights, privileges and
interests and obligations under the Franchise Agreement to Assignee and to sell,
transfer, and convey all of his title, rights, privileges, and interests to the
Assets of the Restaurant to Assignee, all in accordance with the assignment
provisions of the Franchise Agreement.


C.    The Franchise Agreement requires that Assignor first obtain written
consent of Franchisor before undertaking any assignment of the Franchise
Agreement or sale of the assets of the Restaurant.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.Recitals A through C above are incorporated herein and by this reference made
a part of this Consent Agreement.


2.Subject to the terms and conditions set forth herein, and upon the payment to
Franchisor of a transfer fee of __________________ Dollars ($____,000.00),
Franchisor does hereby consent to the assignment by Assignor to Assignee of all
of Assignor's rights, privileges, interests, and obligations under the Franchise
Agreement.


3.Assignee shall execute the current form of Franchise Agreement (the "Current
Franchise Agreement") for a term which coincides with the initial term of the
Franchise Agreement and for which there shall be no initial franchise fee; and
Assignee covenants, warrants and agrees that, as of the date hereof, all of the
obligations, liabilities and provisions of the Current Franchise Agreement shall
be fully performed and complied with by Assignee in its capacity as "Franchisee"
under the Current Franchise Agreement, including, but not limited to, payment in
full of all obligations to Franchisor and to third parties arising from the
existence, operation, or maintenance of the Restaurant.


4.If there are remodel requirements the following language will be used:
“Assignee covenants, warrants and agree that the required reimage and/or remodel
requirements, will be completed to the satisfaction of Franchisor no later than
ninety (90) days after the date of transfer of the Restaurant operation from
Assignor to Assignee ("Changeover Date"). Assignee agrees that such required
reimage and/or remodel requirements will not be considered complete until
Franchisor has agreed to the final completion in writing. Should the required
reimage and/or remodel of the Restaurant not be completed to Franchisor’s
satisfaction, then Franchisor may terminate the Current Franchise Agreement
under Section 18, entitled Default and Termination”. If there are no remodel
requirements the above language will be replaced with: “Franchisor acknowledges
and agrees that as of the date of this Consent Agreement there are no remodel
requirements to be completed prior to the transfer of the Restaurant from
Assignor to Assignee.”


5.Assignee acknowledges and warrants:


a.    that the Current Franchise Agreement and any related franchise disclosure
documents, manuals, lists, forms and other documents previously transmitted to
Assignee have been fully read and understood;


b.    that Assignee is knowledgeable and experienced in regard to the operation
of an El Pollo Loco restaurant and the Franchisor operating system;


c.    that Assignee agrees to undertake, in accordance with the terms of the
Current Franchise Agreement, such training as Franchisor may deem appropriate in
connection with the operation and maintenance of the Restaurant;


d.    that Assignee is fully aware that the initial term of the Current
Franchise Agreement will expire on _____________________, and has no renewal
option periods and the Current Franchise Agreement does not grant Assignee any
territorial right or licenses, exclusive or otherwise; and


e.    that as of the date of this Consent Agreement, the ownership interest in
Assignee is divided as follows:
(i) ____________ - ____%
(ii) ____________ - ____%


f.    that Assignee has conducted an independent study of the Restaurant,
including consideration of any sales, profits or earnings figures that may have
been made available to Assignee by or on behalf of Assignor, and in entering
into this Agreement, Assignee relies solely upon such independent knowledge and
in no respect has Assignee relied upon any representation, statement,
endorsement or promise, either oral or written, by or on behalf of Franchisor.


6.Release.


a.    In consideration of the consent by Franchisor granted herein, Assignor and
Assignee (collectively “Releasors”) do each hereby waive, release and forever
discharge Franchisor, and all of Franchisor's affiliates, and all the respective
directors, officers, employees, attorneys, representatives, and agents of said
corporations, as well as parent corporations, subsidiaries, affiliates and any
other legal entities which it owns or controls, individually or jointly, from
any and all obligations, liabilities, claims, demands, actions and causes of
action in law or in equity of whatsoever kind or nature arising prior to and
including the date hereof, which Releasors now have or may hereafter have by
reason of any act, omission, event, deed or course of action having taken place,
or which should have taken place, or on account of or arising out of any claimed
violation of the Franchise Agreement or the Current Franchise Agreement, any
claim for breach of any other express or implied agreement, claim for breach of
any implied violation of the covenant of good faith and fair dealing or any
other claims which relate or refer in any way to the relationship between
Franchisor and Assignee or Franchisor and Assignor or Assignor and Assignee
which arises on or before the date hereof insofar as said claims relate to the
Franchise Agreement, or the Current Franchise Agreement, or the Consent
Agreement, and to the extent allowed by law, any claim for breach of the
assignment of Assignor's title, rights, privileges, interests, and obligations
under the Franchise Agreement as contemplated in this Consent Agreement, or any
other agreement between Releasors (or any of them) and Franchisor, any claim
arising under or alleged violation of the California Franchise Relations Act,
any Federal antitrust law or State antitrust law except as prohibited by law.


b.    This general release does not extend to claims arising from
representations made by the Franchisor in the Franchise Disclosure Document.
Furthermore, it is expressly acknowledged by each of the undersigned that any
and all rights granted under Section 1542 of the California Civil Code are
hereby expressly waived. Such statute reads as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


c.    Releasors voluntarily waive all benefits and protections of Civil Code
Section 1542, and any comparable law, and intend the release above to apply to
known and unknown claims alike.


7.Assignor and Assignee understand and agree that Assignor shall remain
secondarily liable in the event of any default by the Assignee under the Current
Franchise Agreement, and that by entering into this Consent Agreement, Assignor
and Assignee fully and unconditionally guarantee the Assignee's performance and
compliance in all respects with the obligations, liabilities and provisions
thereunder; provided, however, that this guarantee shall not extend to any
default of non-compliance with the obligations, liabilities, and provisions of
the Current Franchise Agreement by Assignee during any extension of the initial
term of the Current Franchise Agreement. Assignor further understands and agrees
that, to the extent principals of Assignor have personally guaranteed the
performance of Assignor under the terms and conditions of the Current Franchise
Agreement, such personal guarantee shall NOT be modified by this Consent
Agreement and any such guarantors shall not be released from liability of any
kind or nature by the terms of this Consent Agreement. Franchisor agrees that a
copy of any notice of default given to Assignee by Franchisor shall also be
concurrently given to Assignor.


8.Unless Assignee is currently the franchisee of another El Pollo Loco
restaurant, Assignor shall train, at Assignor's expense, Assignee and up to two
(2) of Assignee's managers prior to Assignee's takeover of the operation of the
Restaurant from Assignor, in order to train Assignee in the Franchisor operating
system. Such training must be completed to Franchisor's satisfaction prior to
turning over the running of the Restaurant to Assignee. In the event that
Assignor wishes Franchisor to train Assignee's personnel in the Franchisor
operating system, Assignor shall reimburse Franchisor for the cost of such
training.


9.Assignor agrees to grant permission to Assignee for Assignee to access the
historical sales and transactional information belonging to Assignor as stored
in Assignor’s Point of Sale system (“POS”) prior to the effective date of this
Consent Agreement.


10.Franchisor's consent to the assignment of Assignor's rights and obligations
under the Franchise Agreement and the assets of the Restaurant is expressly
contingent upon Assignor paying and discharging all obligations incurred in
Assignor's operation of the Restaurant prior to the Changeover Date including,
but not limited to, the following:


a.    Any unpaid amounts owed Franchisor under monthly franchise billing
statements for periods up to the Changeover Date which, through __________,
20___ are estimated to be _____________Dollars ($_____) and shall be payable
through escrow, by cashier's check or by direct debit (ACH) to Franchisor. If
the Changeover Date is not ______________, 20___, the estimate should be
adjusted by _____________Dollars ($_____) per diem;


b.    Taxes due or accrued and unpaid, including, but not limited to, the sales
tax on food and consumables sold in the Restaurant;


c.    Any federal, state or local taxes required to be withheld from employees'
salaries and wages; and


d.    Any and all amounts due suppliers and vendors to the Restaurant.


11.Within thirty (30) days following the Changeover Date, Franchisor shall
prepare and submit to Assignor a final accounting for sums due together with a
check for any sums due Assignor or a statement for any sums due Franchisor. In
connection with such accounting, Franchisor shall have the right, without the
obligation, to pay any bills incurred by Assignor prior to the Changeover Date
and to add amounts so paid to amounts charged Assignor in such accounting. As of
the Changeover Date, Assignee shall assume total responsibility for the
operation of, and shall be solely responsible for, any obligations incurred in
connection with the Restaurant prior to the Changeover Date in the event that
such obligations have not been satisfied by Assignor.


12.This Consent Agreement shall inure to the benefit of the successors and
assigns of Franchisor, and to any and all of its affiliates, parents and
subsidiaries, and shall be binding upon the heirs, representatives, successors
and assigns of Assignor and Assignee.


13.Except as modified herein, all the terms and conditions of the Franchise
Agreement shall be unaffected and remain in full force and effect.


14.The parties hereto acknowledge that they have read and fully understand the
provisions of this Consent Agreement and that said provisions constitute a
complete and exclusive expression of its terms and conditions.


15.The parties executing this Consent Agreement on behalf of Assignee or
Assignor hereby represent and warrant that: (a) they have the full power, right
and authority to enter into and execute this Consent Agreement; and (b) those
persons whose signatures are hereinafter evidenced on this Consent Agreement on
behalf of Assignee or Assignors are duly authorized signatories of Assignee or
Assignors, fully empowered to commit and bind Assignee or Assignors to those
certain terms, covenants and conditions set forth herein.


16.If either party is a business organization, the party is duly organized and
qualified to do business in the state and any other applicable jurisdiction
within which the Restaurant is located.


17.This Consent Agreement shall not be binding upon Franchisor unless and until
it shall have been accepted and signed by an authorized officer of Franchisor.


18.This Consent Agreement may be executed in one or more counterparts, each of
which will constitute an original, but all of which together will constitute but
a single document. It shall not be necessary for Franchisor, Assignors and
Assignee to execute the same counterpart(s) of this Consent Agreement for this
Consent Agreement to become effective. A signature on this Consent Agreement
transmitted via facsimile or electronic mail shall be considered an original for
all purposes hereunder.




IN WITNESS WHEREOF, the parties hereto have executed this Consent Agreement as
of the date(s) written below.




FRANCHISOR:
 
ASSIGNOR:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 



ASSIGNEE:
__________________, a ____________
By:
 
Name:
 
Title:
 
Date:
 



B: To be Used for an Entity Change by Franchisee


This Consent to and Assignment of Franchise Rights (the "Consent Agreement") is
made as of this day of ____________, 20___ by and between EL POLLO LOCO, INC., a
Delaware corporation (“Franchisor”), ________________________, a _________ (the
"Assignor") and ___________________, a ________ (the "Assignee").


RECITALS


A.    Franchisor and Assignor are parties to that certain Franchise Agreement
dated _________________________ (the "Franchise Agreement") pertaining to the
operation of the El Pollo Loco restaurant located at _____________________ (the
"Restaurant").


B.    Assignor desires to assign all of his title, rights, privileges and
interests and obligations under the Franchise Agreement to Assignee and to sell,
transfer, and convey all of his title, rights, privileges, and interests to the
Assets of the Restaurant to Assignee, all in accordance with the assignment
provisions of the Franchise Agreement.


C.    The Franchise Agreement requires that Assignor first obtain written
consent of Franchisor before undertaking any assignment of the Franchise
Agreement or sale of the assets of the Restaurant.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.Recitals A through C above are incorporated herein and by this reference made
a part of this Consent Agreement.


2.Subject to the terms and conditions set forth herein, and upon the payment to
Franchisor of an entity fee of Five Hundred Dollars ($500.00) [delete fee
reference if this is Franchisee’s initial entity transfer], Franchisor does
hereby consent to the assignment by Assignor to Assignee of all of Assignor's
rights, privileges, interests, and obligations under the Franchise Agreement.


3.Assignee covenants, warrants and agrees that, as of the date hereof, all of
the obligations, liabilities and provisions of the Franchise Agreement shall be
fully performed and complied with by Assignee in its capacity as "Franchisee"
under the Franchise Agreement, including, but not limited to, payment in full of
all obligations to Franchisor and to third parties arising from the existence,
operation, or maintenance of the Restaurant.


4.Assignee acknowledges and warrants:


a.    that the Franchise Agreement and any related franchise disclosure
documents, manuals, lists, forms and other documents previously transmitted to
Assignee have been fully read and understood;


b.    that Assignee is knowledgeable and experienced in regard to the operation
of an El Pollo Loco restaurant and the Franchisor operating system;


c.    that Assignee is fully aware that the initial term of the Franchise
Agreement will expire on _____________________, and has no renewal option
periods and the Franchise Agreement does not grant Assignee any territorial
right or licenses, exclusive or otherwise; and


d.    that as of the date of this Consent Agreement, the ownership interest in
Assignee is divided as follows:
(i) ____________ - ____%
(ii) ____________ - ____%


5.Release.


a.    In consideration of the consent by Franchisor granted herein, Assignor and
Assignee (collectively “Releasors”) do each hereby waive, release and forever
discharge Franchisor, and all of Franchisor's affiliates, and all the respective
directors, officers, employees, attorneys, representatives, and agents of said
corporations, as well as parent corporations, subsidiaries, affiliates and any
other legal entities which it owns or controls, individually or jointly, from
any and all obligations, liabilities, claims, demands, actions and causes of
action in law or in equity of whatsoever kind or nature arising prior to and
including the date hereof, which Releasors now have or may hereafter have by
reason of any act, omission, event, deed or course of action having taken place,
or which should have taken place, or on account of or arising out of any claimed
violation of the Franchise Agreement or the Current Franchise Agreement, any
claim for breach of any other express or implied agreement, claim for breach of
any implied violation of the covenant of good faith and fair dealing or any
other claims which relate or refer in any way to the relationship between
Franchisor and Assignee or Franchisor and Assignor or Assignor and Assignee
which arises on or before the date hereof insofar as said claims relate to the
Franchise Agreement, or the Current Franchise Agreement, or the Consent
Agreement, and to the extent allowed by law, any claim for breach of the
assignment of Assignor's title, rights, privileges, interests, and obligations
under the Franchise Agreement as contemplated in this Consent Agreement, or any
other agreement between Releasors (or any of them) and Franchisor, any claim
arising under or alleged violation of the California Franchise Relations Act,
any Federal antitrust law or State antitrust law except as prohibited by law.


b.    This general release does not extend to claims arising from
representations made by the Franchisor in the Franchise Disclosure Document.
Furthermore, it is expressly acknowledged by each of the undersigned that any
and all rights granted under Section 1542 of the California Civil Code are
hereby expressly waived. Such statute reads as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


c.    Releasors voluntarily waive all benefits and protections of Civil Code
Section 1542, and any comparable law, and intend the release above to apply to
known and unknown claims alike.


6.Assignor and Assignee understand and agree that Assignor shall remain
secondarily liable in the event of any default by the Assignee under the
Franchise Agreement, and that by entering into this Consent Agreement, Assignor
and Assignee fully and unconditionally guarantee the Assignee's performance and
compliance in all respects with the obligations, liabilities and provisions
thereunder; provided, however, that this guarantee shall not extend to any
default of non-compliance with the obligations, liabilities, and provisions of
the Franchise Agreement by Assignee during any extension of the initial term of
the Franchise Agreement. Assignor further understands and agrees that, to the
extent principals of Assignor have personally guaranteed the performance of
Assignor under the terms and conditions of the Franchise Agreement, such
personal guarantee shall NOT be modified by this Consent Agreement and any such
guarantors shall not be released from liability of any kind or nature by the
terms of this Consent Agreement. Franchisor agrees that a copy of any notice of
default given to Assignee by Franchisor shall also be concurrently given to
Assignor.


7.Assignor agrees to grant permission to Assignee for Assignee to access the
historical sales and transactional information belonging to Assignor as stored
in Assignor’s Point of Sale system (“POS”) prior to the effective date of this
Consent Agreement.


8.Franchisor's consent to the assignment of Assignor's rights and obligations
under the Franchise Agreement and the assets of the Restaurant to Assignee is
expressly contingent upon: (i) Assignor paying and discharging all obligations
incurred in Assignor's operation of the Restaurant prior to the date of transfer
of the Restaurant operation from Assignor to Assignee (“Changeover Date”); and
(ii) Assignee shall assume total responsibility for the operation of, and shall
be solely responsible for, any obligations incurred in connection with the
Restaurant prior to the Changeover Date in the event that such obligations have
not been satisfied by Assignor.


9.This Consent Agreement shall inure to the benefit of the successors and
assigns of Franchisor, and to any and all of its affiliates, parents and
subsidiaries, and shall be binding upon the heirs, representatives, successors
and assigns of Assignor and Assignee.


10.Except as modified herein, all the terms and conditions of the Franchise
Agreement shall be unaffected and remain in full force and effect.


11.The parties hereto acknowledge that they have read and fully understand the
provisions of this Consent Agreement and that said provisions constitute a
complete and exclusive expression of its terms and conditions.


12.The parties executing this Consent Agreement on behalf of Assignee or
Assignor hereby represent and warrant that: (a) they have the full power, right
and authority to enter into and execute this Consent Agreement; and (b) those
persons whose signatures are hereinafter evidenced on this Consent Agreement on
behalf of Assignee or Assignors are duly authorized signatories of Assignee or
Assignors, fully empowered to commit and bind Assignee or Assignors to those
certain terms, covenants and conditions set forth herein.


13.If either party is a business organization, the party is duly organized and
qualified to do business in the state and any other applicable jurisdiction
within which the Restaurant is located.


14.This Consent Agreement shall not be binding upon Franchisor unless and until
it shall have been accepted and signed by authorized officers of Franchisor.


15.This Consent Agreement may be executed in one or more counterparts, each of
which will constitute an original, but all of which together will constitute but
a single document. It shall not be necessary for Franchisor, Assignors and
Assignee to execute the same counterpart(s) of this Consent Agreement for this
Consent Agreement to become effective. A signature on this Consent Agreement
transmitted via facsimile or electronic mail shall be considered an original for
all purposes hereunder.


IN WITNESS WHEREOF, the parties hereto have executed this Consent Agreement as
of the date(s) written below.


FRANCHISOR:
 
ASSIGNOR:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 



ASSIGNEE:
__________________, a ____________
By:
 
Name:
 
Title:
 
Date:
 









EXHIBIT 10: AMENDMENT TO FRANCHISE AGREEMENT TO APPLY DEVELOPMENT FEE




This Amendment to the Franchise Agreement to Apply Development Fee (“Amendment”)
is made on _____________,____ by and among EL POLLO LOCO, INC., a Delaware
corporation (“Franchisor”) and ____________________, an individual
("Franchisee").


RECITALS:
    
A.Franchisor and Franchisee are simultaneously entering into this Amendment to
Franchise Agreement and a Franchise Agreement (“Franchise Agreement”) for an El
Pollo Loco® restaurant located at _____________________________ (“Restaurant”).


B.Franchisor and _________________________ (“Developer”) entered into Franchise
Development Agreement (#_____________) dated ______________ (“Development
Agreement”) for the Territory as set forth on Exhibit A to be developed as set
forth in the Development Schedule as set forth on Exhibit B of the Development
Agreement. Developer is an affiliate of Franchisee.


C.Franchisor and Franchisee wish to modify the terms of the Franchise Agreement
as described in this Amendment.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual promises and covenants of the
parties hereto, the parties agree as follows:


1.Recitals. Franchisor and Franchisee acknowledge and agree with all of the
above listed recitals which are incorporated herein to this Amendment.


2.Application of Development Fee towards the Initial Franchise Fee for the
Franchise Agreement for the Restaurant. Per the Development Agreement, Developer
paid Twenty Thousand Dollars ($20,000) in Development Fees to be applied towards
the Initial Franchise Fee for the Franchise Agreement for the Restaurant
developed under the Development Agreement. This payment has been applied to the
Initial Franchise Fee for this Franchise Agreement. Franchisee will pay the
balance of _______ Thousand Dollars ($_________) in full within thirty (30) days
of delivery of execution copies of this Agreement to Franchisee.


3.Entire Agreement. This Amendment and the Franchise Agreement embody the entire
understanding between Franchisor and Franchisee with respect to the
modifications set forth above, and can be changed only by a writing signed by
Franchisor and Franchisee. Except as modified herein, all the terms and
conditions of the Franchise Agreement shall be unaffected and remain in full
force and effect. In the event of any inconsistency between the terms of this
Amendment and the terms of the Franchise Agreement, the terms of this Amendment
shall control.


4.Miscellaneous. All capitalized terms not otherwise defined in this Amendment
shall have the meanings given them in the Franchise Agreement. Titles and
captions are for convenience only and shall not constitute a portion of this
Amendment. The parties hereto acknowledge that they have read and fully
understand the provisions of this Amendment and that said provisions constitute
a complete and exclusive expression of its terms and conditions. The parties
executing this Amendment on behalf of Franchisor and Franchisee are duly
authorized to do so. This Amendment shall not be binding upon Franchisor unless
and until it shall have been accepted and signed by an authorized officer of
Franchisor. This Amendment may be executed in one or more counterparts, each of
which will constitute an original, but all of which together will constitute but
a single document. A signature on this Amendment transmitted via facsimile or
electronic mail shall be considered an original for all purposes hereunder.


IN WITNESS WHEREOF, this Amendment to the Franchise Agreement has been executed
by the parties hereto as of the dates set forth below.
FRANCHISOR:
 
FRANCHISEE:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 















EXHIBIT 11: AMENDMENT TO SUCCESSOR FRANCHISE AGREEMENT




This Amendment to the Successor Franchise Agreement (“Amendment”) is made on
_____________,____ by and among EL POLLO LOCO, INC., a Delaware corporation
(“Franchisor”) and ____________________, an individual ("Franchisee").


RECITALS:
    
A.Franchisor and Franchisee are simultaneously entering into this Amendment to
Successor Franchise Agreement and a Successor Franchise Agreement (“Successor
Franchise Agreement”) for an El Pollo Loco® restaurant located at
_____________________________ (“Restaurant”).


B.Franchisor and _________________________ entered into that certain Franchise
Agreement dated ________________,____ (“Original Franchise Agreement”). The
Original Franchise Agreement will expire on ________________,____.


C.Franchisee and ______________ (“Landlord”), entered into that certain Lease
dated ________________,____ (“Lease”). The Lease expires on
________________,____ and has ______ option(s) to extend the term of the Lease
for a period of ____ years (each).


D.Per the terms of the Original Franchise Agreement, Franchisee has requested a
new El Pollo Loco® franchise agreement for a term of ________(___) years for the
Restaurant (“Successor Franchise Agreement”).


E.Franchisor and Franchisee wish to modify the terms of the Successor Franchise
Agreement as described in this Amendment.


F.The effectiveness of the Successor Franchise Agreement and this Amendment are
contingent upon Franchisee being in good standing as of the date first written
above.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual promises and covenants of the
parties hereto, the parties agree as follows:


1.Recitals. Franchisor and Franchisee acknowledges and agrees with all of the
above listed recitals which are incorporated herein to this Amendment.


2.Commencement Date and Expiration Date of Successor Franchise Agreement.
Paragraph 3.1 of the Successor Franchise Agreement is hereby deleted in it’s
entirely and replaced with the following: “The term of this Successor Franchise
Agreement shall commence on ________________,____ and shall expire on
________________,____ (“Term”), unless sooner terminated as provided herein.
Should Franchisee lease the site of the Restaurant, the lease or sublease must
be for a term which with renewal options is not less than the Term of the
Successor Franchise Agreement, and contain the following terms and conditions
set forth below and in a form approved by Franchisor:


(a)
The tenant entity on the lease must match the franchise entity on the successor
franchise agreement; and

(b)
The term (with renewal options) of the lease must match at least the initial
term of the successor franchise agreement; and

(c)
The landlord consents to your use of the premises as an El Pollo Loco®
restaurant which will be open during the required days and hours set out in the
Operations Manual.



Should Franchisee be unable to lease the site of the Restaurant for a term equal
to the Term, then as our sole and absolute right to determine, the Term of the
Successor Franchise Agreement may be reduced to match the term of the lease or
sublease and the renewal franchise fee will be appropriately pro-rated. Upon the
expiration or earlier termination of this Successor Franchise Agreement,
Franchisee shall have no right or option to extend the term of this Successor
Franchise Agreement.”


3.Amendment (Site Development, Improvements, Fixtures and Equipment, and Grand
Opening Advertising). Sections 4.1, 5.8 and 8.8 of the Successor Franchise
Agreement are hereby deleted in their entirety; provided however, that Sections
4.1, 5.8 and 8.8 shall be reinstated in the event that Franchisor grants
Franchisee the right to relocate the Restaurant under Section 23.17.a, 23.17.b
and 23.17.c of the Successor Franchise Agreement.


4.Successor Franchise Fee. The first sentence of Section 6.1.a of the Successor
Franchise Agreement is hereby deleted and replaced with the following: “Per the
renewal fee described in the Original Franchise Agreement, Franchisee will pay
in full a renewal franchise fee of ___________________Dollars ($__________)
(“Renewal Franchise Fee”). The Renewal Franchise Fee will be paid within thirty
(30) days of delivery of execution copies of this Amendment and Successor
Franchise Agreement to Franchisee; provided, however, if the Restaurant is a
Turnkey Restaurant the Renewal Franchise Fee shall be payable upon execution of
this Successor Franchise Agreement.”


5.Restaurant Remodel. The following language will be added to Section 12.3 of
the Successor Franchise Agreement regarding remodeling the Restaurant:
Notwithstanding the above, Franchisee covenants, warrants and agrees that the
required remodel requirements will be completed to the satisfaction of
Franchisor no later than ________________,____. Franchisee agrees that such
required remodel requirements will not be considered complete until Franchisor
has agreed to the final completion in writing. Should the required remodel of
the Restaurant not be completed to Franchisor’s satisfaction, then Franchisor
may terminate the Successor Franchise Agreement under Section 18, entitled
Default and Termination.


6.Rights to a Successor Franchise. Section 20 of the Successor Franchise
Agreement is hereby deleted and replaced with the following: “Franchise shall
have no right or option to extend the Successor Term of this Successor Franchise
Agreement. In order for Franchisee to operate beyond the Successor Term,
Franchisee must meet the then-current criteria to become an El Pollo Loco
franchisee and enter into a then current form of Franchise Agreement and
ancillary agreements, the terms of which may vary substantially from this
Amendment and Successor Franchise Agreement.”


7.Entire Agreement. This Amendment and the Successor Franchise Agreement
embodies the entire understanding between Franchisor and Franchisee with respect
to the modifications set forth above, and can be changed only by a writing
signed by Franchisor and Franchisee. Except as modified herein, all the terms
and conditions of the Successor Franchise Agreement shall be unaffected and
remain in full force and effect. In the event of any inconsistency between the
terms of this Amendment and the terms of the Successor Franchise Agreement, the
terms of this Amendment shall control.


8.Miscellaneous. All capitalized terms not otherwise defined in this Amendment
shall have the meanings given them in the Successor Franchise Agreement. Titles
and captions are for convenience only and shall not constitute a portion of this
Amendment. The parties hereto acknowledge that they have read and fully
understand the provisions of this Amendment and that said provisions constitute
a complete and exclusive expression of its terms and conditions. The parties
executing this Amendment on behalf of Franchisor and Franchisee are duly
authorized to do so. This Amendment shall not be binding upon Franchisor unless
and until it shall have been accepted and signed by an authorized officer of
Franchisor. This Amendment may be executed in one or more counterparts, each of
which will constitute an original, but all of which together will constitute but
a single document. A signature on this Amendment transmitted via facsimile or
electronic mail shall be considered an original for all purposes hereunder.


IN WITNESS WHEREOF, this Amendment to the Successor Franchise Agreement has been
executed by the parties hereto as of the date(s) set forth below.
FRANCHISOR:
 
FRANCHISEE:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, an individual
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
An individual
Date:
 
 
Date:
 









EXHIBIT 12: REMODEL SCHEDULE PARTICIPATION AGREEMENT




THIS REMODEL SCHEDULE PARTICIPATION AGREEMENT (“Remodel Agreement”) is made and
entered into as of _____________,______ (“Effective Date”), by and between EL
POLLO LOCO, INC., a Delaware corporation (the “Franchisor”) and
____________________________, a _____________ (“Franchisee”).


RECITALS:


A.Franchisor and Franchisee are parties to the El Pollo Loco Franchise
Agreements referenced hereto and incorporated herein as Exhibit A. The Franchise
Agreements listed on Exhibit A shall be referred to collectively herein as
“Franchise Agreements” and individually as “Franchise Agreement”. The
Restaurants listed on Exhibit A shall be referred to collectively herein as
“Restaurants” and individually as “Restaurant”.


B.Franchisor and Franchisee desire to set forth the terms and conditions whereby
Franchisee will remodel all the Restaurants as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Remodel Agreement the parties agree as follows:


AGREEMENT:


1.The Recitals listed above are incorporated herein and by this reference made a
part of this Remodel Agreement.


2.Franchisee, at Franchisee's expense, will remodel all Restaurants as described
in Exhibit A to then current El Pollo Loco® standards, format, design and image,
as designated pursuant to plans and specifications provided by Franchisor
(“Remodel Requirements”). All signs to be used in connection with the
Restaurant, both exterior and interior, must conform to Franchisor's sign
criteria as to type, color, design and location and be approved in writing by
Franchisor prior to installation or display.


3.Franchisee covenants, warrants and agrees that the required Remodel
Requirements will be completed in each of Franchisee’s Restaurants, to the
satisfaction of Franchisor no later than the dates listed on Exhibit A.
Franchisee agrees that such required Remodel Requirements will not be considered
complete until Franchisor has agreed to the final completion in writing. Should
the required Remodel Requirements of any or all Restaurants not be completed to
Franchisor’s satisfaction, then such violation of this Remodel Agreement and/or
the Franchise Agreements is deemed to be a material breach and Franchisor hereby
reserves all rights and remedies available under this Remodel Agreement and the
operative Franchise Agreement. In addition, Franchisee acknowledges and agrees
that Franchisor will inspect the first Restaurant to ensure the Remodel
Requirements have been complied with. Only after Franchisor’s approval of the
remodel of the first Restaurant, then Franchisee may remodel any or all of the
remaining Restaurants, more than one at a time. Should Franchisor not approve
the remodel of the first Restaurant, Franchisee will have to finalize the
remodel of that Restaurant and seek Franchisor’s re-inspection and approval of
that Restaurant before continuing onto the remodel of any or all of the
remaining Restaurants.


4.In consideration of Franchisor’s consent to Franchisee’s participation in the
remodel deadlines granted herein, Franchisee hereby waives, releases and forever
discharges Franchisor, all Franchisor’s affiliates, and all the respective
directors, officers, employees, attorneys, representatives, and agents of said
entities, from all obligations, liabilities, claims, actions and causes of
action of whatever kind or nature, including, but not limited to, any alleged
violation of the California Franchise Relations Act or any other similar state
statute or regulation, any Federal or State antitrust claims, any claimed
violation of the Franchise Agreement, any claim for breach of any implied
covenant of good faith and fair dealing or any other claims which relate or
refer in any way to the relationship between Franchisor and Franchisee which
arose on or before the date hereof, it is understood and agreed that any and all
rights granted to Franchisee under Section 1542 of the California Civil Code are
hereby expressly waived. Such statute reads as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


5.Franchisee hereby agrees to indemnify and defend the Franchisor, its officers,
directors, shareholders, employees, agents and affiliates against and hold them
harmless from any loss, liability, claim, damage, award, settlement, cost or
expense (including reasonable legal fees and expenses) incurred in connection
with any suit or claim of action brought against any such indemnified party in
connection with Franchisee’s participation in the remodel and/or the services or
goods provided by Franchisor in connection therewith, including but not limited
to, any breach by Franchisee of this Remodel Agreement.


6.This Remodel Agreement embodies the entire understanding between Franchisor
and Franchisee with respect to the matters set forth herein, and can be changed
only by a writing signed by Franchisor and Franchisee. Except as otherwise
modified by this Remodel Agreement, the terms and conditions of the Franchise
Agreements shall remain unchanged and in full force and effect. In the event of
any inconsistency between the terms of this Remodel Agreement and the terms of
the Franchise Agreement, the terms of this Remodel Agreement shall control.


7.The parties executing this Remodel Agreement on behalf of Franchisor and
Franchisee are duly authorized to do so. This Remodel Agreement shall not be
binding upon Franchisor unless and until it shall have been accepted and signed
by an authorized officer of Franchisor. This Remodel Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Remodel Agreement. A signature on
this Remodel Agreement transmitted via facsimile or electronic mail shall be
considered an original for all purposes hereunder.
  
8.Should any party hereto institute any action or proceeding at law or in
equity, or in connection with an arbitration, to enforce any provision of this
Remodel Agreement, including an action for declaratory relief, or for damages by
reason of an alleged breach of any provision of this Remodel Agreement, or
otherwise in connection with this Remodel Agreement, or any provision thereof,
the prevailing party shall be entitled to recover from the losing party or
parties reasonable attorneys' fees and costs for services rendered to the
prevailing party in such action or proceeding or in connection with the
collection of any judgment thereby obtained.


9.Nothing contained herein shall be construed so as to require the commission of
any act contrary to law, and wherever there is any conflict between any
provisions contained herein and any present or future statute, law, ordinance or
regulation, the latter shall prevail; but the provision of this Remodel
Agreement which is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law. In the event any
portion of this Remodel Agreement is determined to be invalid or unenforceable,
the balance of all other provisions shall remain in full force and effect.


10.All of the terms and provisions contained herein shall inure to the benefit
of and shall be binding upon the parties hereto and their respective heirs,
legal representatives, successors and assigns.
  


IN WITNESS WHEREOF, Franchisor and Franchisee have duly executed this Remodel
Agreement as of the date(s) set forth below.


FRANCHISOR:
 
FRANCHISEE:
EL POLLO LOCO, INC., a Delaware Corporation
 
____________________________, a _________________
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 







EXHIBIT A
FRANCHISE AGREEMENTS & REMODEL DEADLINES
Location No
Address
City
State
ZIP
Agreement Signed
Next Remodel Due
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







EL POLLO LOCO® FRANCHISE AGREEMENT SCHEDULE 1: PROTECTED AREA




The Protected Area for Franchisee’s El Pollo Loco® Restaurant shall be the
lesser of (a) two (2) miles radiating out from the Franchisee’s El Pollo Loco®
Restaurant; or (b) the area within a ring radiating out from Franchisee’s El
Pollo Loco® Restaurant which contains at least 30,000 people, measured by the
most recent U.S. Government Bureau of Census survey as of:


a.    (for a newly franchised El Pollo Loco® Restaurant) the date Franchisee’s
El Pollo Loco® Restaurant is approved by Franchisor’s Real Estate Site Approval
Committee (“RESAC”);


b.    (for a Successor Term of an existing franchised El Pollo Loco® Restaurant)
the date of signing of the Successor Franchise Agreement; or


c.    (for a change of ownership of any existing El Pollo Loco® Restaurant
(whether it was company-owned or franchised)) the date the change of ownership
agreement is signed.




EL POLLO LOCO® FRANCHISE AGREEMENT SCHEDULE 2: STATEMENT OF OWNERSHIP OF
FRANCHISEE




Name of Party to Franchisee Entity - _____ %


Name of Party to Franchisee Entity - _____ %






Exhibit 6 to Franchise Agreement (Exhibit D of Multi-State Disclosure Document
Control No. 032619)
El Pollo Loco® Financial Reporting Form - Page 7 of 7